Exhibit 10.1

EXECUTION VERSION

WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

WAIVER AND AMENDMENT NO. 1, dated as of March 25, 2015 (this “Amendment”), to
the Credit Agreement, dated as of April 9, 2014 (as amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the “Credit
Agreement”), among Visteon Corporation (the “Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and, each, individually, a
“Lender”) and Citibank, N.A., as administrative agent and as collateral agent
(in such capacities, the “Administrative Agent”).

WHEREAS, the Borrower has requested that the Lenders agree to amendments to, and
waivers of, the Credit Agreement, and each of the Lenders party hereto (which
Lenders collectively constitute the (i) Required Lenders and (ii) Required Term
Lenders, in each case pursuant to Section 10.01 of the Credit Agreement) has
agreed, subject to the terms and conditions set forth herein, to amend and waive
the Credit Agreement as herein provided (as so amended, the “Amended Credit
Agreement”); and

WHEREAS, solely in respect of the waiver set forth in Section 2.02(b), the
consent of the Required Term Lenders is required pursuant to Section 10.01 of
the Credit Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement have the same meanings when used in this
Amendment. The following additional terms, as used herein, have the following
respective meanings:

“Amendment No. 1 Effective Date” has the meaning set forth in Section 3.01.

“Consent Fee” has the meaning set forth in Section 3.01.

“Waiver Effective Date” has the meaning set forth in Section 3.02.

ARTICLE II

AMENDMENTS AND WAIVERS TO THE CREDIT AGREEMENT

Section 2.01 Amendments to the Credit Agreement. Effective as of the Amendment
No. 1 Effective Date, the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

Section 2.02 Waivers to the Credit Agreement.

(a) The Required Lenders hereby agree to waive the consolidated budget
requirement set forth in Section 6.01(c) of the Credit Agreement for the 2015
fiscal year.

(b) The Required Term Lenders hereby agree to waive the requirement under
Section 2.05(b)(ii)(A) of the Credit Agreement that 100% of the Net Cash
Proceeds received by the Borrower or any of its Restricted Subsidiaries from the
HVCC Sale be used to prepay the Term Loans so long as such Net Cash Proceeds are
used to prepay the Term Loans within five (5) Business Days of the receipt of
such Net Cash Proceeds in an amount sufficient to reduce the aggregate principal
amount of Term Loans outstanding after giving effect to such prepayment to no
more than $350,000,000.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

Section 3.01 Conditions to Effectiveness of this Amendment. This Amendment
(other than Section 2.02(a)) shall become effective on the first date (such
date, the “Amendment No. 1 Effective Date”) when each of the following
conditions precedent have been fulfilled to the reasonable satisfaction of (or
waived by) the Administrative Agent:

(a) Execution and Delivery of this Amendment. The Administrative Agent shall
have received counterparts of this Amendment duly executed by the Borrower and
consented to and executed by (i) the Required Lenders and (ii) the Required Term
Lenders (solely in respect of the waiver set forth in Section 2.02(b)), in each
case pursuant to Section 10.01 of the Credit Agreement.

(b) Fees and Expenses. The Administrative Agent shall have received (i) from the
Borrower, a non-refundable fee (the “Consent Fee”), for the account of each
Lender that has delivered an executed signature page hereto prior to 5:00 p.m.
(New York City time) on March 25, 2015 equal to 0.25% of the aggregate principal
amount of outstanding Term Loans and Revolving Credit Commitments, as
applicable, to be held by such Lender immediately after giving effect to the
prepayment referenced in Section 2.02(b), such Consent Fee to be payable on, and
subject to the occurrence of, the Amendment No. 1 Effective Date, and (ii)(x)
all fees required to be paid on or prior to the Amendment No. 1 Effective Date
pursuant to that certain fee letter between the Borrower and Citigroup Global
Markets Inc., dated as of March 13, 2015 and (y) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment and the
other Loan Documents referred to herein or contemplated hereby, including, but
not limited to, the reasonable and documented out-of-pocket fees, disbursements
and other charges of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent, in each case under this Section 3.01(b)(ii), for which invoices have been
presented at least three (3) Business Days prior to the Amendment No. 1
Effective Date (or as otherwise reasonably agreed to by the Borrower).

 

-2-



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties of the
Borrower contained in Article IV hereof shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the Amendment No. 1 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date.

(d) Event of Default. Immediately prior to and immediately after the Amendment
No. 1 Effective Date, no Default or Event of Default shall have occurred and be
continuing or shall result from the consummation of the transactions
contemplated by this Amendment and the Amended Credit Agreement.

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (c) and (d) of this
Section 3.01.

(f) HVCC Sale. The HVCC Sale shall have been consummated or shall be consummated
substantially concurrently with this Amendment.

Section 3.02 Conditions to Effectiveness of Certain Waivers. Section 2.02(a)
shall become effective on the first date (such date, the “Waiver Effective
Date”) when each of the following conditions precedent have been fulfilled to
the reasonable satisfaction of (or waived by) the Administrative Agent:

(a) Execution and Delivery of this Amendment. The Administrative Agent shall
have received counterparts of this Amendment duly executed by the Borrower and
consented to and executed by the Required Lenders pursuant to Section 10.01 of
the Credit Agreement.

(b) Representations and Warranties. The representations and warranties of the
Borrower contained in Article IV hereof shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the Waiver Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date.

(c) Event of Default. Immediately prior to and immediately after the Waiver
Effective Date, no Default or Event of Default shall have occurred and be
continuing.

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (b) and (c) of this
Section 3.02.

 

-3-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties. In order to induce the Lenders to
consent to the amendments and waivers contained herein, the Borrower represents
and warrants to each Lender party hereto as set forth below:

(a) The representations and warranties set forth in Article V of the Amended
Credit Agreement and each other Loan Document (as so amended) are, in each case,
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 1 Effective Date or the Waiver Effective Date, as applicable,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date, and except that for purposes
of this Amendment, the representations and warranties contained in Sections
5.05(a) and 5.05(b) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) and (b),
respectively, prior to the Amendment No. 1 Effective Date or the Waiver
Effective Date, as applicable.

(b) This Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

(c) The Borrower has all requisite corporate or other organizational power and
authority to enter into this Amendment and to perform its obligations under this
Amendment and the Amended Credit Agreement.

(d) As of the Amendment No. 1 Effective Date (and giving effect to this
Amendment) or the Waiver Effective Date, as applicable, no Event of Default or
Default has occurred and is continuing or, solely as of the Amendment No. 1
Effective Date, will result from the consummation of the transactions
contemplated by this Amendment and the Amended Credit Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.01 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

Section 5.02 Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

-4-



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (including in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 5.03 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 5.04 Governing Law. The governing law and jurisdiction provisions of
Section 10.15 of the Credit Agreement shall apply mutatis mutandis to this
Amendment.

Section 5.05 Waiver of Right to Trial by Jury. The waiver of jury trial
provisions of Section 10.16 of the Credit Agreement shall apply mutatis mutandis
to this Amendment.

Section 5.06 Reaffirmation. The Borrower reaffirms as of each of the Amendment
No. 1 Effective Date and the Waiver Effective Date (i) its covenants and
agreements contained in the Credit Agreement and each other Loan Document to
which it is a party, including, in each case, as such covenants and agreements
are modified by this Amendment on the Amendment No. 1 Effective Date or the
Waiver Effective Date, as applicable, and (ii) its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents. The
Borrower further confirms that, as amended by this Amendment, each Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified, approved and confirmed in all respects.

Section 5.07 Entire Agreement. This Amendment, the other Loan Documents and any
separate letter agreements, solely to the extent with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

Section 5.08 Fees and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment and the Loan Documents
referred to herein or contemplated hereby, including, but not limited to, the
reasonable and documented fees, disbursements and other charges of Cahill
Gordon & Reindel LLP, counsel to the Administrative Agent, in each case, to the
extent required by, and in accordance with, Section 10.04 of the Credit
Agreement.

Section 5.09 Effects of this Amendment.

(a) On and after the Amendment No. 1 Effective Date, the rights and obligations
of the parties to the Credit Agreement shall be governed by the Amended Credit
Agreement. All references to the Credit Agreement in any document, instrument,
agreement or writing shall be deemed to refer to the Amended Credit Agreement.

(b) Other than as specifically provided herein, this Amendment shall not operate
as an amendment of any right, power or privilege of the Administrative Agent or
any Lender under the Credit Agreement or any other Loan Document or of any other
term or condition of

 

-5-



--------------------------------------------------------------------------------

the Credit Agreement or any other Loan Document, nor shall the entering into of
this Amendment preclude the Administrative Agent and/or any Lender from refusing
to enter into any further amendments with respect thereto. This Amendment is not
intended by any of the parties hereto to be interpreted as a course of dealing
which would in any way impair the rights or remedies of the Administrative Agent
or any Lender except as expressly stated herein, and no Lender shall have any
obligation to extend credit to the Borrower other than pursuant to the terms of
the Amended Credit Agreement and the other Loan Documents, as amended or
supplemented to date (including by means of this Amendment). The Credit
Agreement shall continue in full force and effect as amended by this Amendment.

Section 5.10 Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the applicable terms and
provisions of the Credit Agreement (and, following the Amendment No. 1 Effective
Date, the Amended Credit Agreement).

Section 5.11 FATCA. Solely for purposes of determining withholding taxes imposed
under FATCA, from and after the Amendment No. 1 Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Amended Credit Agreement and any Term Loans
and any Revolving Credit Loans made thereunder as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

VISTEON CORPORATION, as Borrower By:

/s/ Robert R. Krakowiak

Name : Robert R. Krakowiak Title: Vice President and Treasurer

 

[Signature Page to Waiver and Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, By:

/s/ Robert Cohen

Name: Robert Cohen Title: Vice President

 

[Signature Page to Waiver and Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

[Lender Signature Pages Omitted]

 

[Signature Page to Waiver and Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

 

CREDIT AGREEMENT

Dated as of April 9, 2014

as amended by Waiver and Amendment No. 1 dated as of March 25, 2015

among

VISTEON CORPORATION,

as the Borrower,

THE LENDERS SIGNATORY HERETO,

as Lenders,

CITIBANK, N.A.,

as Administrative Agent,

and

The Other Parties From Time to Time Party Hereto

 

 

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions and Accounting Terms    Section 1.01
   Defined Terms      1    Section 1.02    Other Interpretive Provisions      67
   Section 1.03    Accounting Terms      67    Section 1.04    Rounding      68
   Section 1.05    References to Agreements and Laws      68    Section 1.06   
Times of Day      69    Section 1.07    Timing of Payment or Performance      69
   Section 1.08    Currency Equivalents Generally      69    Section 1.09   
Additional Alternate Currencies.      69    Section 1.10    Change of Currency.
     70    Section 1.11    Letter of Credit Amounts      71    Section 1.12   
Pro Forma Calculations      71    Section 1.13    Calculation of Baskets      71
   ARTICLE II    The Commitments and Credit Extensions    Section 2.01    The
Loans      72    Section 2.02    Borrowings, Conversions and Continuations of
Loans      73    Section 2.03    Letters of Credit      75    Section 2.04   
Swing Line Loans      85    Section 2.05    Prepayments      89    Section 2.06
   Termination or Reduction of Commitments      95    Section 2.07    Repayment
of Loans.      96    Section 2.08    Interest      98    Section 2.09    Fees   
  98    Section 2.10    Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate      99    Section 2.11    Evidence of
Indebtedness      100    Section 2.12    Payments Generally; Administrative
Agent’s Clawback      101    Section 2.13    Sharing of Payments      103   
Section 2.14    Increase in Revolving Credit Facility      104    Section 2.15
   Increase in Term Facility.      106    Section 2.16    New Incremental
Commitments      108    Section 2.17    Incremental Equivalent Debt      111   
Section 2.18    Extension of Term Loans and Revolving Credit Commitments     
113    Section 2.19    Cash Collateral      116    Section 2.20    Defaulting
Lenders      117    Section 2.21    Specified Refinancing Debt      119   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III    Taxes, Increased Costs Protection and Illegality    Section 3.01
Taxes   121    Section 3.02 Illegality   126    Section 3.03 Inability to
Determine Rates   127    Section 3.04 Increased Cost and Reduced Return; Capital
Adequacy   127    Section 3.05 Funding Losses   128    Section 3.06 Matters
Applicable to All Requests for Compensation   129    Section 3.07 Replacement of
Lenders under Certain Circumstances   130    Section 3.08 Survival   131   
ARTICLE IV    Conditions Precedent To Credit Extensions    Section 4.01
Conditions to Closing Date   132    Section 4.02 Conditions to All Credit
Extensions   134    Section 4.03 Conditions to Initial Term Loans   135   
ARTICLE V    Representations and Warranties    Section 5.01 Existence,
Qualification and Power; Compliance with Laws   135    Section 5.02
Authorization; No Contravention   136    Section 5.03 Governmental
Authorization; Other Consents   136    Section 5.04 Binding Effect   136   
Section 5.05 Financial Statements; No Material Adverse Effect   136   
Section 5.06 Litigation   137    Section 5.07 Use of Proceeds   137   
Section 5.08 Ownership of Property; Liens   137    Section 5.09 Environmental
Compliance   138    Section 5.10 Taxes   138    Section 5.11 Employee Benefits
Plans; Labor Matters   139    Section 5.12 Subsidiaries; Equity Interests   140
   Section 5.13 Margin Regulations; Investment Company Act   140    Section 5.14
Disclosure   140    Section 5.15 Compliance with Laws   141    Section 5.16
Intellectual Property   141    Section 5.17 Solvency   141    Section 5.18
Insurance   141    Section 5.19 Perfection, Etc.   141    Section 5.20
Anti-Corruption Laws and Sanctions   142    Section 5.21 Status of the
Facilities as Senior Indebtedness   142   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI    Affirmative Covenants    Section 6.01 Financial Statements   142
   Section 6.02 Certificates; Other Information   143    Section 6.03 Notices  
146    Section 6.04 Obligations; Payment of Taxes   146    Section 6.05
Preservation of Existence, Etc.   146    Section 6.06 Maintenance of Properties
  147    Section 6.07 Maintenance of Insurance   147    Section 6.08 Compliance
with Laws   147    Section 6.09 Books and Records   148    Section 6.10
Inspection Rights   148    Section 6.11 Use of Proceeds   148    Section 6.12
Covenant to Guarantee Obligations and Give Security   149    Section 6.13
Compliance with Environmental Laws   152    Section 6.14 Further Assurances  
152    Section 6.15 Maintenance of Ratings   152    Section 6.16 Post-Closing
Covenants   152    ARTICLE VII    Negative Covenants    Section 7.01 Liens   153
   Section 7.02 Investments   158    Section 7.03 Indebtedness   163   
Section 7.04 Fundamental Changes   167    Section 7.05 Dispositions   168   
Section 7.06 Restricted Payments   171    Section 7.07 Change in Nature of
Business   173    Section 7.08 Transactions with Affiliates   173   
Section 7.09 Clauses Restricting Subsidiary Distributions   174    Section 7.10
Use of Proceeds   176    Section 7.11 Financial Covenant   176    Section 7.12
Accounting Changes   176    Section 7.13 Prepayments, Etc. of Indebtedness;
Amendments   176    Section 7.14 Covenant Suspension   177    ARTICLE VIII   
Events of Default and Remedies    Section 8.01 Events of Default   178   
Section 8.02 Remedies Upon Event of Default   181    Section 8.03 Application of
Funds   182   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE IX    Administrative Agent and Other Agents    Section 9.01 Appointment
and Authorization of Agents   184    Section 9.02 Delegation of Duties   185   
Section 9.03 Liability of Agents   185    Section 9.04 Reliance by Agents   185
   Section 9.05 Notice of Default   186    Section 9.06 Credit Decision;
Disclosure of Information by Agents   186    Section 9.07 Indemnification of
Agents   187    Section 9.08 Agents in their Individual Capacities   187   
Section 9.09 Successor Agents   188    Section 9.10 Administrative Agent May
File Proofs of Claim   188    Section 9.11 Collateral and Guaranty Matters   189
   Section 9.12 Secured Cash Management Agreements and Secured Hedge Agreements
  190    Section 9.13 Other Agents; Arranger and Managers   190    Section 9.14
Appointment of Supplemental Administrative Agents   191    Section 9.15
Withholding Tax   191    ARTICLE X    Miscellaneous    Section 10.01 Amendments,
Etc.   192    Section 10.02 Notices; Electronic Communications   197    Section
10.03 No Waiver; Cumulative Remedies; Enforcement   199    Section 10.04
Expenses and Taxes   200    Section 10.05 Indemnification by the Borrower   201
   Section 10.06 Payments Set Aside   202    Section 10.07 Successors and
Assigns   203    Section 10.08 Confidentiality   209    Section 10.09 Setoff  
210    Section 10.10 Interest Rate Limitation   211    Section 10.11
Counterparts   211    Section 10.12 Integration; Effectiveness   211   
Section 10.13 Survival of Representations and Warranties   212    Section 10.14
Severability   212    Section 10.15 Governing Law; Jurisdiction; Etc.   212   
Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY   213    Section 10.17 Binding
Effect   214    Section 10.18 No Advisory or Fiduciary Responsibility   214   
Section 10.19 Affiliate Activities   214    Section 10.20 Electronic Execution
of Assignments and Certain Other Documents   215    Section 10.21 Lender Action
  215    Section 10.22 PATRIOT Act   215   

 

-iv-



--------------------------------------------------------------------------------

Section 10.23 Intercreditor Agreement   216    Section 10.24 Successor Borrower
Assumption   216    Section 10.25 Judgment Currency   217   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

1 Guarantors 1.01(a) Excluded Subsidiary Contractual Obligations 2.01
Commitments and Pro Rata Shares 5.09 Environmental Matters 5.12 Subsidiaries and
Other Equity Investments 5.16 Intellectual Property Matters 5.18 Insurance 6.16
Post-Closing Covenants 7.01 Existing Liens 7.02 Existing Investments 7.03
Existing Indebtedness 7.06(c) Existing Share Repurchase Obligations 7.08
Transactions with Affiliates 7.09 Existing Restrictions 10.02 Administrative
Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of A-1 Committed Loan Notice A-2 Swing Line Loan Notice B-1 Term Note B-2
Revolving Credit Note C Compliance Certificate D Assignment and Assumption E
Guaranty F Security Agreement G Solvency Certificate H Intercompany
Subordination Agreement I U.S. Tax Compliance Certificate

 

-vi-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (asdated as of April 9, 2014, as amended by Waiver and
Amendment No. 1 dated as of March 25, 2015 (as further amended, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
April 9, 2014,, among VISTEON CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), each L/C Issuer from time to time party
hereto, the Swing Line Lender and CITIBANK, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS

The Borrower has requested that, upon the satisfaction in full of the applicable
conditions precedent set forth in Article IV below, the applicable Lenders
(a) make delayed draw term loans to the Borrower in an aggregate principal
amount of $600,000,000 on or within 120 days of the Closing Date and (b) make
available to the Borrower a $200,000,000 revolving credit facility for the
making, from time to time, of revolving loans and the issuance, from time to
time, of letters of credit, in each case on the terms and subject to the
conditions set forth in this Agreement.

Each of the Borrower and each other Loan Party desires to secure all of the
Obligations under the Loan Documents by granting to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in and Lien upon
substantially all of the property of the Borrower and the other Loan Parties,
subject to the limitations described herein and in the Collateral Documents.

The Lenders are willing to extend such credit to the Borrower and each L/C
Issuer is willing to issue Letters of Credit, in each case on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquired Non-Core Assets” means any assets acquired pursuant to a Permitted
Acquisition and designated as “non-core assets” by notice from the Borrower to
the Administrative Agent within 30 days after the consummation thereof so long
as such assets do not constitute more than 25% of the assets acquired in any
such acquisition.

“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Revolving Facility Increase in
accordance with Section 2.14, (b) Term Facility Increase in accordance with
Section 2.15, (c) Incremental Commitment in accordance with Section 2.16 or
(d) Specified Refinancing Debt in accordance with Section 2.21.



--------------------------------------------------------------------------------

“Administrative Agent” means Citibank, acting through such of its Affiliates or
branches as it may designate, in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent permitted by the
terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all of the Lenders.

“Agreement” means this Credit Agreementhas the meaning specified in the
introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.25.

“All-In Yield” means as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount (“OID”), upfront fees,
recurring periodic fees in substance equivalent to interest, a Eurodollar Rate
floor (in the case of any Incremental Term Loan solely to the extent greater
than 0.75%), or otherwise, in each case, incurred or payable by the Borrower
generally to all the lenders of such Indebtedness; provided that, OID and
upfront fees shall be equated to interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); and provided, further that “All-In Yield” shall
not include arrangement fees, commitment fees, underwriting fees, structuring
fees or other similar fees not paid generally to all lenders of such
Indebtedness.

“Alternate Currencies” means collectively, (i) Euros or (ii) Pounds; each
sometimes individually referred to herein as an “Alternate Currency”.

“Alternate Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such Alternate
Currency with Dollars.

“Amendment No. 1” means Waiver and Amendment No. 1 to this Credit Agreement,
dated as of March 25, 2015.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means March 25, 2015, the date on which all
conditions precedent set forth in Section 3.01 of Waiver and Amendment No. 1
were satisfied.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption.

“Applicable Commitment Fee” means, as of any date, the applicable percentage per
annum set forth below under the caption “Applicable Commitment Fee” based upon
the corporate credit ratings by S&P (the “Corporate Rating”) and the corporate
family ratings by Moody’s (the “Family Rating”), respectively, applicable to the
Borrower:

 

Applicable Commitment Fee

Pricing
Level

  

Ratings

  

Applicable
Commitment
Fee

1

   Corporate Rating of at least BB+ by S&P or Family Rating of at least Ba1 by
Moody’s      0.30%

2

   Corporate Rating of at least BB by S&P or Family Rating of at least Ba2 by
Moody’s and not Pricing Level 1      0.35%

3

   Corporate Rating of at least BB- by S&P or Family Rating of at least Ba3 by
Moody’s and not Pricing Level 1 or 2    0.375%

4

   Ratings below those of Pricing Level 3    0.50%

“Applicable Rate” means:

(a) with respect to the Initial Term Loans, 2.75% per annum for Eurodollar Rate
Loans and 1.75% per annum for Base Rate Loans; and

(b) with respect to the Initial Revolving Credit Facility, as of any date, the
applicable percentage per annum set forth below under the caption “Applicable
Rate” based upon the Corporate Rating and the Family Rating, respectively,
applicable to the Borrower:

 

Applicable Rate

Pricing
Level

  

Ratings

  

Eurodollar
Rate
Loans

  

Base Rate
Loans

1

   Corporate Rating of at least BB+ by S&P or Family Rating of at least Ba1 by
Moody’s    2.00%    1.00% 2    Corporate Rating of at least BB by S&P or Family
Rating of at least Ba2 by Moody’s and not Pricing
Level 1    2.25%    1.25% 3    Corporate Rating of at least BB- by S&P or Family
Rating of at least Ba3 by Moody’s and not
Pricing Level 1 or 2    2.50%    1.50% 4    Ratings below those of Pricing Level
3    2.75%    1.75%

 

-3-



--------------------------------------------------------------------------------

For purposes of each of the Applicable Commitment Fee and the Applicable Rate,
(i) if Moody’s shall not have in effect a Family Rating or S&P shall not have in
effect a Corporate Rating for the Borrower (other than by reason of the
circumstances referred to in the last sentence of this paragraph), then such
Rating Agency shall be deemed to have established a rating in “Pricing Level 4”;
(ii) if the Family Rating established or deemed to have been established by
Moody’s and the Corporate Rating established or deemed to have been established
by S&P shall fall within different tiers, the Applicable Commitment Fee and the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more tiers lower than the other, in which case the
Applicable Commitment Fee and the Applicable Rate shall be determined by
reference to the tier next above that of the lower of the two ratings; and
(iii) if the Family Rating established or deemed to have been established by
Moody’s and the Corporate Rating established or deemed to have been established
by S&P shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable Rating Agency. Each change in the Applicable
Commitment Fee and the Applicable Rate shall apply during the period commencing
on the date of such change and ending on the date immediately preceding the date
of the next such change. If the rating system of Moody’s or S&P changes, or if
either such Rating Agency ceases to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Commitment Fee and the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternate Currency, the local time in the place of settlement for such Alternate
Currency as may be determined by the Administrative Agent or the L/C Issuer, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Appropriate Lenders” means, at any time, (a) with respect to Loans of any
Tranche, the Lenders of such Tranche (or in the case of any Revolving Credit
Facility, the Lenders that have Commitments or Loans with respect to such
Facility), and (b) with respect to the Letter of Credit Sublimit, (i) each L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders.

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arbor Plant Disposition” means the Disposition of the Visteon Sistemas
Automotivos plant located in Sao Paulo, Brazil (such plant, the “Arbor Plant”)
with a Fair Market Value of approximately $40,000,000 as of the date hereof.

 

-4-



--------------------------------------------------------------------------------

“Arrangers” means each of Barclays Bank PLC, Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc. and UBS Securities LLC, in their respective capacities as joint
lead arrangers and bookrunners under the Engagement Letter.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D, or otherwise in form and substance reasonably acceptable
to the Administrative Agent.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as established from time to time by the
Administrative Agent as its “prime rate” at its principal U.S. office and
(c) the Eurodollar Rate (after giving effect to any applicable minimum rate set
forth therein) for such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate established
by the Administrative Agent shall take effect at the opening of business on the
day such change is effective.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all cash capital expenditures of the Borrower and the Restricted
Subsidiaries on a consolidated basis for such period, as determined in
accordance with GAAP (including acquisitions of intellectual property to the
extent the cost thereof is treated as a capitalized expense in accordance with
GAAP made in cash during such period); provided, however, that Capital
Expenditures shall not include any such expenditures which constitute (a) to the
extent permitted by this Agreement, (i) a reinvestment of the Net Cash Proceeds
of any Disposition or Casualty Event in accordance with Section 2.05(b)(ii) or
(ii) the purchase of property, plant or equipment or software to the

 

-5-



--------------------------------------------------------------------------------

extent financed with the proceeds of Dispositions or Casualty Events that are
not required pursuant to Section 2.05(b)(ii) to be applied to prepay Loans or to
be reinvested and (b) expenditures that are accounted for as capital
expenditures by the Borrower or any of the Restricted Subsidiaries and that
actually are paid for or reimbursed by a Person other than the Borrower or any
of the Restricted Subsidiaries and for which neither the Borrower nor any of the
Restricted Subsidiaries has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period).

“Capitalized Lease Obligations” means, as applied to any Person, all obligations
of such Person under leases of property that have been or should be, in
accordance with GAAP, recorded as capitalized leases of such Person, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP; provided that any change in GAAP after the Closing Date will not cause any
obligation that was not or would not have been a Capitalized Lease Obligation
prior to such change to be deemed a Capitalized Lease Obligation following such
change.

“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company under applicable Law and which has been
designated in writing as such by the Borrower to the Administrative Agent.

“Cash Collateral” shall have a meaning correlative to the following definition
of “Cash Collateralize” and shall include the proceeds of such cash collateral
and other credit support. Any Cash Collateral that the Borrower is required to
provide for any L/C Obligation pursuant to this Agreement shall be in an amount
equal to (i) in the case of any Letter of Credit issued for the account of a
U.S. obligor, 100% of the maximum amount then available to be drawn under the
applicable Letter of Credit outstanding and (ii) in the case of any Letter of
Credit issued for the account of a non-U.S. obligor, 105% of the maximum amount
then available to be drawn under the applicable Letter of Credit outstanding.

“Cash Collateralize” means to pledge (as a first priority perfected security
interest) and deposit with or deliver to the Administrative Agent, for the
benefit of the Administrative Agent or any L/C Issuer and the Lenders, as
collateral for L/C Obligations, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer benefiting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable L/C Issuer (which documents are
hereby consented to by the Lenders).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of the Restricted Subsidiaries:

(a) (i) Dollars and (ii) readily marketable obligations issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof, in each case having maturities of not more than 12
months from the date of acquisition thereof; provided that the full faith and
credit of the United States is pledged in support thereof;

 

-6-



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated at least P-2 (or the then
equivalent grade) by Moody’s or at least A-2 (or the then equivalent grade) by
S&P and (iii) has combined capital and surplus of at least $250,000,000 (any
such bank being an “Approved Domestic Bank”), in each case with maturities of
not more than 365 days from the date of acquisition thereof;

(c) commercial paper and variable or fixed rate notes of an issuer or any
variable rate note issued by, or guaranteed by, a domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, in each case with maturities within twelve months from the
date of acquisition thereof;

(d) marketable short-term money market and similar funds (including such funds
investing a portion of their assets in municipal securities) having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $250,000,000 for direct obligations issued by
or fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a Fair Market Value of at least 100% of the amount of
the repurchase obligations;

(f) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of the Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions having capital of at least $250,000,000,
and the portfolios of which are limited such that at least 95% of such
investments are of the character, quality and maturity described in clauses
(a) through (e) above;

(g) investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) described in clauses
(a) through (f) above; and

(h) solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (g) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

 

-7-



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to any
Loan Party.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent, or (ii) in the case of any Cash Management Agreement in effect on
or prior to the Closing Date, is, as of the Closing Date, a Lender or an Agent
or an Affiliate of a Lender or an Agent and a party to a Cash Management
Agreement, in each case, in its capacity as a party to such Cash Management
Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any casualty insurance proceeds or condemnation
awards (other than any proceeds from business interruption insurance) in respect
of any equipment, fixed assets or real property (including any improvements
thereon) to replace, restore or repair, or compensate for the loss of, such
equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change of Control” means any of the following:

(I) prior to the consummation of a Successor Borrower transaction under
Section 10.24, (a) any “person” or “group” (within the meaning of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act of 1934, except that for purposes of this clause (a) such
person shall be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 51 % or more of the Voting Equity Interests of the
Borrower (and taking into account all such securities that such “person” or
“group” has the right to acquire pursuant to any option right) or (b) during the
period of twelve (12) consecutive months, the board of directors of the Borrower
shall cease to consist of a majority of Continuing Directors; and

(II) after the consummation of a Successor Borrower transaction under
Section 10.24, (a) any “person” or “group” (within the meaning of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act of 1934, except that for purposes of this clause (a) such
person shall be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire pursuant to any option right), directly or
indirectly, of 51 % or more of the Voting Equity Interests of the Parent (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right) or (b) during the period of
twelve (12) consecutive months, the board of directors of the Parent shall cease
to consist of a majority of Continuing Directors or (c) the Parent shall cease
to own directly or indirectly all of the outstanding Equity Interests of the
Successor Borrower.

 

-8-



--------------------------------------------------------------------------------

“Citibank” means Citibank, N.A.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with such Section 4.01 and, to the extent
requested by the Borrower, the initial Loans are advanced.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages (if any), security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.

“Competitor” means any competitor of the Borrower or any of its Subsidiaries
that is in the same or a substantially similar line of business as the Borrower
or any of its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be agreed between the Borrower and the
Administrative Agent.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower on a consolidated basis, the aggregate
of all taxes based on net income, profits or overall gross income, and similar
taxes, including interest and penalties (and determined, for the avoidance of
doubt, net of any refunds of such taxes), as determined in accordance with GAAP,
to the extent the same are paid in cash.

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis,
but excluding assets relating to current or deferred taxes based on income or
profits.

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be

 

-9-



--------------------------------------------------------------------------------

classified as current liabilities on the consolidated balance sheet of such
Person, but excluding (a) the current portion of Indebtedness (including the
Swap Termination Value of any Swap Contracts) to the extent reflected as a
liability on the consolidated balance sheet of such Person, (b) the current
portion of interest, (c) accruals for current or deferred taxes based on income
or profits, (d) accruals of any costs or expenses related to restructuring
reserves, (e) deferred revenue, (f) escrow account balances and (g) any L/C
Obligations or Revolving Credit Loans.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of:

(a) Consolidated Net Income; plus

(b) an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (or, in the case of amounts pursuant to clause
(vii) below, not already included in Consolidated Net Income) for, without
duplication,

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(C) noncash interest payments, (D) the interest component of Capitalized Lease
Obligations, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(F) amortization or write off of deferred financing fees, debt issuance costs,
commissions, fees and expenses, including commitment, letter of credit and
administrative fees and charges with respect to the Facilities and with respect
to other Indebtedness permitted to be incurred hereunder and (G) any expensing
of bridge, commitment and other financing fees, but excluding total interest
expense associated with Synthetic Lease Obligations) and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

(ii) the amount of provision for taxes determined in accordance with U.S. GAAP
(ASC 740) which applies to all federal, foreign, state, local, and similar taxes
based on income, profits or overall gross income, and similar taxes, of the
Borrower and the Restricted Subsidiaries, which includes penalties and interest
recorded related to such taxes or arising from any tax examinations, and, to the
extent applicable, income taxes recorded related to the repatriation of
earnings,

 

-10-



--------------------------------------------------------------------------------

(iii) depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and amortization of
deferred financing fees or costs),

(iv) net after tax extraordinary, unusual or nonrecurring charges, expenses or
losses (including accruals and payments for amounts payable under executive
employment agreements, severance costs, relocation costs, retention and
completion bonuses, one-time and unusual consulting, advisory and professional
expenses and operating expenses directly attributable to the implementation of
cost savings initiatives),

(v) other noncash charges, expenses or losses (excluding any such noncash
charge, expense or loss to the extent that it represents an amortization of a
prepaid cash expense that was paid in a prior period, or write-off or write-down
or reserves with respect to current assets) including (A) any noncash increase
in expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances and the noncash portion of “straight line” rent
expense), (B) losses recognized in respect of postretirement benefits as a
result of the application of FASB ASC 715, (C) losses on minority interests
owned by any Person, (D) all losses from investments recorded using the equity
method, (E) the noncash impact of accounting changes or restatements and
(F) noncash fair value adjustments in Investments,

(vi) restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs related to
acquisitions after the Closing Date, project start-up costs, transition costs,
costs related to the opening, closure and/or consolidation of offices and
facilities (including the termination or discontinuance of activities
constituting a business) (and proposals in connection therewith, whether or not
successful), retention charges, contract termination costs, recruiting and
signing bonuses and expenses, future lease commitments, systems establishment
costs, conversion costs and excess pension charges and consulting fees;

(vii) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower in
good faith to be realized (calculated on a pro forma basis as though such items
had been realized on the first day of the applicable Test Period) as a result of
actions taken or to be taken in connection with any Specified Transaction, net
of the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided
that (A) a duly completed certificate signed by a Responsible Officer of the
Borrower shall be delivered to the Administrative Agent together with the
Compliance Certificate required to be delivered pursuant to Section 6.02(b)
(which shall set forth any such cost savings, operating expense reductions or
synergies in reasonable detail), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably

 

-11-



--------------------------------------------------------------------------------

identifiable, factually supportable and reasonably anticipated to be realized
within the timeframe set forth in clause (y) below as determined in good faith
by the Borrower, and (y) such actions have been taken or are to be taken within
18 months after the consummation of the Specified Transaction which is expected
to result in such cost savings, expense reductions, operating improvements or
synergies, (B) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro forma adjustment or otherwise, for such
period, (C) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (vii) to the extent
occurring more than six full fiscal quarters after the specified action taken in
order to realize such projected cost savings, operating expense reductions,
operating improvements and synergies and (D) the aggregate amount of add backs
made pursuant to this clause (vii) shall not exceed an amount equal to 20% of
Consolidated EBITDA (and such determination shall be made prior to the making
of, and without giving effect to, any adjustments pursuant to this clause
(vii)),

(viii) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options or other equity and
equity based interests to employees of the Borrower or any Restricted Subsidiary
pursuant to a written plan or agreement (including expenses arising from the
grant of stock and stock options prior to the Closing Date) or the treatment of
such options or other equity and equity based interests under variable plan
accounting,

(ix) Transaction Costs,

(x) the amount of any minority interest expense consisting of subsidiary income
attributable to minority equity interest of third parties in any non-wholly
owned Subsidiary deducted from Consolidated Net Income (and not added back in
such period to Consolidated Net Income), excluding cash distributions in respect
thereof,

(xi) any non-cash costs or expenses incurred pursuant to any management equity
plan, long term incentive plan or share or unit option plan or any other
management or employee benefit plan or agreement or share or unit subscription
or shareholder or similar agreement,

(xii) transaction fees and expenses incurred, or amortization thereof, in
connection with, to the extent permitted hereunder, any Investment, any Debt
Issuance, any Equity Issuance, any Disposition, any Casualty Event, or any
amendments or waivers of the Loan Documents and Permitted Refinancings in
connection therewith, in each case, whether or not consummated,

 

-12-



--------------------------------------------------------------------------------

(xiii) proceeds from business interruption insurance (to the extent not
reflected as revenue or income in Consolidated Net Income and to the extent that
the related loss was deducted in the determination of Consolidated Net Income),

(xiv) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 7.02 or any transaction permitted by
Section 7.04, in each case, to the extent that coverage has not been denied and
so long as such amounts are actually reimbursed to the Borrower or its
Subsidiaries in cash within one year after the related amount is first added to
Consolidated EBITDA pursuant to this clause (xiv),

(xv) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
noncash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (c) below for any previous period and
not added back,

(xvi) net realized losses relating to mark-to-market of amounts denominated in
foreign currencies resulting from the application of FASB ASC 830, and

(xvii) cash expenses relating to earn outs and similar obligations, minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) all nonrecurring, extraordinary or unusual gains and noncash income during
such period,

(ii) any other noncash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items in respect of which cash was
received in a prior period or will be received in a future period, all as
determined on a consolidated basis, and

(iii) net realized gains relating to mark-to-market of amounts denominated in
foreign currencies resulting from the application of FASB ASC 830, minus

(d) to the extent not deducted in Consolidated Net Income during such period,
all cash payments made during such period on account of noncash charges that
were reserves added to Consolidated Net Income pursuant to clause (b)(v) above
in a prior period, minus

(e) any other noncash income (including gains recognized in respect of
postretirement benefits as a result of the application of FASB 106, and gains on
minority interests owned by any Person).

 

-13-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, to the extent that such amounts were
included in the determination of Consolidated Net Income, any calculation of
Consolidated EBITDA shall exclude for any period, any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts and (iii) other derivative
instruments.

“Consolidated Funded Indebtedness” means all Indebtedness for borrowed money,
unreimbursed obligations in respect of drawn letters of credit that have not
been reimbursed within two (2) Business Days after the date of such drawing,
Capitalized Lease Obligations and other purchase money Indebtedness and
guarantees of any of the foregoing obligations, of a Person and its Restricted
Subsidiaries on a consolidated basis, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but (x) excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
Permitted Acquisition or any other acquisition pursuant to Section 7.02 and
(y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire stated principal amount thereof,
without giving effect to any discounts or upfront payments), excluding
(i) obligations in respect of undrawn letters of credit (including Letters of
Credit), and performance or similar bonds, except, in each case, to the extent
of unreimbursed amounts thereunder (provided that any Cash Collateralized
amounts under drawn letters of credit and performance and similar bonds shall
not be counted as Consolidated Funded Indebtedness), (ii) obligations under Swap
Contracts (but including unpaid termination payments under Swap Contracts) and
(iii) for the avoidance of doubt, undrawn amounts under revolving credit
facilities.

“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any assets of the Borrower or any
Restricted Subsidiary; provided that the Liens on such assets are not expressly
junior to the Liens on Collateral securing the Obligation.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries (the
“relevant Group”) on a consolidated basis, net income (excluding, without
duplication, (i) extraordinary items, (ii) any amounts attributable to
Investments in any Unrestricted Subsidiary to the extent that such amounts have
not been distributed in cash to such Person and its Restricted Subsidiaries
during such applicable period; (iii) (x) any net unrealized gains and losses
resulting from fair value accounting required by FASB ASC 815 and (y) any net
unrealized gains and losses relating to mark-to-market of amounts denominated in
foreign currencies resulting from the application of FASB ASC 830, in each case,
to the extent included in Consolidated Net Income, (iv) the income (or loss) of
any Person accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any Restricted
Subsidiary (except to the extent required for any calculation of Consolidated
EBITDA on a Pro Forma Basis), (v) solely for purposes of the Cumulative Credit,
net income of any Restricted Subsidiary (other than a Loan Party) for any period
to the extent that, during such period there exists any encumbrance or
restriction on the ability of such Restricted Subsidiary to pay dividends or
make any other distributions in cash on the Equity Interests of such Restricted
Subsidiary held by such Person and its Restricted Subsidiaries, except to the
extent of cash actually distributed during such period to such Person or to a
Restricted Subsidiary of such Person that is not itself subject

 

-14-



--------------------------------------------------------------------------------

to any such encumbrance or restriction, (vi) to the extent not already excluded
or deducted in accordance with GAAP, the net income of any Person that is not a
Subsidiary, or that is accounted for by the equity method of accounting, except
to the extent of the cash actually distributed during such period to such Person
or to a Restricted Subsidiary of such Person, (vii) the cumulative effect of a
change in accounting principles during such period as determined in accordance
with GAAP, (viii) the net income of any Person (other than a Restricted
Subsidiary) in which the Borrower and the Restricted Subsidiaries have an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid in cash to the Borrower or any of the Restricted
Subsidiaries by such Person during such period, (ix) any adjustments for net
income attributable to non-controlling interests and (x) gains or losses
attributable to asset sale, disposition or abandonment (other than in the
ordinary course of business) or income (loss) from discontinued operations,
including charges related to the Disposition of the Interiors Business). There
shall be excluded from Consolidated Net Income for any period the accounting
effects of adjustments to inventory, property and equipment, software and other
intangible assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
acquisition consummated prior to the Closing Date and any Permitted Acquisitions
(or Investments similar to those made for Permitted Acquisitions) or any
Investment permitted under Section 7.02 or the amortization or write-off of any
amounts thereof.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable Excess Cash Flow Period with respect to the Borrower on a
consolidated basis, the sum of all scheduled payments of principal during such
period on Consolidated Funded Indebtedness that constitutes Funded Debt
(including the implied principal component of payments due on Capitalized Lease
Obligations during such period), less the reduction in such scheduled payments
resulting from voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05, in each case as applied pursuant to Section 2.05, as determined
in accordance with GAAP.

“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of the Borrower and the Restricted Subsidiaries as set
forth on the consolidated balance sheet of the Borrower as of the last day of
the applicable Test Period.

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by (i) at
least a majority of the then Continuing Directors or (ii) the committee of the
board of directors designated to make such recommendations; provided that such
committee has been appointed by 51% of the then Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

 

-15-



--------------------------------------------------------------------------------

“Credit Agreement Refinanced Debt” has the meaning specified in the definition
of “Credit Agreement Refinancing Indebtedness.”

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt or (b) Permitted Junior Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) to Refinance, in whole or part, existing Loans
(or, if applicable, unused Commitments under any Facility) (“Credit Agreement
Refinanced Debt”); provided that (i) such Credit Agreement Refinancing
Indebtedness is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the Credit Agreement Refinanced Debt except by an amount equal
to unpaid accrued interest, fees and premium (including tender premium) and
penalties (if any) thereon plus upfront fees and OID thereon, plus other
reasonable and customary fees and expenses incurred or paid in connection with
such Refinancing, plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder (it being agreed that, for purposes of
assessing whether the foregoing limit on principal amount has been observed, any
Indebtedness contemporaneously incurred pursuant to and in accordance with other
available baskets set forth in Section 7.03 that do not require such
Indebtedness to qualify as Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Refinancing Debt shall be disregarded, even if such
Indebtedness is of the same tranche or series of such Credit Agreement
Refinancing Indebtedness), (ii) such Indebtedness shall have a maturity date
that is no earlier than the maturity date of the Credit Agreement Refinanced
Debt and a Weighted Average Life to Maturity equal to or greater than the Credit
Agreement Refinanced Debt (without giving effect to any prepayments thereof) as
of the date of determination, (iii) the terms and conditions of such
Indebtedness (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) are, when taken as a whole, (x) not materially more favorable to the
lenders or holders providing such Indebtedness than those applicable to the
Credit Agreement Refinanced Debt when taken as a whole (other than covenants
(including financial maintenance covenants) or other provisions applicable only
to periods after the maturity date of the Credit Agreement Refinanced Debt at
the time of incurrence, issuance or obtainment of such Indebtedness) or (y) on
then current market terms for such type of Indebtedness (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(iv) the terms of such Credit Agreement Refinancing Indebtedness that
constitutes notes do not provide for any amortization or any mandatory
redemption or prepayment provisions or rights prior to the Latest Term Loan
Maturity Date in effect at the time of the issuance thereof (other than
customary prepayments, repurchases or

 

-16-



--------------------------------------------------------------------------------

redemptions or offers to prepay, redeem or repurchase or mandatory prepayments
upon a change of control, asset sale or casualty or condemnation event,
customary prepayments, redemptions or repurchases or offers to prepay, redeem or
repurchase based on excess cash flow (in the case of loans) and customary
acceleration rights after an event of default, which shall be on no greater than
a pro rata basis with other Indebtedness secured on a pari passu basis with such
Credit Agreement Refinancing Indebtedness in the case of an asset sale or
casualty or condemnation event or excess cash flow) and (v) such Credit
Agreement Refinanced Debt shall be repaid, defeased or satisfied and discharged,
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid and all unutilized commitments thereunder shall be terminated,
substantially concurrently with the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; and, provided, further, that,
“Credit Agreement Refinancing Indebtedness” may be incurred in the form of a
bridge or other interim credit facility intended to be Refinanced with long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (ii) and (iii) of the first proviso in this definition so
long as (x) such credit facility includes customary “rollover” provisions that
are subject to no conditions precedent other than (A) the occurrence of the date
specified for the “rollover” and (B) that no payment or bankruptcy event of
default shall have occurred and be continuing and (y) assuming such credit
facility were to be extended pursuant to such “rollover” provisions, such
extended credit facility would comply with clauses (ii) and (iii) above).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date and without duplication, an amount
determined on a cumulative basis equal to:

(a) $175,000,000, plus

(b) an amount equal to 50% of the cumulative Consolidated Net Income of the
Borrower for the period (taken as one accounting period) commencing from the
first day of the first full fiscal quarter following the Closing Date to the end
of the fiscal quarter most recently ended in respect of which a Compliance
Certificate has been delivered as required hereunder or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit, plus

(c) the sum of (i) the Net Cash Proceeds (or, if the proceeds thereof are other
than cash, the Fair Market Value of such proceeds) of any Permitted Equity
Issuance and 100% of the aggregate amount of cash contributions to the common
capital of the Borrower (and 100% of the aggregate Fair Market Value of property
other than cash contributed to the common capital of the Borrower), in each case
after the Closing Date plus the Net Cash Proceeds of issuances or incurrences of
Indebtedness or Disqualified Equity Interests after the Closing Date of the
Borrower or any Restricted Subsidiary owed or issued, as applicable, to a Person
other than the Borrower or a Restricted Subsidiary which shall have been
subsequently exchanged for or converted into Equity Interests (other than
Disqualified Equity Interests) of the Borrower at such time, plus

 

-17-



--------------------------------------------------------------------------------

(d) in the event that all or a portion of the Cumulative Credit has been applied
to make an Investment pursuant to Section 7.02(t) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of, or contribution to the capital of, an
Unrestricted Subsidiary or the making or acquisition of any other Investment, an
amount equal to the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and Cash Equivalents from: (i) the sale (other than to the
Borrower or any Restricted Subsidiary) of any such Equity Interests of any such
Unrestricted Subsidiary or any such Investment, (ii) any dividend or other
distribution by any such Unrestricted Subsidiary or received in respect of any
such Investment or (iii) interest, returns of principal, repayments and similar
payments by any such Unrestricted Subsidiary or received in respect of any such
Investment but not in excess of the amount of the Cumulative Credit invested,
plus

(e) in the event that all or a portion of the Cumulative Credit has been applied
to make an Investment pursuant to Section 7.02(t) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and such
Unrestricted Subsidiary is thereafter redesignated as a Restricted Subsidiary or
is merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any Restricted Subsidiary, an
amount equal to the Fair Market Value of the Investments of the Borrower and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) but not in excess of the amount of the Cumulative
Credit invested; plus

(f) any Declined Amounts;

as such amount may be reduced from time to time to the extent that all or a
portion of the Cumulative Credit is applied to make Investments, Restricted
Payments or prepayments of Junior Financing or Unsecured Financing to the extent
permitted hereunder.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees,
(v) payment for deferred taxes (so long as the items described in clauses
(iv) and (v) are noncash items) and (vi) in the event that a Permitted
Receivables Financing is accounted for off balance sheet, (x) the gross part of
accounts receivable comprising the receivables and other related assets subject
to such Permitted Receivables Financing minus (y) collections actually received
by such Person against the amounts sold pursuant to clause (x).

“Debt Issuance” means the issuance by any Person of any Indebtedness for
borrowed money.

 

-18-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” has the meaning specified in Section 2.05(c).

“Declining Lender” has the meaning specified in Section 2.05(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to, (a) with respect to any overdue
principal, the applicable interest rate plus 2.00% per annum (provided that with
respect to Eurodollar Rate Loans, the determination of the applicable interest
rate is subject to Section 2.02(c) to the extent that Eurodollar Rate Loans may
not be converted to, or continued as, Eurodollar Rate Loans, pursuant thereto)
and (b) with respect to any other overdue amount, including overdue interest,
the interest rate then applicable to Base Rate Loans that are Term Loans plus
2.00% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that, (a) has
refused (which refusal may be given verbally or in writing and has not been
retracted) or failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit within two Business Days after the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or,
solely with respect to a Revolving Credit Lender, under other syndicated credit
agreements generally in which it commits to extend credit, (c) has failed,
within three Business Days after reasonable request by the Administrative Agent,
to confirm in a manner satisfactory to the Administrative Agent that it will
comply with its funding obligations; provided that a Lender shall cease to be
Defaulting Lender pursuant to this clause (c) upon receipt of such confirmation
by the Administrative Agent or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or any substantial
part of its assets, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
(iv) become subject to forced liquidation or (v) made a general assignment for
the benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt; provided that no Lender shall be a
Defaulting Lender solely by virtue of (x) the ownership or acquisition by a
Governmental Authority of any equity interest in that Lender or any direct or
indirect parent company thereof or (y) the occurrence of any of the events
described in clause (d)(i), (d)(ii), (d)(iii), (d)(iv) or (d)(v) of this
definition which in each case has been dismissed or terminated prior to the date
of this Agreement. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any of clauses (a) through (d) above will be
conclusive and

 

-19-



--------------------------------------------------------------------------------

binding absent manifest error, and such Lender will be deemed to be a Defaulting
Lender (subject to Section 2.20(b)) upon notification of such determination by
the Administrative Agent to the Borrower, the L/C Issuer, the Swing Line Lender
and the Lenders.

“Delayed Draw Funding Date” means the date on or after the Closing Date and on
or prior to the Delayed Draw Termination Date on which the Initial Term Loans
are funded.

“Delayed Draw Termination Date” means the date that is 120 days after the
Closing Date.

“Delayed Draw Ticking Fee” has the meaning specified in Section 2.09(b)(iii).

“Deposit Account” has the meaning assigned to it in the Security Agreement.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition made pursuant to Section 7.05(q) that is
designated as “Designated Non-Cash Consideration” on the date received pursuant
to a certificate of a Responsible Officer of the Borrower setting forth the
basis of such Fair Market Value (with the amount of Designated Non-Cash
Consideration in respect of any Disposition being reduced for purposes of
Section 7.05(q) to the extent the Borrower or any Restricted Subsidiary converts
the same to cash or Cash Equivalents within 180 days following the closing of
the applicable Disposition).

“Designated Persons” means any person or entity listed on a Sanctions List.

“Designation Date” has the meaning specified in Section 2.18(f).

“Disposition” or “Dispose” means the sale, transfer, license, sublicense, lease
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Restricted
Subsidiary of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided, however, that “Disposition”
and “Dispose” shall not be deemed to include any issuance by Borrower of any of
its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable), (b) is redeemable at the option of the holder thereof (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would

 

-20-



--------------------------------------------------------------------------------

constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Term Loan Maturity Date in effect at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of officers, directors or employees of
the Borrower or any Restricted Subsidiary or by any such plan to any such
Person, such Equity Interests shall not constitute Disqualified Equity Interests
solely because they may be required to be repurchased by the Borrower or a
Restricted Subsidiary or any other Person in order to satisfy applicable
statutory or regulatory obligations or as a result of such Person’s termination,
death or disability.

“Disqualified Lenders” means (a) any bank, financial institution, other
institution or Person identified by the Borrower by name in writing to the
Arrangers by the Borrower prior to the date of the Engagement Letter and (b) any
Competitor, supplier or customer identified by the Borrower by name in writing
to the Administrative Agent from time to time, which designation shall not apply
retroactively for any purpose, including to disqualify any Persons that have
previously acquired an assignment or participation interest in any Loans and/or
Commitments and (c) with respect to clause (a) and (b), any known Affiliate
thereof that is clearly identifiable as an Affiliate; provided that a Person
that would be a Disqualified Lender pursuant to clause (a) or (b) above shall
not constitute a Disqualified Lender if such Person is a bank, financial
institution, bona fide debt fund or investment vehicle that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and no
Competitor, supplier or customer or other Person described in clause (b) above
makes investment decisions for such Person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment made to a Disqualified Lender.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the L/C Issuer, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternate
Currency.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the Laws of the United States, any state thereof or the District of
Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Term Loans of any Tranche in accordance
with the following procedures or such other procedures as may be agreed to
between the Administrative Agent and the Borrower:

(a) Notice Procedures. In connection with any Auction, the Borrower shall
provide notification to the Administrative Agent (for distribution to the
Appropriate Lenders) of the Tranche of Term Loans that will be the subject of
the Auction (an

 

-21-



--------------------------------------------------------------------------------

“Auction Notice”). Each Auction Notice shall be in a form reasonably acceptable
to the Administrative Agent and shall specify (i) the total cash value of the
bid, in a minimum amount of $10,000,000 with minimum increments of $1,000,000 in
excess thereof (the “Auction Amount”) and (ii) the discounts to par, which shall
be expressed as a range of percentages (the “Discount Range”), representing the
range of purchase prices that could be paid in the Auction for such Term Loans
at issue.

(b) Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction by providing the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par (such discount being the “Reply Discount”) that
must be expressed as a price, which must be within the Discount Range, and
(ii) a principal amount of the applicable Loans such Lender is willing to sell,
which must be in increments of $1,000,000 or in an amount equal to such Lender’s
entire remaining amount of the applicable Loans (the “Reply Amount”). Lenders
may only submit one Return Bid per Auction. In addition to the Return Bid, each
Lender wishing to participate in such Auction must execute and deliver, to be
held in escrow by the Administrative Agent, an assignment and acceptance
agreement in a form reasonably acceptable to the Administrative Agent (and shall
authorize the Administrative Agent to adjust the same to reflect any ratable
treatment required by clause (c) below).

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount with respect to all
Loans (the “Applicable Discount”) for the Auction, which shall be the highest
Reply Discount for which the Borrower or its Subsidiary, as applicable, can
complete the Auction at the Auction Amount; provided that, in the event that the
Reply Amounts are insufficient to allow the Borrower or its Subsidiary, as
applicable, to complete a purchase of the entire Auction Amount (any such
Auction, a “Failed Auction”), the Borrower or such Subsidiary shall either, at
its election, (i) withdraw the Auction or (ii) complete the Auction at an
Applicable Discount equal to the lowest Reply Discount. The Borrower or its
Subsidiary, as applicable, shall purchase the applicable Loans (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided that if the aggregate proceeds required to
purchase all applicable Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, the Borrower or its Subsidiary, as applicable,
shall purchase such Loans at the Applicable Discount ratably based on the
principal amounts of such Qualifying Bids (subject to adjustment for rounding as
specified by the Administrative Agent). Each participating Lender will receive
notice of a Qualifying Bid as soon as reasonably practicable but in no case
later than five Business Days from the date the Return Bid was due.

(d) Additional Procedures. Once initiated by an Auction Notice, the Borrower or
its Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.

 

-22-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loan to such Person under
Section 10.07(b)(iii)). For the avoidance of doubt, none of (A) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (A), (B) any natural person or (C) any Disqualified Lender shall be an
Eligible Assignee.

“Engagement Letter” means the Engagement Letter, dated as of March 23, 2014,
among the Borrower, Barclays Bank PLC, Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc.
and UBS Securities LLC.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, including applicable common law, regulations, ordinances, rules,
judgments, orders, decrees or governmental restrictions relating to pollution,
the protection of the environment, the release of Hazardous Materials into the
environment and human exposure to Hazardous Materials, including those related
to the treatment, transport, storage and disposal of Hazardous Materials, air
emissions and discharges to public pollution control systems.

“Environmental Liability” means any liability, obligation, loss, claim, action,
suit, order or cost, contingent or otherwise (including any liability for
damages, costs of environmental remediation, monitoring or oversight by a
Governmental Authority, fines, penalties or indemnities), of the Borrower, any
other Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) human exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests; provided that any instrument evidencing
Indebtedness convertible into or exchangeable for any of the foregoing shall not
be deemed Equity Interests unless and until any such instruments are so
converted or exchanged.

 

-23-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person (as defined in Section 3(9) of ERISA) who
together with any Loan Party is treated as a single employer within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) with
respect to any Plan, the failure to satisfy the minimum funding standard under
Section 412 of the Code and Section 302 of ERISA, whether or not waived, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make a required contribution
to a Multiemployer Plan; (c) the withdrawal of any Loan Party or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” (as defined in Section 4001(a)(2)
of ERISA) or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA; (d) a complete or partial withdrawal by any Loan
Party or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA); (e) the
filing of a notice of intent to terminate or the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, respectively, (f) the
institution by the PBGC of proceedings to terminate a Plan or Multiemployer
Plan; (g) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan; (h) the determination that any Plan is considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; (i) the determination that any Multiemployer Plan is considered a plan in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA; (j) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (k) the
conditions for the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of ERISA shall have been met with respect to any Plan; or (l) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

where,

“Eurodollar Base Rate” means, for purposes of clause (a) of this definition, the
rate per annum equal to (i) the ICE Benchmark Administration Limited (or such
other Person that takes over the administration of such rate) LIBOR rate (“ICE
LIBOR”), as published by

 

-24-



--------------------------------------------------------------------------------

Reuters (or such other commercially available source providing quotations of ICE
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for deposits in Dollars or an Alternate
Currency, as applicable, (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period or (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars or an Alternate
Currency, as applicable, for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two London Banking Days prior to the commencement of such
Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

where,

“Eurodollar Base Rate” means, for purposes of clause (b) of this definition, the
rate per annum as of such date equal to (i) ICE LIBOR, as published by Reuters
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such date, for deposits in Dollars or
an Alternate Currency, as applicable, with a term of one month commencing two
Business Days following such date or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars or an Alternate Currency, as
applicable, for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by the Administrative Agent’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

Notwithstanding the foregoing, at no time shall the Eurodollar Rate for any
purpose be less than 0.75% per annum with respect to Initial Term Loans.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the

 

-25-



--------------------------------------------------------------------------------

FRB for determining the maximum reserve requirement (including any emergency,
supplemental, marginal or other reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Loan the interest on which is determined by
reference to the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Euros” means the single currency of the member states of the European
Communities that adopt or have the euro as their lawful currency in accordance
with the legislation of the European Union relating to European Monetary Union.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to the excess of:

(a) the sum, without duplication, of (i) Consolidated Net Income of the Borrower
for such Excess Cash Flow Period plus (ii) the amount of all noncash charges
(including depreciation, amortization and deferred tax expense) deducted in
arriving at such Consolidated Net Income minus (iii) the aggregate net amount of
losses attributable to the sale, transfer or other Disposition or abandonment of
assets, business units or property (“asset sales”) or losses from discontinued
operations with respect to the Borrower and the Restricted Subsidiaries during
such Excess Cash Flow Period (other than sales of inventory in the ordinary
course of business), to the extent deducted in arriving at such Consolidated Net
Income, minus

(b) the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of:

(i) Capital Expenditures, except to the extent made using proceeds, payments or
any other amounts available from events or circumstances that were not included
in determining Consolidated Net Income during such period (including any
proceeds from Indebtedness), that are (A) actually made during such Excess Cash
Flow Period or (B) at the option of the Borrower, committed although not
actually made during such Excess Cash Flow Period; provided that (x) if any
Capital Expenditures are deducted from Excess Cash Flow pursuant to clause
(B) above, such amount shall be added to the Excess Cash Flow for the
immediately succeeding Excess Cash Flow Period if the expenditure is not
actually made within such Excess Cash Flow Period and (y) no deduction shall be
taken in the immediately succeeding Excess Cash Flow Period when such amounts
deducted pursuant to clause (B) are actually spent;

(ii) Consolidated Scheduled Funded Debt Payments and, to the extent not
otherwise deducted from Consolidated Net Income, Consolidated Cash Taxes to the
extent they exceed the amount of tax expense deducted is determining
Consolidated Net Income for such period;

(iii) Restricted Payments made by the Borrower and the Restricted Subsidiaries
to the extent that such Restricted Payments are made in cash under

 

-26-



--------------------------------------------------------------------------------

Section 7.06(j) solely to the extent made, directly or indirectly, with the
proceeds from events or circumstances that were included in the calculation of
Consolidated Net Income;

(iv) the aggregate amount of voluntary or mandatory permanent principal payments
or mandatory repurchases of (A) Indebtedness for borrowed money and (B) the
principal component of payments in respect of Capitalized Lease Obligations of
the Borrower and the Restricted Subsidiaries (in each case, excluding the
Obligations and the Revolving Credit Commitments); provided that (A) such
prepayments or repurchases are otherwise permitted hereunder, (B) if such
Indebtedness consists of a revolving line of credit, the commitments under such
line of credit are permanently reduced by the amount of such prepayment or
repurchase, and (C) such prepayments or repurchases are not made, directly or
indirectly, using (1) proceeds, payments or any other amounts available from
events or circumstances that were not included in determining Consolidated Net
Income during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Credit;

(v)(A) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are required to be made in
connection with any prepayment or satisfaction and discharge of Indebtedness to
the extent that the amount so prepaid, satisfied or discharged is not deducted
from Consolidated Net Income for purposes of calculating Excess Cash Flow and
(B), to the extent included in determining Consolidated Net Income, the
aggregate amount of any income (or loss) for such period attributable to the
early extinguishment of Indebtedness, Swap Contracts or other derivative
instruments (other than commodity Swap Contracts);

(vi) cash payments made in satisfaction of noncurrent liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using (1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Credit;

(vii) to the extent not deducted in arriving at Consolidated Net Income, cash
fees, and expenses in connection with the Transactions or, to the extent
permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance (whether or not consummated);

(viii) the aggregate amount of expenditures, except to the extent made using
proceeds, payments or any other amounts available from events or circumstances
that were not included in determining Consolidated Net Income during such period
(including any proceeds from Indebtedness), that are actually made in cash
during such period (including expenditures for payment of financing fees) to the
extent such expenditures are not expensed during such period or expensed but not
deducted in arriving at Consolidated Net Income;

 

-27-



--------------------------------------------------------------------------------

(ix) cash used or, at the option of the Borrower, committed to be used to
consummate a Permitted Acquisition or any Investment, in each case, as permitted
under Section 7.02, except to the extent made or to be made using proceeds,
payments or other amounts available from events or circumstances that were not
included in determining Consolidated Net Income (including any proceeds from
Indebtedness); provided, however, that if any amount is deducted from Excess
Cash Flow pursuant to this clause (ix) with respect to any Excess Cash Flow
Period as a result of a Permitted Acquisition or Investment that has been
committed to be consummated but not yet actually consummated during such period
then (x) such amount shall not be deducted from Excess Cash Flow pursuant to
this clause (ix) as a result of such Permitted Acquisition or Investment, as the
case may be, being actually consummated in the immediately succeeding Excess
Cash Flow Period and (y) such amount shall be added to Excess Cash Flow for the
immediately succeeding Excess Cash Flow Period if the Permitted Acquisition or
Investment is not actually consummated during such succeeding period;

(x) the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income;

(xi) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period;

(xii) the aggregate principal amount of all mandatory prepayments of the
Facilities made during such Excess Cash Flow Period pursuant to
Section 2.05(b)(ii), or of other First Lien Obligations during such Excess Cash
Flow Period pursuant to requirements under the agreements governing such First
Lien Obligations similar to the requirements set forth in Section 2.05(b)(ii)
or, in each case, reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated Net Income (and are not in excess of such increase) for such Excess
Cash Flow Period;

(xiii) the amount representing accrued expenses for cash payments (including
with respect to deferred compensation or retirement plan obligations) that are
not paid in cash during such Excess Cash Flow Period; provided that such amounts
will be added to Excess Cash Flow for the following Excess Cash Flow Period to
the extent not paid in cash within such Excess Cash Flow Period (and no future
deduction shall be made for purposes of this definition when such amounts are
paid in cash in any future period); and

(xiv) net noncash gains and credits to the extent included in arriving at
Consolidated Net Income; minus

(c) any increase in Net Working Capital during such Excess Cash Flow Period
(measured as the excess, if any, of Net Working Capital at the end of such
Excess

 

-28-



--------------------------------------------------------------------------------

Cash Flow Period minus Net Working Capital at the beginning of such Excess Cash
Flow Period) or increases in long term accounts receivable and decreases in the
long-term portion of deferred revenue for such period (other than any such
increases or decreases, as applicable, arising from acquisitions or asset sales
of property by the Borrower and the Restricted Subsidiaries during such period),
except as a result of the reclassification of items from short term to long term
or vice versa; plus

(d) any decrease in Net Working Capital during such Excess Cash Flow Period
(measured as the excess, if any, of Net Working Capital at the beginning of such
Excess Cash Flow Period minus Net Working Capital at the end of such Excess Cash
Flow Period) or decreases in long-term accounts receivable and increases in the
long-term portion of deferred revenue for such period (other than any such
decreases or increases, as applicable, arising from acquisitions or asset sales
of property by the Borrower or any of the Restricted Subsidiaries completed
during such period), except as a result of the reclassification of items from
short term to long term or vice versa.

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2015.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” has the meaning set forth in the Security Agreement.

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Stock Holding
Company (other than Visteon International Holdings, Inc., Visteon European
Holdings, Inc. and Visteon Global Technologies, Inc.), (b) an Unrestricted
Subsidiary, (c) an Immaterial Subsidiary, (d) a Domestic Subsidiary of any
Foreign Subsidiary that is a CFC, (e) a Captive Insurance Subsidiary, (f) a
Non-Profit Restricted Subsidiary, (g) a Subsidiary created after the Closing
Date in connection with the establishment of a Joint Venture with any Person,
(h) an existing Joint Venture that is prohibited by Law, regulation, such
entity’s Organization Documents or other governing documents or Contractual
Obligation from guaranteeing the Obligations or that would require a
governmental (or regulator) consent, approval, license or authorization in order
to provide such guaranty, (i) a Securitization Subsidiary, (j) each non-wholly
owned Restricted Subsidiary that was a non-wholly owned Restricted Subsidiary on
the Closing Date, to the extent that the Laws of any Governmental Authority
prohibit such Person from providing a guaranty of the Obligations, (k) a
Subsidiary that is prohibited from guaranteeing the Facilities by any
Contractual Obligation in existence on the Closing Date (but only so long as
such prohibition continues) and listed on Schedule 1.01(a) hereto (or, in the
case of any newly acquired Subsidiary, in existence at the time of acquisition
(disregarding, in the case of Indebtedness for borrowed money, Indebtedness with
an amount below the Threshold Amount) but not entered into in contemplation
thereof), (l) a Foreign Subsidiary and (m) The Visteon Fund.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the

 

-29-



--------------------------------------------------------------------------------

application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guaranty of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“Exempt Deposit Account” means (i) each Deposit Account owned by or in the name
of a Loan Party with respect to which such Loan Party is acting on behalf of
another person who is not a Loan Party in connection with any engagement, and
such Loan Party does not own such Deposit Account for its own benefit, and
(ii) any Deposit Account containing only the assets of Persons (other than
Affiliates of the Borrower) for whom a Loan Party or any Subsidiary is serving
as a fiduciary or on a contractual basis and, except in the case of any mistake
promptly corrected upon knowledge thereof, none of the assets of any Loan Party
or any Subsidiary.

“Existing Credit Agreement” means that certain Amended and Restated Revolving
Loan Credit Agreement, dated as of April 6, 2011, by and among the Borrower, the
other credit parties signatory thereto, the lenders signatory thereto, Morgan
Stanley Senior Funding, Inc., as administrative agent and the other agents party
thereto, as amended, supplemented or otherwise modified from time to time.

“Existing Letter of Credit Facility” means that certain Letter of Credit
Reimbursement and Security Agreement, dated as of November 16, 2009, by and
between the Borrower and U.S. Bank National Association, a national banking
institution, as amended, restated, supplemented or otherwise modified from time
to time.

“Existing Loans” has the meaning specified in Section 2.18(a).

“Existing Notes” has the meaning specified in Section 5.07.

“Existing Revolving Tranche” has the meaning specified in Section 2.18(a).

“Existing Term Loans” has the meaning specified in Section 2.18(a).

“Existing Term Tranche” has the meaning specified in Section 2.18(a).

“Existing Tranche” has the meaning specified in Section 2.18(a).

“Extended Loans” has the meaning specified in Section 2.18(a).

“Extended Revolving Commitments” has the meaning specified in Section 2.18(a).

“Extended Revolving Tranche” has the meaning specified in Section 2.18(a).

“Extended Term Loans” has the meaning specified in Section 2.18(a).

 

-30-



--------------------------------------------------------------------------------

“Extended Term Tranche” has the meaning specified in Section 2.18(a).

“Extended Tranche” has the meaning specified in Section 2.18(a).

“Extending Lender” has the meaning specified in Section 2.18(b).

“Extension” has the meaning specified in Section 2.18(b).

“Extension Date” has the meaning specified in Section 2.18(d).

“Extension Amendment” has the meaning specified in Section 2.18(c).

“Extension Election” has the meaning specified in Section 2.18(b).

“Extension Request” has the meaning specified in Section 2.18(a).

“Extension Request Deadline” has the meaning specified in Section 2.18(b).

“Facility” means the Initial Term Facility, any Incremental Term Facility, any
other Tranche of Term Commitments or Term Loans, the Initial Revolving Credit
Facility, any other Tranche of Revolving Credit Commitments, the Letter of
Credit Sublimit and any other Facility hereunder, as the context may require.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower in good faith (which
shall be conclusive if reasonably determined in good faith).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretation thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above), and any intergovernmental
agreements (and any related laws or official administrative guidance)
implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for

 

-31-



--------------------------------------------------------------------------------

such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means the Fee Letters, dated as of March 23, 2014, by and between
each of the Borrower and Barclays Bank PLC, the Borrower and Citigroup Global
Markets Inc., the Borrower and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, the Borrower and Morgan Stanley Senior Funding, Inc. and the
Borrower and UBS Securities LLC.

“First Lien Obligations” means the Obligations, any Incremental Equivalent Debt
(other than any Incremental Equivalent Debt that is unsecured or is secured by a
Lien on the Collateral ranking junior to the Lien on the Collateral securing the
Obligations (but without regard to control of remedies)), any Permitted Pari
Passu Secured Refinancing Debt and/or any other Indebtedness permitted to be
secured on a pari passu basis with the Liens securing the Obligations pursuant
to Section 7.01, collectively.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(viii).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(viii).

“Foreign Lender” has the meaning specified in Section 3.01(e).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries that provides pension benefits with respect to employees employed
outside the United States,.

“Foreign Stock Holding Company” means any Domestic Subsidiary that has no
material assets other than capital stock of one or more Foreign Subsidiaries
that are CFCs.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized in a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations (other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof).

 

-32-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
and shall in any event include Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any such obligation of such Person, direct
or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other monetary obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part) or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary or reasonable indemnity
obligations in effect on the Closing Date, or entered into in connection with
any acquisition or Disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness).

 

-33-



--------------------------------------------------------------------------------

The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1 (such Subsidiaries of the Borrower not to include any Excluded
Subsidiary or Foreign Subsidiary) and each other Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12; provided that, upon the assignment of the Obligations
hereunder to the Successor Borrower in accordance with Section 10.24, the
Borrower shall be deemed to be a Guarantor under this Agreement and shall enter
into any additional Loan Documents or amendments or supplements thereto as
reasonably requested by the Administrative Agent.

“Guaranty” means (i) the Guaranty made by the Subsidiary Guarantors in favor of
the Administrative Agent on behalf of the Secured Parties, substantially in the
form of Exhibit E, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12 and (ii) the Parent Guaranty, as applicable.

“Hazardous Materials” means all radioactive and all hazardous or toxic
substances, materials or wastes, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including those characterized as
“hazardous” or “toxic,” or as a “pollutant” or a “contaminant”.

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent;
provided that no such Person that is not a Lender on the date hereof or an
Affiliate of such a Person shall be considered a Hedge Bank or a Secured Party
until such time as it shall have delivered written notice to the Administrative
Agent that such Person has become a Lender or an Agent or an Affiliate of a
Lender or an Agent, or (ii) with respect to Swap Contracts in effect as of the
Closing Date, is, as of the Closing Date, a Lender or an Agent or an Affiliate
of a Lender or an Agent and a party to a Swap Contract, in each case, in its
capacity as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“HVCC” means Halla Visteon Climate Control Corporation, a company organized
under the Laws of the Republic of (South) Korea.

“HVCC Total Net Leverage Ratio” means, with respect to HVCC, on a consolidated
basis, as of any four consecutive fiscal quarters of HVCC then last ended and
for which Section 6.01 Financials have been delivered to the Administrative
Agent (or, prior to the first delivery thereof, on the basis of the financial
information set forth in the Borrower’s most recent filed Form 10-K) (an “HVCC
Test Period”), the ratio of (a) Consolidated Funded Indebtedness (less the
unrestricted cash and Cash Equivalents of HVCC and its Restricted Subsidiaries
as of the end of such HVCC Test Period) of HVCC and its Restricted Subsidiaries
as of the end of such HVCC Test Period to (b) Consolidated EBITDA of HVCC and
its Restricted Subsidiaries for such HVCC Test Period.

 

-34-



--------------------------------------------------------------------------------

“HVCC Total Net Leverage Requirement” means, with respect to the incurrence,
issuance of assumption of Indebtedness, the requirement that on a Pro Forma
Basis, on the date of determination after giving effect to such incurrence,
issuance or assumption of Indebtedness and the use of the proceeds thereof (but
without giving effect to any unrestricted cash and Cash Equivalents of HVCC that
will be received from the proceeds of such Indebtedness), the HVCC Total Net
Leverage Ratio as of the end of the HVCC Test Period will not exceed 2.00:1.00
(it being understood that if Pro Forma Effect is given to the entire committed
amount of such Indebtedness, such committed amount may thereafter be borrowed
and reborrowed, in whole or in part, from time to time, without further
compliance with this “HVCC Total Net Leverage Requirement”). “HVCC Sale” means
the sale of HVCC pursuant to that certain Share Purchase Agreement dated as of
December 17, 2014, by and among the Borrower, VIHI, LLC, Hahn & Co. Auto
Holdings Co., Ltd. and Hankook Tire Co., Ltd.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of determination, does not have (a) assets (when combined with the assets
of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 5.0% of Consolidated Total Assets or (b) Consolidated
EBITDA for the applicable Test Period (when combined with the Consolidated
EBITDA of all Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 5.0% of the Consolidated EBITDA of the Borrower for
the applicable Test Period.

“Incremental Amount” means, at any date of determination an amount not in excess
of (x) the total of (A) $500,000,000350,000,000 plus (B) the aggregate amount of
voluntary prepayments of Loans (including purchases of the Loans by the Borrower
and /or its Subsidiaries at or below par, in which case the amount of voluntary
prepayments of Loans shall be deemed not to exceed the actual purchase price in
cash of such Loans below par, and in the case of any Loans that are not Term
Loans, a corresponding permanent commitment reduction, in each case except to
the extent financed with the incurrence of Consolidated Funded Senior Secured
Indebtedness) minus (C) the sum of (i) the aggregate principal amount of any
Revolving Facility Increase, Term Facility Increase or any Incremental
Commitment pursuant to Section 2.14, 2.15 or 2.16 in each case incurred in
reliance on this clause (x), plus (ii) the aggregate principal amount of any
issuance or incurrence of Incremental Equivalent Debt pursuant to Section 2.17
in each case incurred in reliance on this clause (x) plus (y) on such date, the
maximum aggregate principal amount that can be incurred without causing the
Borrower not to be in Pro Forma Compliance (after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof) with the
Maximum Senior Secured Net Leverage Requirement; provided that, (1) if Pro Forma
Effect is given to the entire committed amount of any such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this definition and (2) any
such Indebtedness may only be incurred under clause (y) when there is no
capacity to incur such Indebtedness under clause (x).

“Incremental Commitments” has the meaning specified in Section 2.16(a).

“Incremental Commitment Effective Date” has the meaning specified in
Section 2.16(c).

 

-35-



--------------------------------------------------------------------------------

“Incremental Equivalent Debt” has the meaning specified in Section 2.17(a).

“Incremental Equivalent Debt Documentation” means, collectively, the indentures,
loan agreements, credit agreements or other similar agreements pursuant to which
any Incremental Equivalent Debt is issued or incurred.

“Incremental Term Facility” has the meaning specified in Section 2.16(a).

“Incremental Term Loan” has the meaning specified in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of (i) all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, and (ii) surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property (other than (w) trade accounts payable in the ordinary course of
business, (x) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP, (y) expenses
accrued in the ordinary course of business and (z) obligations resulting from
take-or pay contracts entered into in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Capitalized Lease Obligations;

(g) all obligations of such Person with respect to redemption, repayment or
other repurchase (excluding accrued dividends to the extent not increasing
liquidation preference) in respect of Disqualified Equity Interests; and

(h) all Guarantees of such Person in respect of any of the foregoing;

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset.

 

-36-



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, except to the extent the holders of such Indebtedness do not have
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) above shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Lenders” means each of the Persons providing a financing commitment
pursuant to the Engagement Letter.

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Initial Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Initial Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Initial Revolving
Credit Commitment of all Revolving Credit Lenders shall be $200,000,000 on the
Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Initial Revolving Credit Facility” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Initial Revolving Credit Commitments at such time.

“Initial Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Initial Term Commitment” or opposite a
comparable caption in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Initial Term Commitments is $600,000,000.

“Initial Term Facility” means, at any time, (a) prior to the funding of the
Initial Term Loans on the Delayed Draw Funding Date, the aggregate Initial Term
Commitments of all Term Lenders at such time and (b) thereafter, the aggregate
Initial Term Loans of all Term Lenders at such time.

 

-37-



--------------------------------------------------------------------------------

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit B to the
Security Agreement, together with each intellectual property security agreement
supplement executed and delivered pursuant to Section 6.12.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit H hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Appropriate Lenders, twelve
months thereafter, as selected by the Borrower in a Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the scheduled Maturity Date of the
Facility under which such Loan was made.

“Interiors Business” means the Borrower’s global interiors business.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other

 

-38-



--------------------------------------------------------------------------------

Person and any arrangement pursuant to which the investor incurs debt of the
type referred to in clause (h) of the definition of Indebtedness in respect of
such Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such other Person; provided, however, that Swap
Contracts entered into and investments made by the Borrower or any of its
Subsidiaries at the direction of an employee thereof under any deferred
compensation plan or a “rabbi trust” formed in connection with such plans shall
not constitute “Investments” for purposes of this Agreement. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment but giving effect to any
returns or distributions of capital or repayment of principal actually received
in cash by such other Person with respect thereto (but only to the extent that
the aggregate amount of all such returns, distributions and repayments with
respect to such Investment does not exceed the principal amount of such
Investment and less any such amounts which increase the Cumulative Credit).

“Investment Grade Ratings” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, in each case with a
stable or better outlook.

“Investment Grade Ratings Designation” has the meaning specified in
Section 7.14(a).

“IP Rights” has the meaning set forth in Section 5.16.

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, a letter of
credit application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable Restricted
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Johnson Controls Inc. Acquisition” means the acquisition by the Borrower of the
electronics business of Johnson Controls Inc., a Wisconsin corporation.

“Joint Venture” means any Person a portion (but not all) of the Equity Interests
of which is owned directly or indirectly by the Borrower but which is not a
wholly owned Subsidiary.

“Judgment Currency” has the meaning specified in Section 10.25.

“Junior Financing” has the meaning specified in Section 7.13.

 

-39-



--------------------------------------------------------------------------------

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date or expiration date applicable to any Term Loan, Revolving Credit Loan or
Commitment hereunder at such time, including the latest maturity or expiration
date of any Initial Term Loan, any Incremental Commitment (or Loan thereunder),
any Specified Refinancing Commitment (or Loan thereunder), any Extended Term
Tranche, any Extended Revolving Tranche (or Loan thereunder) or any Tranche of
Term Loans modified pursuant to Section 10.01, in each case, as extended in
accordance with this Agreement from time to time.

“Latest Revolving Termination Date” means, at any date of determination, the
latest maturity date or expiration date applicable to any Revolving Credit Loan
or Revolving Credit Commitment hereunder at such time, including the latest
maturity or expiration date of any Specified Refinancing Revolving Credit
Commitment (or Loan thereunder) or any Extended Revolving Credit Commitment (or
Loan thereunder), in each case, as extended in accordance with this Agreement
from time to time.

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any Tranche of Term Loans hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan, any
Incremental Term Facility (or Loan thereunder), any Specified Refinancing
Commitment (or Loan thereunder), any Extended Term Tranche or any Tranche of
Term Loans modified pursuant to Section 10.01, in each case, as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
applicable Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date
required under Section 2.03(c)(i) or refinanced as a Revolving Credit Borrowing
pursuant to Section 2.03(c)(ii).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) each of Bank of America, N.A. and Citibank, N.A., each in
its capacity as an issuer of standby Letters of Credit hereunder (it being
understood that the foregoing shall not be obligated to issue any trade or
commercial letters of credit hereunder) or any respective successor issuer of
Letters of Credit hereunder and (b) any other Lender reasonably acceptable to
the Borrower and the Administrative Agent that agrees to issue Letters of Credit
pursuant hereto, in each case in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

-40-



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as to which a Lender may from time to time notify the Borrower
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day); provided that, as to any L/C Issuer, the Letter of Credit Expiration Date
shall not, without the prior written consent of such L/C Issuer in accordance
with the provisions hereof, be later than the day that is five (5) Business Days
prior to the Scheduled Maturity Date of the Initial Revolving Credit Facility as
of the Closing Date.

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any leases evidencing Capitalized Lease Obligations having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Term Loan, an Incremental Term Loan, an Extended Term
Loan, a Specified Refinancing Term Loan, an Initial Revolving Credit Loan, an
Extended Loan under an Extended Revolving Commitment, a Specified Refinancing
Revolving Loan, a Swing Line Loan, or any modified Loan pursuant to a Loan
Modification.

“Loan Documents” means, collectively, (i) this Agreement, (ii) Amendment No. 1,
(iii) the Notes, (iiiiv) the Guaranty, (ivv) the Collateral Documents, (vvi) any
Pari Passu Intercreditor Agreement and any Other Intercreditor Agreement,
(vivii) any Extension Amendment, (vviii)

 

-41-



--------------------------------------------------------------------------------

any joinder agreement entered into pursuant to Section 2.14, 2.15 or 2.16,
(viix) any Refinancing Amendment and (viix) any letter of credit application,
and any other document, agreement and instrument entered into by any L/C Issuer
and the Borrower (or any Restricted Subsidiary) or in favor of such L/C Issuer
and relating to such Letter of Credit; but specifically excluding Secured Hedge
Agreements and Secured Cash Management Agreements.

“Loan Modification” has the meaning specified in Section 10.01.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to perform their respective obligations
under the Loan Documents or (c) a material adverse effect on the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents, in
each case as against the Loan Parties.

“Material Real Property” means any parcel of real property (other than a parcel
with a Fair Market Value of less than $3,000,000) owned in fee by a Loan Party.

“Material Subsidiary Guarantor” means any Subsidiary Guarantor that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.01(a) or (b) (or, prior to the first delivery thereof, on the basis
of the financial information set forth in the Borrower’s most recent filed Form
10-K), individually (but including the Equity Interests of any Person owned by
such Subsidiary Guarantor) constitutes (a) at least 5.0% of Consolidated Total
Assets as of such date or (b) at least 5.0% of the consolidated revenues of the
Borrower for the applicable Test Period.

“Maturity Date” means: (a) with respect to the Initial Revolving Credit
Facility, the earlier of (i) April 9, 2019 and (ii) the date of termination in
whole of the Initial Revolving Credit Commitments (including in respect of L/C
Credit Extensions) pursuant to Section 2.06(a) or 8.02, (b) with respect to the
Initial Term Facility, the earliest of (i) April 9, 2021, (ii) the date of
termination in whole of the Initial Term Commitments pursuant to Section 2.06(a)
prior to any Term Borrowing and (iii) the date that the Initial Term Loans are
declared due and payable pursuant to Section 8.02, (c) with respect to any
Tranche of Extended Term Loans or Extended Revolving Commitments, the final
maturity date as specified in the applicable Extension Amendment, (d) with
respect to any Specified Refinancing Term Loans or Specified Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (e) with respect to any Incremental Term
Facility, the final maturity date as specified in the applicable amendment to
this Agreement in respect of such Facility and (f) with respect to any Tranche
of Loans or Commitments modified pursuant to a Loan Modification, the final
maturity date as specified in the applicable amendment to this Agreement in
respect of such modified Loan or Commitment; provided, in each case, that if
such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.

 

-42-



--------------------------------------------------------------------------------

“Maximum Senior Secured Net Leverage Requirement” means, with respect to any
incurrence, issuance or assumption of Indebtedness pursuant to clause (y) of the
definition of Incremental Amount, the requirement that, on a Pro Forma Basis, on
the date of determination after giving effect to such incurrence, issuance or
assumption of Indebtedness, and the use of the proceeds thereof (but without
giving effect to any unrestricted cash and Cash Equivalents of the Borrower and
the Restricted Subsidiaries that will be received from the proceeds of such
Indebtedness), the Total Senior Secured Net Leverage Ratio as of the end of the
Test Period shall not exceed 2.00:1.00 (it being understood that if Pro Forma
Effect is given to the entire committed amount of any such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this “Maximum Senior Secured
Net Leverage Requirement”); provided that, solely for the purpose of calculating
the Total Senior Secured Net Leverage Ratio pursuant to this definition, (i) all
commitments with respect to the relevant Revolving Facility Increase, Term
Facility Increase, Incremental Commitments or Incremental Equivalent Debt, as
applicable, shall be deemed to be fully drawn, (ii) any Incremental Equivalent
Debt issued or incurred pursuant to Section 2.17 shall be deemed to constitute
Consolidated Funded Senior Secured Indebtedness without regard to the
requirements set forth in the definition thereof; and (iii) any proceeds of such
Indebtedness shall not qualify as “unrestricted cash or Cash Equivalents” of the
Borrower and the Restricted Subsidiaries for the purposes of calculating the
Total Senior Secured Net Leverage Ratio for the purposes of this definition.

“Maximum Total Net Leverage Ratio” means, with respect to the (a) making of any
Investment pursuant to Section 7.02(t), (b) incurrence of Indebtedness pursuant
to Section 7.03(q), (c) declaration or payment of a Restricted Payment pursuant
to Section 7.06(f) or (dc) prepayment of Indebtedness pursuant to
Section 7.13(a)(i), as applicable, on a Pro Forma Basis after giving effect to
such making, declaration, payment or prepayment, as the case may be, the Total
Net Leverage Ratio shall not exceed 3.00:1.00.

“Maximum Total Net Leverage Requirement” means, with respect to any incurrence,
issuance or assumption of Indebtedness, the requirement that, on a Pro Forma
Basis, on the date of determination after giving effect to such incurrence,
issuance or assumption of Indebtedness and the use of the proceeds thereof (but
without giving effect to any unrestricted cash and Cash Equivalents of the
Borrower that will be received from the proceeds of such Indebtedness), the
Total Net Leverage Ratio as of the end of the Test Period shall not exceed
2.50:1.00 (it being understood that if Pro Forma Effect is given to the entire
committed amount of any such Indebtedness, such committed amount may thereafter
be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with this “Maximum Total Net Leverage Requirement”).

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Extension Condition” has the meaning specified in Section 2.18(e).

“MNPI” has the meaning specified in Section 6.02.

 

-43-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Secured Parties in form and substance reasonably satisfactory
to the Administrative Agent, as the same may be amended, amended and restated,
supplemented or otherwise modified.

“Mortgaged Properties” means any Material Real Property with respect to which a
Mortgage is required pursuant to Section 6.12.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or has any ongoing obligation with
respect to withdrawal liability (within the meaning of Title IV of ERISA).

“Net Cash Proceeds” means an amount equal to:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary (other than any Disposition of any Permitted Receivables
Financing Assets by the Borrower or any Restricted Subsidiary to a
Securitization Subsidiary) or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event received by or paid to or for the account of the Borrower or any
Restricted Subsidiary and including any proceeds received as a result of
unwinding any related Swap Contract in connection with such related transaction)
over (ii) the sum of (A) the principal amount of any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and that is
required to be repaid in connection with such Disposition or Casualty Event
(other than (x) Indebtedness under the Loan Documents and, if such asset
constitutes Collateral, any Indebtedness secured by such asset with a Lien
ranking junior to the Lien securing the Obligations and (y) in the case of any
Incremental Equivalent Debt and Permitted Pari Passu Secured Refinancing Debt
and any Permitted Refinancing of any of the foregoing (and successive Permitted
Refinancings thereof) that are secured by Collateral on an equal and ratable
basis with the Facilities, if such asset constitutes Collateral, any amounts in
excess of the ratable portion (based on any then outstanding Term Loan Tranches
and any then outstanding Incremental Equivalent Debt and Permitted Pari Passu
Secured Refinancing Debt and any Permitted Refinancing of any of the foregoing
(and successive Permitted Refinancings thereof) that are secured by Collateral
on an equal and ratable basis with the Facilities) of such Incremental
Equivalent Debt and Permitted Pari Passu Secured Refinancing Debt and any
Permitted Refinancing of any of the foregoing (and successive Permitted
Refinancings thereof) required to be repaid in connection with such Disposition
or Casualty Event), (B) the out-of-pocket expenses incurred by the Borrower or
such Restricted Subsidiary in connection with such Disposition or Casualty Event
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and

 

-44-



--------------------------------------------------------------------------------

related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary or
reasonable fees actually incurred in connection therewith), (C) taxes paid or
reasonably estimated to be payable in connection with such Disposition or
Casualty Event and any repatriation costs associated with receipt by the
applicable taxpayer of such proceeds, (D) any costs associated with unwinding
any related Swap Contract in connection with such transaction, (E) any reserve
for adjustment in respect of (x) the sale price of the property that is the
subject of such Disposition established in accordance with GAAP and (y) any
liabilities associated with such property and retained by the Borrower or any
Restricted Subsidiary after such Disposition, including pension and other
post-employment benefit liabilities and known Environmental Liabilities or
against any indemnification obligations associated with such transaction,
(F) any customer deposits required to be returned as a result of such
Disposition, (G) the pro rata portion of the net cash proceeds of any
Disposition or Casualty Event by any non-wholly owned Restricted Subsidiary
(calculated without regard to this clause (G)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof and (H) the
amount of any payments required to be made by the Borrower or any Restricted
Subsidiary in respect of such Disposition pursuant to equity options, management
incentive plans or similar obligations in each case entered into in the ordinary
course of business, and it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any noncash consideration received by the Borrower or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount, or any offsetting other reserve) of any reserve described
in clause (E) above;

(b) with respect to the issuance of any Equity Interest by the Borrower or any
Restricted Subsidiary, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance and in connection with
unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, other
out-of-pocket expenses and other customary or reasonable fees and expenses,
incurred by the Borrower or such Restricted Subsidiary in connection with such
issuance and any costs associated with unwinding any related Swap Contract in
connection therewith;

(c) with respect to the Disposition of any Permitted Receivables Financing
Assets by the Borrower or any Restricted Subsidiary to a Securitization
Subsidiary, the excess, if any, of (x) the cash and Cash Equivalents that at any
time exceed $5,000,000 received in connection with (i) any sale of Permitted
Receivables Financing Assets by the Borrower or any Restricted Subsidiary,
(ii) the repayment to the Borrower or any Restricted Subsidiary of any loan
solely to finance the purchase from the Borrower or any Restricted Subsidiary of
Permitted Receivables Financing Assets and (iii) any return of capital invested
by the Borrower or any Restricted Subsidiary in a Securitization Subsidiary for
such Permitted Receivables Financing over (y) customary upfront fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such Permitted Receivables Financing
and not already deducted from the amounts received pursuant to clause (x) above;
and

 

-45-



--------------------------------------------------------------------------------

(d) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance and in connection
with unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, taxes paid or
reasonably estimated to be payable or issuance and other out-of-pocket fees and
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance and any
costs associated with unwinding any related Swap Contract in connection
therewith.

“Net Working Capital” means, with respect to the Borrower, Consolidated Current
Assets minus Consolidated Current Liabilities.

“New Lenders” has the meaning specified in Section 2.16(b).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Extending Lender” has the meaning specified in Section 2.18(e).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Profit Restricted Subsidiaries” means any Restricted Subsidiary that is
exempt from income taxes and is organized and operated exclusively for
charitable, scientific, testing for public safety or educational purposes
(within the meaning of Section 501(c)(3) of the Code or, in the case of any
non-U.S. Restricted Subsidiary, any similar provision under the laws of the
jurisdiction in which such non-U.S. Restricted Subsidiary is organized).

“Non-Recourse Debt” means all Indebtedness (i) as to which neither the Borrower
nor any Restricted Subsidiary provides any Guarantee or other credit support
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or is directly or indirectly liable (as a
guarantor or otherwise), (ii) the explicit terms of which provide there is no
recourse against any of the assets of the Borrower or any Restricted Subsidiary
and (ii) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Borrower or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under

 

-46-



--------------------------------------------------------------------------------

any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that (a) obligations of the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be secured and guaranteed pursuant to the Collateral Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Secured Hedge Agreements or Cash Management
Agreements. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party; provided, however, that the
“Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction) and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture, trust or other applicable agreement of formation or organization and,
if applicable, any agreement or instrument with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Factoring Assets” means, with respect to any Receivable subject to a
Permitted Factoring Program, all collections relating to such Receivable and all
lockboxes and similar arrangements and collection accounts into which the
proceeds of such Receivable or a Related Security with respect to such
Receivable are collected or deposited, all rights of the applicable Foreign
Subsidiary in, to and under the related purchase and sale agreements, and all
other rights and payments relating to such Receivable. For the avoidance of
doubt, Other Factoring Assets shall not include any assets included in the
Collateral or any assets of any Loan Party.

“Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.

“Other Securitization Assets” means, with respect to any Receivable subject to a
Permitted Receivables Financing, all collections relating to such Receivable and
all lockboxes and similar arrangements and collection accounts into which the
proceeds of such Receivable or Related Security with respect to such Receivable
are collected or deposited, all rights of the applicable Foreign Subsidiary in,
to and under the related purchase and sale agreements, and all other rights and
payments relating to such Receivable. For the avoidance of doubt, Other
Securitization Assets shall not include any assets included in the Collateral or
any assets of any Loan Party.

 

-47-



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means: (a) with respect to any Tranche of Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

“Parent” means, after the consummation of a Successor Borrower transaction under
Section 10.24, Visteon Corporation, a Delaware corporation.

“Parent Guaranty” has the meaning specified in Section 10.24.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(k).

“PATRIOT Act” has the meaning specified in Section 10.23.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Exceptions” has the meaning specified in the Security Agreement.

“Permitted Acquisition” means a purchase, acquisition or other Investment
permitted under Sections 7.02(j), 7.02(gg), 7.02(hh), 7.02(ii) or 7.02(kk).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Equity Issuance” means any capital contribution to the Borrower
(other than with respect to Disqualified Equity Interests) or sale or issuance
of any Equity Interests (other than Disqualified Equity Interests) of the
Borrower.

“Permitted Factoring Program” means (a) Non-Recourse Debt relating to the sale
or financing of Receivables (other than Receivables included in the Collateral)
and any Related Security or (b) other sales (in connection with the financings
of) and financings of Receivables and any Related Security (it being understood
that Standard Factoring Undertakings shall be permitted in connection with such
financings).

 

-48-



--------------------------------------------------------------------------------

“Permitted Junior Refinancing Debt” means (A) any secured Indebtedness incurred
by the Borrower and/or any Guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans; provided
that (i) such Indebtedness is secured by a Lien on all or a portion of the
Collateral on a junior-priority basis to the Liens on the Collateral securing
the Obligations and other First Lien Obligations and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness satisfies the applicable requirements set
forth in the definition of “Credit Agreement Refinancing Indebtedness” (provided
that such Indebtedness may be secured by a Lien on Collateral that is junior to
the Liens on Collateral securing the Obligations and any other First Lien
Obligations, notwithstanding any provision to the contrary contained in the
definition of “Credit Agreement Refinancing Indebtedness”), (iii) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors and (iv) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of an Other Intercreditor Agreement providing that the Liens on
Collateral securing such obligations shall rank junior to the Liens on
Collateral securing the Obligations and (B) any unsecured Indebtedness incurred
by the Borrower and/or any Guarantor in the form of one or more series of senior
unsecured notes, bonds or debentures or loans; provided that (i) such
Indebtedness is not secured by any property or assets of the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness satisfies the applicable
requirements set forth in the definition of “Credit Agreement Refinancing
Indebtedness” and (iii) such Indebtedness is not guaranteed by any Subsidiaries
other than the Subsidiary Guarantors. Permitted Junior Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Guarantor in the form of one or more series
of senior secured notes, bonds or debentures; provided that (i) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations (but
without regard to the control of remedies) and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness satisfies the applicable requirements set forth in the
definition of “Credit Agreement Refinancing Indebtedness,” (iii) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors and (iv) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of a Pari Passu Intercreditor Agreement or an Other Intercreditor
Agreement providing that the Liens on the Collateral securing such obligations
shall rank equal in priority to the Liens on the Collateral securing the
Obligations (but without regard to the control of remedies); provided that if
such Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower and the Subsidiary Guarantors, then the Administrative
Agent, the Borrower and the Guarantors shall have executed and delivered a Pari
Passu Intercreditor Agreement or an Other Intercreditor Agreement. Permitted
Pari Passu Secured Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Receivables Financing” means any Receivables Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate economically
fair and reasonable to the Borrower and the Restricted Subsidiaries

 

-49-



--------------------------------------------------------------------------------

(other than any Securitization Subsidiary), on the one hand, and the
Securitization Subsidiary, on the other, (b) all sales and/or contributions of
Permitted Receivables Financing Assets to the Securitization Subsidiary shall be
made at Fair Market Value and (c) the financing terms, covenants, termination
events and other provisions thereof shall be market terms for similar
transactions and may include Standard Securitization Undertakings; provided that
a Responsible Officer of the Borrower shall have provided a certificate to such
effect to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such Permitted Receivables Financing, together with a reasonably
detailed description of the material terms and conditions of such Permitted
Receivables Financing or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the requirements set forth in the foregoing clauses (a), (b), and (c),
which certificate shall be conclusive evidence that such terms and conditions
satisfy such requirements unless the Administrative Agent provides notice to the
Borrower of its objection during such five (5) Business Day period (including a
reasonable description of the basis upon which it objects).

“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, redemption, repurchase,
defeasance, exchange and/or extension (collectively to “Refinance” or a
“Refinancing” or “Refinanced”) of any Indebtedness (any such Indebtedness as so
modified, refinanced, refunded, renewed, replaced, redeemed, repurchased,
defeased, exchanged and/or extended, “Refinancing Indebtedness”) of such Person;
provided that (a) the principal amount (or, if issued with original issue
discount, the aggregate issue price) of such Refinancing Indebtedness does not
exceed the principal amount of the Indebtedness so Refinanced except by an
amount equal to unpaid accrued interest, fees and premium (including tender
premium) and penalties (if any) thereon plus upfront fees and OID thereon, plus
other reasonable and customary fees and expenses incurred or paid in connection
with such Refinancing, plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder; (b) such Refinancing
Indebtedness has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being Refinanced;
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations arising under the Loan Documents and was required to be
subordinated when initially incurred, such Refinancing Indebtedness is
subordinated in right of payment to the Obligations arising under the Loan
Documents on terms, taken as a whole, as favorable in all material respects to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced; (d) if the Indebtedness being Refinanced is secured by a
second-priority or other junior priority security interest in the Collateral
and/or subject to any intercreditor arrangements for the benefit of the Lenders
and was required to be subject to such intercreditor arrangements when initially
incurred, such Refinancing Indebtedness is secured and subject to intercreditor
arrangements on terms, taken as a whole, as favorable in all material respects
to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced; (e) to the extent the Indebtedness being
Refinanced constitutes Incremental Equivalent Debt, Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Refinancing Debt, the terms and conditions
of the

 

-50-



--------------------------------------------------------------------------------

Refinancing Indebtedness (excluding, for the avoidance of doubt, interest rates
(including through fixed interest rates), interest margins, rate floors, fees,
funding discounts, original issue discounts and prepayment or redemption
premiums) are, when taken as a whole, (x) not materially more favorable to the
lenders or holders providing such Refinancing Indebtedness than those applicable
to the Indebtedness being Refinanced, when taken as a whole, (other than
covenants (including financial maintenance covenants) or other provisions
applicable only to periods after the maturity date of the Indebtedness being
Refinanced at the time of such Refinancing) or (y) otherwise such terms and
conditions are on current market terms for such type of Refinancing Indebtedness
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five (5) Business Days prior to the
Refinancing, together with a reasonably detailed description of the material
terms and conditions of such Refinancing or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the requirement of this clause (e) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)) and (f) such Refinancing
Indebtedness is incurred by the Person who is or would have been permitted to be
the obligor or guarantor (or any successor thereto) on the Indebtedness being
Refinanced.

“Permitted Restructuring Transaction” means transactions to facilitate
intercompany legal entity and tax restructurings, including the transactions
described in that certain disclosure letter delivered on the date hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (other than a Multiemployer Plan or a
Foreign Plan) within the meaning of Section 3(3) of ERISA that is maintained or
is contributed to by a Loan Party or any ERISA Affiliate and is subject to Title
IV of ERISA or the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Interests” has the meaning specified in the Security Agreement.

“Pounds” means the lawful currency of the United Kingdom.

“Prepayment Amount” has the meaning specified in Section 2.05(c).

“Prepayment Date” has the meaning specified in Section 2.05(c).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a)

 

-51-



--------------------------------------------------------------------------------

historical income statement items (whether positive or negative) attributable to
the property or Person, if any, subject to such Specified Transaction, (i) in
the case of a Dispositions or other disposition of all or substantially all
Equity Interests in any Restricted Subsidiary of the Borrower or any division,
product line, or facility used for operations of the Borrower or any of the
Restricted Subsidiaries or a designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of a purchase or other
acquisition of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all or substantially all of the Equity Interests
in a Person or a designation of a Subsidiary as a Restricted Subsidiary, shall
be included, (b) any repayment, retirement, redemption, satisfaction, and
discharge or defeasance of Indebtedness or Disqualified Equity Interests, and
(c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith, and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligation
has a remaining term in excess of twelve (12) months); provided that “Pro Forma
Basis,” “Pro Forma Compliance” and “Pro Forma Effect” in respect of any
Specified Transaction shall be calculated in a reasonable and factually
supportable manner and certified by a Responsible Officer of the Borrower.

“Pro Rata Share” means, with respect to each Lender and any Facility or all the
Facilities (as the case may be) at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place, and subject to adjustment as
provided in Section 2.19), the numerator of which is the amount of the
Commitments of such Lender under the applicable Facility or the Facilities (and,
in the case of any Term Loan Tranche after the applicable borrowing date and
without duplication, the principal amount of Term Loans of such Tranche of such
Lender) at such time and the denominator of which is the amount of the Aggregate
Commitments (and, in the case of any Term Loan Tranche and without duplication,
the principal amount of Term Loans of such Tranche) under the applicable
Facility or the Facilities at such time; provided that if the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as applicable.

“Rating Agencies” means Moody’s and S&P.

“Receivables” means any indebtedness, accounts receivable and other obligations
owed to any Foreign Subsidiary, or in which such party has a security interest
or other interest, or any right of such Foreign Subsidiary to payment from or on
behalf of an obligor, whether constituting an account, chattel paper, instrument
or general intangible contract rights including rights to returned or
repossessed goods, insurance policies, security deposits, indemnities, checks or
other negotiable instruments relating to debtor(s) obligations, arising in
connection with the sale or lease of goods or the rendering of services by such
Foreign Subsidiary, including, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto.

 

-52-



--------------------------------------------------------------------------------

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or any Restricted Subsidiary may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any Restricted Subsidiary) or (b) any other Person (in the case of a transfer by
a Securitization Subsidiary), or a Securitization Subsidiary may grant a
security interest in, any Permitted Receivables Financing Assets of the Borrower
or any Restricted Subsidiary.

“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables in a Permitted Receivables Financing to repurchase Receivables
arising as a result of a breach of a Standard Securitization Undertaking,
including as a result of a Receivable or portion thereof becoming subject to any
asserted defense, dispute, off set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.

“Refinance,” “Refinancing” and “Refinanced” have the meaning given to such terms
in the definition of Permitted Refinancing.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, effecting the incurrence of such Specified Refinancing Debt in
accordance with Section 2.21.

“Refinancing Debt Documentation” means, collectively, the indentures, loan
agreements, credit agreements or other similar agreements pursuant to which any
Credit Agreement Refinancing Indebtedness is issued or incurred, together with
all instruments and other agreements in connection therewith.

“Refunded Swing Line Loans” shall have the meaning assigned to such term in
Section 2.04(b)(iv).

“Register” has the meaning set forth in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same Guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation T” means Regulation T of the FRB as in effect from time to time.

“Regulation U” means Regulation U of the FRB as in effect from time to time.

“Regulation X” means Regulation X of the FRB as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents,
attorneys-in-fact, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

 

-53-



--------------------------------------------------------------------------------

“Related Security” means with respect to any Receivable, (a) all of the relevant
Foreign Subsidiary’s interest, in any inventory and goods (including returned or
repossessed inventory and goods), and documentation or title evidencing the
shipment or storage of any inventory and goods (including returned or
repossessed inventory and goods), relating to any sale giving rise to such
Receivable, and all insurance contracts with respect thereto; (b) all other
security interests or Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, together with all Code
financing statements or similar filings and security agreements describing any
collateral relating thereto; (c) all guaranties, letters of credit, letter of
credit rights, supporting obligations, indemnities, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable;
(d) all service contracts and other contracts, agreements, instruments and other
writings associated with such Receivable; (e) all records related to such
Receivable or any of the foregoing; (f) all of the relevant Foreign Subsidiary’s
right, title and interest in, to and under the sales agreement and related
performance guaranty and the like in respect of such Receivable; and (g) all
proceeds of any of the foregoing.

“Relevant Transaction” has the meaning set forth in Section 2.05(b)(ii).

“Replaceable Lender” has the meaning set forth in Section 3.07(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Transaction” means (a) the incurrence of any Indebtedness by the
Borrower or any of its Subsidiaries (including any new or additional term loans
under this Agreement) the primary purpose of which is to reduce the yield of the
Initial Term Loans, (i) having an effective interest rate margin or weighted
average yield (as reasonably determined by the Administrative Agent consistent
with generally accepted financial practices in consultation with the Borrower,
after giving effect to, among other factors, interest rates, margins, upfront or
similar fees, recurring periodic fees in substance equivalent to interest,
original issue discount or Eurodollar Rate or Base Rate floors shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or similar fees payable in
connection therewith that are not shared with all lenders or holders thereof)
that is less than the effective interest rate margin for, or weighted average
yield (as reasonably determined by the Administrative Agent in consultation with
the Borrower on the same basis) of, the Initial Term Loans and (ii) the proceeds
of which are used to prepay or repay, in whole or in part, principal of
outstanding Initial Term Loans (including by converting all or any portion of
the Initial Term Loans into such Indebtedness) and (b) any amendment, waiver or
other modification to this Agreement which would have the effect of and the
primary purpose of which would be reducing the effective interest rate margin
for, or weighted average yield (as reasonably determined by the Administrative
Agent in consultation with the Borrower on the same basis) of, the Initial Term
Loans (other than, in each case, any such transaction or amendment or
modification accomplished together with the substantially concurrent refinancing
of all Facilities hereunder in connection with a Change of Control).

 

-54-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing (other than
a Swing Line Borrowing) a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a letter of credit application and (c) with respect to a Swing
Line Borrowing, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitments of, unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall in each case be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the sum of the Term Commitments and Term Loans at such
date; provided that the Term Commitments and Term Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Lenders.

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date (except as otherwise expressly set forth
in Section 4.01), any secretary or assistant secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

-55-



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following: each date of a Revolving Credit Borrowing of a Eurodollar Rate
Loan denominated in an Alternate Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan denominated in an Alternate Currency pursuant to
Section 2.02 and (iii) such additional dates as the Administrative Agent shall
reasonably request or the Required Revolving Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternate Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternate Currency and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
request or the Required Lenders shall require.

“Reversion Date” has the meaning set forth in Section 7.14(b).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders.

“Revolving Credit Commitment” means, as to each applicable Revolving Credit
Lender, (i) its Initial Revolving Credit Commitment, if any, (ii) its Specified
Refinancing Revolving Credit Commitment, if any, (iii) its Extended Revolving
Commitment, if any, (iv) its Revolving Credit Commitment with the same terms and
conditions modified on the same day pursuant to a Loan Modification, if any, and
(v) without duplication of the foregoing, its commitment to provide Revolving
Credit Loans in connection with a Revolving Facility Increase, if any, in each
case as the context may require.

“Revolving Credit Facility” means, at any time, the aggregate amount of any
Tranche of Revolving Credit Commitments of the Revolving Credit Lenders at such
time.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14(d).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means Initial Revolving Credit Loans, Extended Loans
under an Extended Revolving Commitment, Specified Refinancing Revolving Loans
(other than Term Loans) with the same terms and conditions modified on the same
day pursuant to a Loan Modification, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit B-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Facility Increase” has the meaning specified in Section 2.14(a).

“Revolving Facility Increase Lender” has the meaning specified in
Section 2.14(b).

 

-56-



--------------------------------------------------------------------------------

“Rollover Indebtedness” means Indebtedness of any Loan Party issued to any
Lender in lieu of such Lender’s pro rata portion of any prepayment of Term Loans
made pursuant to Section 2.05(a).

“S&P” means Standard & Poor’s Financial Services LLC, a wholly owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 2.18 Additional Amendment” has the meaning specified in
Section 2.18(c).

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 6.02(b).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank, except
for any such Cash Management Agreement designated by the Borrower and such Cash
Management Bank in writing to the Administrative Agent as an “unsecured cash
management agreement” as of the Closing Date or, if later, as of the time of
entering into such Cash Management Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank, except
for any such Swap Contract designated by the Hedge Bank that is party to the
Swap Contract and the Borrower in writing to the Administrative Agent as an
“unsecured hedge agreement” as of the Closing Date or, if later, as of the time
of entering into such Swap Contract.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks to the extent they are party to one or more
Secured Hedge Agreements, the Cash Management Banks to the extent they are party
to one or more Secured Cash Management Agreements, any Supplemental
Administrative Agent, each co-agent or subagent

 

-57-



--------------------------------------------------------------------------------

appointed by the Administrative Agent from time to time pursuant to Article IX
and the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document.

“Securitization Subsidiary” means a Subsidiary of the Borrower or another Person
formed for the purposes of engaging in a Permitted Receivables Financing and to
which a Foreign Subsidiary transfers Receivables and which engages in no
activities other than in connection with the financing of Receivables of Foreign
Subsidiaries, and any business or activities incidental or related to such
financing, and in the case of a Subsidiary which is designated by the board of
directors of the Borrower (as provided below) to be a Securitization Subsidiary
(a) no portion of the Indebtedness or any other Obligations (contingent or
otherwise) of which (1) is guaranteed by the Borrower or any of their Restricted
Subsidiaries (excluding guaranties of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (2) is recourse to or obligates the Borrower or any of their
Restricted Subsidiaries (other than the Securitization Subsidiary) in any other
way other than pursuant to Standard Securitization Undertakings or (3) subjects
any property or asset of the Borrower or any of their Restricted Subsidiaries
(other than Receivables and Related Security as provided in the definition of
“Permitted Receivables Financing”), directly or indirectly, contingently or
otherwise, to the satisfaction thereof other than pursuant to Standard
Securitization Undertakings, (b) with which neither the Borrower nor any of
their Restricted Subsidiaries has any material contract, agreement, arrangement
or understanding (other than on terms which the Borrower reasonably believes to
be no less favorable to the Borrower and their Restricted Subsidiaries than
those that might be obtained at the time from Persons who are not Affiliates of
the Borrower) other than fees payable in the ordinary course of business in
connection with servicing Receivables, and (c) with which neither the Borrower
nor any of their Restricted Subsidiaries has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower will be evidenced to the Administrative Agent by
filing with the Administrative Agent a certified copy of a resolution of the
board of directors of the Borrower giving effect to such designation, together
with a certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing conditions.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means, collectively, the Security Agreement dated the date
hereof executed by the Loan Parties, substantially in the form of Exhibit F,
together with each other security agreement and security agreement supplement
executed and delivered pursuant to Section 6.12.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

-58-



--------------------------------------------------------------------------------

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis on any date of determination, that on such date (a) the fair
value of the assets of the Borrower and its Subsidiaries exceeds, on a
consolidated basis, the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries, (b) the present fair saleable
value of the property of the Borrower and its Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of the debts and other liabilities,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries as
such debts and other liabilities become absolute and matured, (c) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries as such liabilities become absolute and matured and (d) the
Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which the Borrower and its Subsidiaries
have unreasonably small capital. The amount of contingent liabilities at any
time shall be computed as the amount that can reasonably be expected to become
an actual and matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Existing Tranche” has the meaning specified in Section 2.18(a).

“Specified Event of Default” means any Event of Default under Section 8.1(a),
(f) or (g).

“Specified Refinancing Commitments” means Specified Refinancing Revolving Credit
Commitments and/or Specified Refinancing Term Commitment.

“Specified Refinancing Debt” has the meaning specified in Section 2.21(a).

“Specified Refinancing Loans” means Specified Refinancing Term Loans and/or
Specified Refinancing Revolving Loans.

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

“Specified Refinancing Revolving Credit Commitments” means Specified Refinancing
Debt constituting revolving credit commitments.

“Specified Refinancing Term Commitment” means Specified Refinancing Debt
constituting term loan commitments.

“Specified Representations” means the representations and warranties made in
Sections 5.01(a) and (b)(ii), 5.02(a), 5.04, 5.13, 5.17, 5.19 (subject to
customary exceptions and limitations related to closing date perfection
requirements in the acquisition context as reasonably agreed to by the
Administrative Agent), and 5.20.

 

-59-



--------------------------------------------------------------------------------

“Specified Transaction” means any incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness (excluding
Indebtedness incurred for working capital purposes other than pursuant to this
Agreement), Disqualified Equity Interests or Investment that results in a Person
becoming a Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or as an Unrestricted Subsidiary, any acquisition or any Disposition
or other disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower, any investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person,
any Disposition or other disposition of a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, the cessation of the
operations of a business unit, line of business or division of the Borrower or a
Restricted Subsidiary or any operational change not in the ordinary course of
business, in each case (other than in connection with any operating change)
whether by merger, consolidation, amalgamation or otherwise or any material
restructuring of the Borrower or implementation of any initiative not in the
ordinary course of business. For purposes of calculating Consolidated EBITDA,
the Johnson Controls Inc. Acquisition and the Disposition of the Interiors
Business shall be disregarded to the extent of any net increase in Consolidated
EBITDA resulting therefrom.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternate Currency.

“Standard Factoring Undertakings” means representations, warranties, covenants
and indemnities entered into by a Foreign Subsidiary which are reasonably
customary in a factoring or other sales (in connection with financings of) and
financings of Receivables and Related Security, including, without limitation,
those relating to the servicing of assets of such factoring or financing;
provided that in no event shall Standard Factoring Undertakings include any
guaranty of indebtedness incurred in connection with the such factoring,
guaranties of obligations of participating Foreign Subsidiaries or the Borrower
or any other Subsidiary (other than in the case of Section 7.03(cc), guaranties
of obligations or participating Foreign Subsidiaries in respect thereof by other
Foreign Subsidiaries).

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guaranties by any Foreign Subsidiary of performance
entered into by a Foreign Subsidiary which are customary in a Permitted
Receivables Financing, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Receivables Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking, provided that no Domestic Subsidiary (other than a
Securitization Subsidiary) shall be permitted to provide any Standard
Securitization Undertakings.

 

-60-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or (b) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Redesignation” has the meaning set forth in the definition
“Unrestricted Subsidiary”.

“Successor Borrower” shall have the meaning specified in Section 10.24.

“Successor Borrower Total Net Leverage Ratio” means, with respect to the
Successor Borrower, on a consolidated basis, as of any four consecutive fiscal
quarters of the Successor Borrower then last ended and for which financial
statements of the Successor Borrower comparable to Section 6.01 Financials have
been delivered to the Administrative Agent (a “Successor Borrower Test Period”),
the ratio of (a) Consolidated Funded Indebtedness (less the unrestricted cash
and Cash Equivalents of the Successor Borrower and its Restricted Subsidiaries
as of the end of such Successor Borrower Test Period) of the Successor Borrower
and its Restricted Subsidiaries as of the end of such Successor Borrower Test
Period to (b) Consolidated EBITDA of the Successor Borrower and its Restricted
Subsidiaries for such Successor Borrower Test Period.

“Successor Borrower Total Net Leverage Requirement” means, with respect to the
assumption of the Obligations pursuant to this Agreement, the requirement that
on a Pro Forma Basis, on the date of determination, after giving effect to such
assumption, the Successor Borrower Total Net Leverage Ratio as of the end of the
Successor Borrower Test Period will not exceed 1.50:1.00.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Suspended Covenants” has the meaning specified in Section 7.14(b).

“Suspension Period” has the meaning specified in Section 7.14(b).

“Suspension Period Financial Covenant Event of Default” has the meaning
specified in Section 8.01(b).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

-61-



--------------------------------------------------------------------------------

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any obligations or
liabilities under any such master agreement.

“Swap Obligation” means with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing consisting of Swing Line Loans made by
the Swing Line Lender pursuant to Section 2.04(a).

“Swing Line Lender” means Bank of America, N.A., in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.04.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing, which, if in
writing, shall be substantially in the form of Exhibit A-2.

“Swing Line Sublimit” means the lesser of (a) $20,000,000 and (b) the aggregate
unused amount of Revolving Credit Commitments then in effect. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” has the meaning specified in Section 3.01(a).

 

-62-



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each applicable Term Lender, (i) its Initial Term
Commitment, if any, (ii) its Incremental Commitment in the form of an
Incremental Term Facility, if any, (iii) its Specified Refinancing Term
Commitment, if any, (iv) its commitment to provide Extended Term Loans, if any,
(v) its commitment to provide Term Loans with the same terms and conditions
modified on the same day pursuant to a Loan Modification, if any, and
(vi) without duplication of the foregoing, its commitment to provide Term Loans
in connection with a Term Facility Increase, if any, in each case as the context
may require.

“Term Facility Increase” has the meaning specified in Section 2.15(a).

“Term Facility Increase Lender” has the meaning specified in Section 2.15(b).

“Term Increase Effective Date” has the meaning specified in Section 2.15(d).

“Term Lender” means any Lender that has a Term Commitment or holds a Term Loan.

“Term Loan” means an Initial Term Loan, an Incremental Term Loan, an Extended
Term Loan, a Specified Refinancing Term Loan or a Term Loan modified pursuant to
Loan Modification, as the context may require.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made or held by such Term Lender.

“Test Period” means, as of the date of any determination under this Agreement,
the four consecutive fiscal quarters of the Borrower then last ended and for
which Section 6.01 Financials have been and/or are required to be delivered to
the Administrative Agent, as applicable; provided that, prior to the first date
that Section 6.01 Financials have been and/or are required to be delivered to
the Administrative Agent, the Test Period in effect shall be the four
consecutive fiscal quarters of the Borrower ended December 31, 2013 (it being
acknowledged and agreed that the Borrower shall utilize the financials set forth
in its most recent filed Form 10-K for any determination in connection with such
Test Period).

“Threshold Amount” means $75,000,000.

“Title IV Plan” means a Plan (other than a Multiemployer Plan or a Foreign Plan)
that is covered by Title IV of ERISA or Section 412 of the Code, and that any
Loan Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

“Total Net Leverage Ratio” means, with respect to the Borrower on a consolidated
basis, as of the end of any Test Period, the ratio of (a) Consolidated Funded
Indebtedness (less the unrestricted cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries as of the end of such Test Period) of the
Borrower as of the end of such Test Period to (b) Consolidated EBITDA of the
Borrower for such Test Period.

 

-63-



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans (including any outstanding Swing Line Loans) and L/C
Obligations.

“Total Senior Secured Net Leverage Ratio” means, with respect to the Borrower on
a consolidated basis, as of the end of any Test Period, the ratio of
(a) Consolidated Funded Senior Secured Indebtedness (less the unrestricted cash
and Cash Equivalents of the Borrower and the Restricted Subsidiaries as of the
end of such Test Period) of the Borrower as of the end of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Tranche” (a) with respect to Term Loans or Term Commitments, refers to whether
such Term Loans or Term Commitments are (1) Initial Term Loans or Initial Term
Commitments, (2) Incremental Term Facilities or Incremental Term Loans with the
same terms and conditions made on the same day, (3) Extended Term Loans or
Extended Term Tranches (of the same series), (4) Specified Refinancing Term
Loans or Specified Refinancing Term Commitments (of the same series) or (5) Term
Loans or Term Commitments with the same terms and conditions modified on the
same day pursuant to a Loan Modification and (b) with respect to Revolving
Credit Loans or Revolving Credit Commitments, refers to whether such Revolving
Credit Loans or Revolving Credit Commitments are (1) Initial Revolving Credit
Commitments or Initial Revolving Credit Loans, (2) Extended Revolving
Commitments or Extended Loans under such Extended Revolving Commitment (of the
same series), (3) Specified Refinancing Revolving Loans or Specified Refinancing
Revolving Credit Commitments (of the same series) or (4) Revolving Credit Loans
or Revolving Credit Commitments with the same terms and conditions modified on
the same day pursuant to a Loan Modification.

“Transactions” means each of the following transactions:

(a) the Borrower obtaining the Facilities and the funding of the Initial
Revolving Credit Loans (if any) on the Closing Date;

(b) the Borrower funding the Initial Term Loans on the date that is on or no
later than 120 following the Closing Date for general corporate purposes,
including, without limitation, financing the redemption of the Borrower’s
Existing Notes;

(c) the refinancing, repayment or discharge in full of all indebtedness of the
Borrower and its Subsidiaries under the Existing Credit Agreement and the
release of all Liens related thereto; and

(d) the payment of all fees, costs and expenses incurred in connection with the
transactions described in the foregoing provisions of this definition (the
“Transaction Costs”).

 

-64-



--------------------------------------------------------------------------------

“Transaction Costs” has the meaning given to such term in the definition of the
Transactions.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made available to the
Administrative Agent such Lender’s share of the applicable Borrowing available
to the Administrative Agent as contemplated by Section 2.12(b) and (ii) with
respect to which a corresponding amount shall not in fact have been returned to
the Administrative Agent by the Borrower or made available to the Administrative
Agent by any such Lender, (b) with respect to the Swing Line Lender, the
aggregate amount, if any, of outstanding Swing Line Loans in respect of which
any Revolving Credit Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to Section 2.04(b) and (c) with respect to any L/C Issuer, the
aggregate amount, if any, of amounts drawn under Letters of Credit in respect of
which a Revolving Credit Lender shall have failed to make Revolving Credit Loans
or L/C Advances to reimburse such L/C Issuer pursuant to Section 2.03(c).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the Fair Market Value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, (b) for a period of five (5) years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Loan Party or any ERISA
Affiliate as a result of such transaction, and (c) any similar amount with
respect to Foreign Plans.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary after the Closing Date and so long as
(i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such designation, the
Borrower shall be in Pro Forma Compliance with the financial covenant set forth
in Section 7.11, (iii) such

 

-65-



--------------------------------------------------------------------------------

Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any Restricted Subsidiary) through Investments as permitted by, and
in compliance with, Section 7.02 (valued at the Fair Market Value of such
Investments at the time of such designation), (iv) without duplication of clause
(iii), any assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to
Section 7.02 (valued at the Fair Market Value of such Investments at the time of
such designation), (v) such Subsidiary shall have been or will promptly be
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under any Incremental Equivalent Debt, any Permitted Junior
Refinancing Debt, any Permitted Pari Passu Secured Refinancing Debt and any
Permitted Refinancing of any of the foregoing (and successive Permitted
Refinancings in respect thereof), in each case with an aggregate outstanding
principal amount in excess of the Threshold Amount and (vi) the Borrower shall
have delivered to the Administrative Agent a certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (v), and containing the calculations required
by the preceding clause (ii) and (b) any Subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement by written notice to the
Administrative Agent (each, a “Subsidiary Redesignation”); provided that (A) no
Event of Default has occurred and is continuing or would result therefrom,
(B) immediately after giving effect to such Subsidiary Redesignation, the
Borrower shall be in Pro Forma Compliance with the financial covenant set forth
in Section 7.11, (C) any Indebtedness of the applicable Subsidiary and any Liens
encumbering its property existing as of the time of such Subsidiary
Redesignation shall be deemed newly incurred or established, as applicable, at
such time and (D) the Borrower shall have delivered to the Administrative Agent
a certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (A) and (B), and
containing the calculations required by the preceding clause (B); provided,
further, that no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary. Notwithstanding the foregoing, HVCC
and its Subsidiaries shall be Restricted Subsidiaries at all times; provided,
however, that Subsidiaries of HVCC may be designated as Unrestricted
Subsidiaries subject to the provisions above and, in addition, so long as the
aggregate amount of all Unrestricted Subsidiaries of HVCC do not exceed 15% of
the Consolidated EBITDA of HVCC and its Restricted Subsidiaries at the time of
such designation as of the end of the Test Period.

“Unsecured Financing” means, collectively, any unsecured Incremental Equivalent
Debt that is not expressly subordinated in right of payment to the Obligations,
together with any Permitted Refinancings thereof.

“Unsecured Financing Documentation” means any documentation governing any
Unsecured Financing.

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors (or other similar governing body) of such
Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the

 

-66-



--------------------------------------------------------------------------------

products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“YFV Agreement” means the Master Agreement, by and among VIHI, LLC, Huayu
Automotive Systems Company Limited, Yanfeng Visteon Automotive Trim Systems Co.,
Ltd. and Yanfeng Visteon Automotive Electronics Co., Ltd. (“YFVE”), dated as of
August 12, 2013.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

 

-67-



--------------------------------------------------------------------------------

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
Section 6.01 Financials, except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed) (provided that in the
case of any change affecting the computation of the ratio set forth in
Section 7.11 following a Suspension Period, either the Borrower or the Required
Revolving Lenders may make such negotiation request and any amendment affecting
the computation of such ratio for purposes of Section 7.11 shall be subject
solely to the approval of the Required Revolving Lenders (not to be unreasonably
withheld, conditioned or delayed)); provided that, until so amended, (A) such
ratio, basket, requirement or other provision shall continue to be computed or
interpreted in accordance with GAAP or the application thereof prior to such
change therein and (B) in the case of any relevant calculation, the Borrower
shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio, basket, requirement or
other provision made before and after giving effect to such change in GAAP or
the application thereof.

(c) Notwithstanding anything to the contrary contained herein, all financial
covenants, basket amounts and ratios contained herein or in any other Loan
Document shall be calculated (i) without giving effect to any election under
FASB ASC 825 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof and (ii) without giving
effect to any changes in GAAP after the Closing Date that would require lease
obligations that were treated as operating leases under GAAP as in effect on the
Closing Date to be classified and accounted for as capital leases or otherwise
reflected as Indebtedness on the Borrower’s consolidated balance sheet.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-68-



--------------------------------------------------------------------------------

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternate Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. If any basket is
exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternate Currency, such amount
shall be the relevant Alternate Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternate Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

Section 1.09 Additional Alternate Currencies.

(a) The Borrower may from time to time request that Eurodollar Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternate Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurodollar Rate Loans,
such request

 

-69-



--------------------------------------------------------------------------------

shall be subject to the approval of the Administrative Agent and the Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurodollar
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurodollar Rate Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurodollar Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurodollar Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternate Currency hereunder for purposes of any
Borrowings of Eurodollar Rate Loans; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.09, the Administrative Agent shall promptly so notify the Borrower.

Section 1.10 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

-70-



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.11 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.12 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement, the Total
Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated (including for purposes of Sections 2.14, 2.15, 2.16 and 2.17) on a
Pro Forma Basis with respect to each Specified Transaction occurring during the
applicable four quarter period to which such calculation relates, and subsequent
to the end of such four-quarter period but not later than the date of such
calculation (notwithstanding that such ratio may be said to be determined as of
the end of a Test Period); provided that notwithstanding the foregoing, when
calculating the Total Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio, as applicable, for purposes of (i) the Applicable Rate, (ii) the
Applicable Commitment Fee, (iii) determining the applicable percentage of Excess
Cash Flow for purposes of Section 2.05(b) and (iv) determining actual compliance
(and not Pro Forma Compliance or compliance on a Pro Forma Basis) with the
financial covenant set forth in Section 7.11, any Specified Transaction and any
related adjustment contemplated in the definition of Pro Forma Basis (and
corresponding provisions of the definition of Consolidated EBITDA) that occurred
subsequent to the end of the applicable four quarter period shall not be given
Pro Forma Effect.

(b) Until the earlier of the Delayed Draw Funding Date and Delayed Draw
Termination Date, the aggregate principal amount of the Initial Term Loans shall
be deemed incurred and outstanding for purposes of determining any financial
ratio, basket, requirement or other provision set forth in any Loan Document.

Section 1.13 Calculation of Baskets. Unless otherwise specified herein, the
baskets set forth in Article VII of this Agreement shall be tested solely at the
time of consummation of the relevant transaction or action utilizing any of such
baskets and, for the avoidance of doubt, if any of such baskets are exceeded
solely as a result of fluctuations to Consolidated Total Assets after the last
time such baskets were calculated for any purpose under Article VII, such
baskets will not be deemed to have been exceeded solely as a result of such
fluctuations. If any Indebtedness

 

-71-



--------------------------------------------------------------------------------

or Liens securing Indebtedness are incurred to Refinance any existing
Indebtedness or Liens securing Indebtedness, in each case, initially incurred in
reliance on a basket measured by reference to a percentage of Consolidated Total
Assets at the time of incurrence, and such Refinancing would cause the
percentage of Consolidated Total Assets restriction to be exceeded if calculated
based on the Consolidated Total Assets at the time of incurrence of such
Refinancing, such percentage of Consolidated Total Assets restriction shall not
be deemed to be exceeded so long as the principal amount of such Indebtedness or
such Indebtedness secured by such Liens, as applicable, does not exceed the
principal amount of the relevant existing Indebtedness or Indebtedness secured
by such Liens, as applicable, being Refinanced, plus Indebtedness incurred to
pay premiums, defeasance costs and fees and expenses in connection therewith.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan denominated in Dollars
to the Borrower on the Delayed Draw Funding Date in an aggregate amount not to
exceed such Term Lender’s Initial Term Commitment (the “Initial Term Loans”).
The initial Term Borrowing shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Initial Term Commitments.
Amounts borrowed under this Section 2.01(a) and subsequently repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein. In the event that the Initial Term Loans are
not funded by 12:00 p.m. New York City time on the Delayed Draw Termination
Date, each Term Lender’s Initial Term Commitment shall automatically expire, and
each Term Lender shall have no further obligation to make Initial Term Loans.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars or an Alternate Currency (each such loan, an “Initial
Revolving Credit Loan”) to the Borrower from time to time on or after the
Closing Date, on any Business Day until and excluding the Business Day preceding
the Maturity Date for the Initial Revolving Credit Facility, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s Initial
Revolving Credit Commitment; provided, however, that after giving effect to any
Borrowing of Initial Revolving Credit Loans, (i) the Total Revolving Credit
Outstandings applicable to the Initial Revolving Credit Facility shall not
exceed the Initial Revolving Credit Facility and (ii) the aggregate Outstanding
Amount of the Initial Revolving Credit Loans of any Lender (including any
exposure under outstanding Swing Line Loans), plus such Lender’s Pro Rata Share
(under the Initial Revolving Credit Facility) of the Outstanding Amount of all
L/C Obligations (applicable to the Initial Revolving Credit Facility), plus such
Lender’s Pro Rata Share (under the Initial Revolving Credit Facility) of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Initial Revolving Credit Commitment. Within the limits of each Lender’s Initial
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and

 

-72-



--------------------------------------------------------------------------------

reborrow under this Section 2.01(b). Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein; provided that any
Revolving Credit Loans denominated in an Alternate Currency shall be Eurodollar
Rate Loans. If at the time of any Borrowing of Revolving Credit Loans (including
any deemed Borrowing of Revolving Credit Loans made pursuant to Section 2.03)
there shall be more than one Tranche of Revolving Credit Commitments, such
Borrowing shall be allocated pro rata among such Tranches.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing (other than Swing Line
Borrowings with respect to which this Section 2.02 shall not apply), each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be initially given by
telephone as provided below. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 p.m. (New York City time) three
Business Days prior to the requested date of any Borrowing of, conversion of
Base Rate Loans to, or continuation of, Eurodollar Rate Loans, or of any
conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) 12:00 p.m. (New
York City time) on the day of the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period of twelve months in duration as provided in the
definition of Interest Period, (x) the applicable notice must be received by the
Administrative Agent not later than 2:00 p.m. (New York City time) four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them and (y) not later than 10:00 a.m. (New York City time)
three Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower whether or not
the requested Interest Period has been so consented to by all the Appropriate
Lenders. Each written notice by the Borrower pursuant to this Section 2.02(a)
shall be delivered by the Borrower to the Administrative Agent in the form of a
Committed Loan Notice, and each telephone notice shall be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice, in each
case, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$250,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of

 

-73-



--------------------------------------------------------------------------------

the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, the Borrower will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary contained herein, the Borrower shall not, at any time, be permitted to
obtain or convert a Eurodollar Rate Loan that is denominated in an Alternate
Currency into a Base Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans described in Section 2.02(a). In the case of a Term
Borrowing, or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
(New York City time) on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (or, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, at the election of the
Required Lenders, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

-74-



--------------------------------------------------------------------------------

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until no later than 30 days prior to the Latest
Maturity Date of the Revolving Credit Facility, to issue Letters of Credit for
the account of the Borrower or any Restricted Subsidiary (provided that the
Borrower hereby irrevocably agrees to reimburse the applicable L/C Issuer for
amounts drawn on any Letters of Credit issued for the account of any Restricted
Subsidiary on a joint and several basis with such Restricted Subsidiary and any
Letter of Credit issued for the account of a Restricted Subsidiary that is not a
Loan Party shall be subject to receipt of such “know your customer”
documentation as may be requested by the applicable L/C Issuer) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any Restricted Subsidiary;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit, if as of the date of and after giving
effect to such L/C Credit Extension (x) the Total Revolving Credit Outstandings
would exceed the aggregate Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share (under the aggregate Revolving Credit Facility) of the
Outstanding Amount of all L/C Obligations would exceed such Lender’s Revolving
Credit Commitment or (z) the Outstanding Amount of all L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Each Letter of Credit
will be denominated in Dollars or an Alternate Currency, at the request of the
Borrower. Notwithstanding anything herein to the contrary, each L/C Issuer shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
the proceeds of which would be made to any Person (i) to fund any prohibited
activity or business of or with any Sanctioned Person, or in any country or
territory, that at the time of such funding is the subject of any Sanctions or
(ii) in any other manner that would result in a violation of any Sanctions by
any party to this Agreement.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or

 

-75-



--------------------------------------------------------------------------------

request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the applicable L/C Issuer and all the
Revolving Credit Lenders have approved such expiry date;

(D) the issuance of such Letter of Credit would violate one or more generally
applicable policies of such L/C Issuer in place at the time of such request;

(E) such Letter of Credit is in an initial stated amount of less than $100,000
(or such lesser amount as is acceptable to the applicable L/C Issuer in its sole
discretion);

(F) any Revolving Credit Lender is at that time a Defaulting Lender, if after
giving effect to Section 2.20(a)(iv), any Fronting Exposure remains outstanding,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to such L/C Issuer with the Borrower or
such Lender to eliminate such Fronting Exposure arising from either the Letter
of Credit then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has Fronting Exposure; or

(G) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

 

-76-



--------------------------------------------------------------------------------

(v) It is agreed that, in the case of a commercial letter of credit, such
commercial letter of credit shall in no event provide for time drafts or
bankers’ acceptances.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a letter of credit application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the L/C issuer, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such letter of credit
application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 12:00 p.m. (New York City time) at least three Business
Days (or such shorter period or later time as such L/C Issuer and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such letter of credit application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day not later
than 30 days prior to the Maturity Date of the Revolving Credit Facility, unless
the Administrative Agent and the L/C Issuer otherwise agree); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the Person
for whose account the requested Letter of Credit is to be issued (which must be
the Borrower or a Restricted Subsidiary); and (H) such other matters as the
applicable L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such letter of credit application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment and (4) such other matters as the applicable L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any letter of credit application, the applicable
L/C Issuer will confirm with the Administrative Agent that the Administrative
Agent has received a copy of such letter of credit application from the Borrower
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Upon receipt by such L/C Issuer of confirmation from the Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a

 

-77-



--------------------------------------------------------------------------------

Letter of Credit for the account of the Borrower or any Restricted Subsidiary
(as designated in the letter of credit application) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to such Lender’s Pro
Rata Share of the aggregate Revolving Credit Facility multiplied by the amount
of such Letter of Credit.

(iii) If the Borrower so requests in any applicable letter of credit
application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that, a Letter of Credit may,
upon the request of the Borrower, be renewed for a period beyond the Letter of
Credit Expiration Date if such Letter of Credit has been Cash Collateralized (or
other arrangements reasonably satisfactory to the applicable L/C Issuer have
been made), and the L/C Issuer has released the Revolving Credit Lenders in
writing from their participation obligations with respect to such Letter of
Credit; provided, however, that such L/C Issuer shall not permit any such
renewal if such L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise) or it
has received notice (which may be by telephone or in writing) on or before the
day that is seven (7) Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternate Currency, the Borrower shall reimburse the L/C
Issuer in such Alternate

 

-78-



--------------------------------------------------------------------------------

Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternate Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the first Business Day following any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in an Alternate Currency (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency (and any reimbursement made on such Honor Date shall be
taken into account in computing interest and fees in respect of any such Letter
of Credit). In the event that (A) a drawing denominated in an Alternate Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrower, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternate Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternate Currency in the full amount
of the drawing. If the Borrower fails to timely reimburse the L/C Issuer on the
Honor Date, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternate Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer in an amount equal to its applicable Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

 

-79-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate then applicable to Revolving Credit Loans (and
in the event there shall be more than one Tranche of Revolving Credit Loans,
such Default Rate shall be determined based on the Tranche with the highest
Default Rate). In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s applicable Pro Rata Share of such amount shall be solely for the
account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate reasonably determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees

 

-80-



--------------------------------------------------------------------------------

as aforesaid), the amount so paid shall constitute such Lender’s Loan included
in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its applicable Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its applicable Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or

 

-81-



--------------------------------------------------------------------------------

any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

(iv) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(v) any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; any
payment by the applicable L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(vi) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrower to the extent provided in the second proviso to Section 2.03(f).

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower and any
other account party shall be conclusively deemed to have waived any such claims
against any L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the applicable L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken

 

-82-



--------------------------------------------------------------------------------

or omitted in the absence of gross negligence, willful misconduct or bad faith
(as determined in a final, nonappealable judgment by a court of competent
jurisdiction) or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
letter of credit application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from pursuing such rights and remedies as
it may have against the beneficiary or transferee at Law or under any other
agreement. None of the applicable L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of such L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (vi) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to indirect, special,
punitive, consequential or exemplary, damages suffered by the Borrower which a
court of competent jurisdiction determines in a final nonappealable judgment
were caused by such L/C Issuer’s gross negligence, willful misconduct or bad
faith or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share under the aggregate Revolving Credit Facility, a Letter of Credit fee
which shall accrue for each Letter of Credit in an amount equal to the
Applicable Rate then in effect for Eurodollar Rate Loans with

 

-83-



--------------------------------------------------------------------------------

respect to the Revolving Credit Facility associated with such Lender multiplied
by the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided, however, that any Letter of Credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral reasonably satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.19(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C Issuer for its own account (unless the Borrower
has provided Cash Collateral, in which case such fee shall not be due and owing
in respect of the portion of the Letter of Credit which has been Cash
Collateralized by the Borrower). Such Letter of Credit fees shall be computed on
a quarterly basis in arrears and shall be due and payable on the last Business
Day of each March, June, September and December, in respect of the quarterly
period then ending (or portion thereof, in the case of the first and last
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate of 0.125%, computed on the Dollar Equivalent of the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit at a rate equal to 0.125% per annum, computed on the
Dollar Equivalent of the maximum daily amount available to be drawn under each
Letter of Credit issued by such L/C Issuer on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the last Business Day of each March,
June, September and December in respect of the quarterly period then ending (or
portion thereof, in the case of the first and last payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the maximum daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.11. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
five Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any letter of credit application, the
terms hereof shall control. In the event that any letter of credit application
includes representations and warranties,

 

-84-



--------------------------------------------------------------------------------

covenants and/or events of default that do not contain the materiality
qualifiers, exceptions or thresholds that are applicable to the analogous
provisions of this Agreement or other Loan Documents, or are otherwise more
restrictive, the relevant qualifiers, exceptions and thresholds contained herein
shall be incorporated therein or, to the extent more restrictive, shall be
deemed for purposes of such letter of credit application to be the same as the
analogous provisions herein.

(k) Reporting. To the extent that any Letters of Credit are issued by an L/C
Issuer other than the Administrative Agent, each such L/C Issuer shall furnish
to the Administrative Agent a report detailing the daily L/C Obligations
outstanding under all Letters of Credit issued by it, such report to be in a
form and at reporting intervals as shall be agreed between the Administrative
Agent and such L/C Issuer; provided that in no event shall such reports be
furnished at intervals greater than 31 days.

(l) Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date in respect of any Tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other Tranches
of Revolving Credit Commitments in respect of which the Maturity Date shall not
have occurred are then in effect, each unexpired Letter of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
this Section 2.03) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of each such non-terminating
Tranches up to an aggregate amount for any such Tranche not to exceed the
aggregate amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and to the extent any unexpired Letters of Credit
are not able to be reallocated pursuant to this clause (i) and there are
outstanding Revolving Credit Loans under any non-terminating Tranche, the
Borrower agrees to repay, ratably with respect to any such Tranche, all such
Revolving Credit Loans (or such lesser amount as is necessary to enable a
reallocation of all unexpired Letters of Credit pursuant to this clause (i)) and
(ii) to the extent not reallocated pursuant to the immediately preceding clause
(i), the Borrower shall Cash Collateralize any such Letter of Credit in a manner
reasonably satisfactory to the applicable L/C Issuer but only up to the amount
of such Letter of Credit not so reallocated. Except to the extent of
reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
Tranche of Revolving Credit Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Credit Lenders of any
other Tranche in any Letter of Credit issued before such Maturity Date.

(m) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries

Section 2.04 Swing Line Loans.

 

-85-



--------------------------------------------------------------------------------

(a) Swing Line Loans. On any Business Day until and excluding the Business Day
preceding the Maturity Date for the Initial Revolving Credit Facility, subject
to the terms and conditions hereof, the Swing Line Lender agrees to make Swing
Line Loans to the Borrower, in the aggregate amount up to but not exceeding the
Swing Line Sublimit; provided that the Swing Line Lender shall not make any
Swing Line Loans if, as of the date of and after giving effect to such Swing
Line Loan the Total Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Facility; provided that, after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Initial Revolving Credit Loans of
any Lender (including any exposure under outstanding Swing Line Loans), plus
such Lender’s Pro Rata Share (under the Initial Revolving Credit Facility) of
the Outstanding Amount of all L/C Obligations (applicable to the Initial
Revolving Credit Facility), plus such Lender’s Pro Rata Share (under the Initial
Revolving Credit Facility) of the Outstanding Amount of all Swing Line Loans,
shall not exceed such Lender’s Initial Revolving Credit Commitment. Amounts
borrowed pursuant to this Section 2.04 may be repaid and reborrowed prior to the
Maturity Date for the Initial Revolving Credit Facility. The Swing Line Lender’s
Commitment to make Swing Line Loans shall expire on the latest Maturity Date
with respect to the Revolving Credit Facility and all Swing Line Loans and all
other amounts owed hereunder with respect to the Swing Line Loans shall be paid
in full no later than such date. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) To request the making of a Swing Line Loan hereunder, the Borrower shall
notify the Swing Line Lender of such request in writing by delivery (which may
be by facsimile) of a Swing Line Loan Notice signed by the Borrower not later
than 1:00 p.m. (New York City time) on the date of the proposed Borrowing.

(iii) The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Borrower not later than 2:00 p.m. (New York City time) on the
date specified in the relevant Swing Line Loan Notice by wire transfer of same
day funds to be credited to the account of the Borrower at the principal office
designated by the Administrative Agent or such other account as may be
designated in writing to the Swing Line Lender by the Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.05, the Swing Line Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower) at least one Business Day in advance of the
proposed Borrowing, a notice (which shall be deemed to be a Swing Line Loan
Notice given by the Borrower) requesting that each Lender holding a Revolving
Credit Commitment make Revolving Credit Loans that are Base Rate Loans to the
Borrower on the date of such Borrowing in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which the Swing Line Lender requests Revolving Credit Lenders to
prepay. Anything contained in this Agreement to the contrary notwithstanding,
(A) the proceeds of such Revolving Credit Loans

 

-86-



--------------------------------------------------------------------------------

made by the Revolving Credit Lenders other than the Swing Line Lender shall be
immediately delivered to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(B) if the Swing Line Lender is a Revolving Credit Lender, on the day such
Revolving Credit Loans are made, the Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Credit Loan made by the Swing Line Lender to the Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans but shall instead constitute part of the Swing
Line Lender’s outstanding Revolving Credit Loans to the Borrower. The Borrower
hereby authorizes the Swing Line Lender to charge the Borrower’s accounts with
the Swing Line Lender (up to the amount available in each such account) in order
to immediately pay the Swing Line Lender the amount of the Refunded Swing Line
Loans to the extent the proceeds of such Revolving Credit Loans made by the
Revolving Credit Lenders, including the Revolving Credit Loans deemed to be made
by the Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to the
Swing Line Lender should be recovered by or on behalf of the Borrower from the
Swing Line Lender in bankruptcy or insolvency, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Revolving Credit Lenders.

(v) If for any reason Revolving Credit Loans are not made pursuant to
Section 2.04(b)(iv) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the Swing Line
Lender, each Lender holding a Revolving Credit Commitment shall be deemed to,
and hereby agrees to, have purchased a participation in such outstanding Swing
Line Loans, and in an amount equal to its Pro Rata Share of the applicable
unpaid amount together with accrued interest thereon. Upon one Business Days’
notice from the Swing Line Lender, each Lender holding a Revolving Credit
Commitment shall deliver to the Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the principal office of the Swing Line Lender. In order to evidence such
participation each Lender holding a Revolving Credit Commitment agrees to enter
into a participation agreement at the request of the Swing Line Lender in form
and substance reasonably satisfactory to the Swing Line Lender. In the event any
Lender holding a Revolving Credit Commitment fails to make available to the
Swing Line Lender the amount of such Lender’s participation as provided in this
paragraph, the Swing Line Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the rate customarily
used by the Swing Line Lender for the correction of errors among banks and
thereafter at the Base Rate. A certificate of the Swing Line Lender submitted to
any Lender with respect to amounts owing under this Section 2.04(b)(v) shall be
conclusive absent manifest error. No funding of risk participations hereunder
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest, as provided for in this Agreement.

(vi) Notwithstanding anything contained herein to the contrary, (A) each
Revolving Credit Lender’s obligation to make Revolving Credit Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to
Section 2.04(b)(iv) and each Revolving Credit Lender’s obligation to purchase a
participation in any unpaid Swing Line Loans pursuant to Section 2.04(b)(v)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender

 

-87-



--------------------------------------------------------------------------------

may have against the Swing Line Lender, any Loan Party or any other Person for
any reason whatsoever; (2) the occurrence or continuation of a Default or Event
of Default; (3) any adverse change in the business, assets, operations,
properties or financial condition of any Loan Party; (4) any breach of this
Agreement or any other Loan Document by any party thereto; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that such obligations of each Revolving Credit Lender to
make Revolving Credit Loans hereunder (but not to purchase and fund risk
participations in Swing Line Loans pursuant Section 2.02(b) above) are subject
to the condition that the Swing Line Lender had not received prior notice from
the Borrower or the Required Lenders that any of the conditions under
Section 4.02 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (B) the Swing Line Lender shall
not be obligated to make any Swing Line Loans (1) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default or (2) at a time when any Lender is a Defaulting Lender unless the
participations therein have been reallocated in the manner specified in
Section 2.20 below or, if not so reallocated, the Swing Line Lender has entered
into arrangements reasonably satisfactory to it and the applicable Borrower to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by Cash Collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.

(c) Resignation and Removal of Swing Line Lender. So long as a replacement Swing
Line Lender reasonably acceptable to the Borrower has been identified and has
agreed to assume the responsibilities of the Swing Line Lender, the Swing Line
Lender may resign as the Swing Line Lender upon thirty days prior written notice
to the Administrative Agent, the Lenders and the Borrower. The Swing Line Lender
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Swing Line Lender (provided that no consent
of the replaced Swing Line Lender will be required if the replaced Swing Line
Lender has no Swing Line Loans outstanding or such Swing Line Loans will be
prepaid on the effective date of such removal) and the successor Swing Line
Lender. The Administrative Agent shall notify the Revolving Credit Lenders of
any such replacement of the Swing Line Lender. At the time any such replacement
or resignation shall become effective, the Borrower shall prepay any outstanding
Swing Line Loans made by the resigning or removed Swing Line Lender. From and
after the effective date of any such replacement or resignation, (x) any
successor Swing Line Lender shall have all the rights and obligations of a Swing
Line Lender under this Agreement with respect to Swing Line Loans made
thereafter and (y) references herein to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require.

(d) If the Maturity Date shall have occurred in respect of any Tranche of
Revolving Credit Commitments at a time when one or more other Tranches of
Revolving Credit Commitments is or are in effect with a longer Maturity Date,
then on the earliest occurring Maturity Date all then outstanding Swing Line
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swing Line Loans as a result of the occurrence of
such Maturity Date); provided, however, that if on the occurrence of such
earliest Maturity Date (after giving effect to any repayments of Revolving
Credit Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.03(l)), there shall exist one or more Tranches of
sufficient unutilized Revolving Credit Commitments so that the

 

-88-



--------------------------------------------------------------------------------

respective outstanding Swing Line Loans could be incurred pursuant to such
Revolving Credit Commitments which will remain in effect after the occurrence of
such Maturity Date, then there shall be an automatic adjustment on such date of
the participations in such Swing Line Loans and same shall be deemed to have
been incurred solely pursuant to the relevant Revolving Credit Commitments, and
such Swing Line Loans shall not be so required to be repaid in full on such
earliest Maturity Date.

Section 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty, except as set forth in Section 2.05(a)(iii) below; provided that
(1) such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York City time) (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the Business Day of prepayment of
Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Tranche of
Loans to be prepaid, the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans (except that if
the Tranche of Loans to be prepaid includes both Base Rate Loans and Eurodollar
Rate Loans, absent direction by the Borrower, the applicable prepayment shall be
applied first to Base Rate Loans to the full extent thereof before application
to Eurodollar Rate Loans, in each case in a manner that minimizes the amount
payable by the Borrower in respect of such prepayment pursuant to Section 3.05).
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s ratable share of the relevant Facility). Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Sections 2.05(a)(iii) and Section 3.05. Subject to Section 2.20, each prepayment
of outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to
each Tranche of Term Loans as the Borrower may direct, and shall be applied to
the remaining amortization payments of such Tranche of Term Loans as directed by
the Borrower (and absent any such direction, pro rata among all Tranches of Term
Loans to the remaining amortization payments thereunder in direct order of
maturity thereof); and each such prepayment shall be paid to the Appropriate
Lenders in the same Tranche on a pro rata basis. Any prepayment of a Revolving
Credit Loan shall be applied pro rata among each Tranche of Revolving Credit
Loans then outstanding (provided that the foregoing shall not apply to any
prepayment in connection with the termination of a Tranche of Revolving Credit
Loans); and each such prepayment shall be paid to the Appropriate Lenders in the
same Tranche on a pro rata basis.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may state that any notice of prepayment under Section 2.05(a)(i) is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

-89-



--------------------------------------------------------------------------------

(iii) If the Borrower (A) makes a voluntary prepayment of any Initial Term Loans
pursuant to Section 2.05(a) in connection with a Repricing Transaction,
(B) makes a prepayment of Initial Term Loans pursuant to Section 2.05(b)(iii)(A)
in connection with a Repricing Transaction, or (C) replaces a Lender pursuant to
Section 3.07(a) hereof for failing to consent to any departure, waiver,
amendment or modification constituting a Repricing Transaction, in each case
prior to the six month anniversary of the ClosingAmendment No. 1 Effective Date,
the Borrower shall pay to the Administrative Agent, for the ratable account of
the applicable Term Lenders, a prepayment premium in an amount equal to 1.0% of
the principal amount prepaid (or, in the case of clause (C) above, an amount
equal to 1.0% of the principal amount of Initial Term Loans repaid or required
to be assigned in connection with such replacement).

(iv) Notwithstanding any other provision of this Section 2.05(a), in connection
with a refinancing in full of the Facilities any Lender may, with the consent of
the Borrower and the Administrative Agent, elect to accept Rollover Indebtedness
in lieu of all or part of such Lender’s pro rata portion of any prepayment of
Term Loans, made pursuant to this Section 2.05(a).

(b) Mandatory.

(i) Within 10 Business Days after financial statements have been delivered (or,
if later, required to be delivered) pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered (or, if later, required to be
delivered) pursuant to Section 6.02(b), the Borrower shall prepay, subject to
Section 2.05(c), an aggregate principal amount of Term Loans in an amount equal
to (A) 50% (as may be adjusted pursuant to the proviso below) of Excess Cash
Flow, if any, for the fiscal year covered by such financial statements
(commencing with the fiscal year ended on December 31, 2015), minus (B) the sum
of (1) the amount of any cash prepayments of the Term Loans made pursuant to
Section 2.05(a) during such fiscal year (and not previously applied by the
Borrower in such fiscal year pursuant to the following clause (2) to reduce the
prepayment required by this Section 2.05(b)(i) for the immediately preceding
fiscal year), (2) at the Borrower’s election, all or any amount of any cash
prepayment of the Term Loans made pursuant to Section 2.05(a) after the end of
such fiscal year and on or prior to the date of such prepayment, (3) solely to
the extent the Revolving Credit Commitments are reduced pursuant to
Section 2.06(a) in connection therewith (and solely to the extent of the amount
of such reduction), the amount of any cash prepayments of the Revolving Credit
Loans made pursuant to Section 2.05(a) during such fiscal year (and not
previously applied by the Borrower in such fiscal year pursuant to the following
clause (4) to reduce the prepayment required by this Section 2.05(b)(i) for the
preceding fiscal year), (4) solely to the extent the Revolving Credit
Commitments are reduced pursuant to Section 2.06(a) in connection therewith (and
solely to the extent of the amount of such reduction), at the Borrower’s
election, all or any amount of any cash prepayment of the Revolving Credit Loans
made pursuant to Section 2.05(a) after the end of such fiscal year and on or
prior to the date of such prepayment and (5) the portion of the Excess Cash Flow
applied (to the extent the Borrower or any Restricted Subsidiary is required by
the terms thereof) to prepay, repay or purchase other Indebtedness that is
secured on a pari passu basis with the Obligations on a no more than pro rata
basis with the Term Loans; provided that in

 

-90-



--------------------------------------------------------------------------------

each case under clause (B) above, no voluntary prepayment funded with the
proceeds of an incurrence of Indebtedness with a maturity date more than twelve
months from the date of incurrence thereof may be applied pursuant to clause
(B) above to reduce the amount of the prepayment required under this
Section 2.05(b)(i); and provided further that such percentage in clause
(A) above shall be reduced to (x) 25% if the Total Net Leverage Ratio as of the
end of such fiscal year was equal to or less than 2.50:1.00 and greater than
2.00:1.00 and (y) 0% if the Total Net Leverage Ratio as of the end of such
fiscal year was equal to or less than 2.00:1.00.

(ii) (A) If (I) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition (1) to a Loan Party or (2) by a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party) pursuant to Section 7.05(e), (q), (w) (to the extent
required) or, (x) or (bb) or (II) any Casualty Event occurs, and any transaction
or series of related transactions described in the foregoing clauses (I) and
(II) results in the receipt by the Borrower or such Restricted Subsidiary of
aggregate Net Cash Proceeds in excess of $10,000,000 in any fiscal year (any
such transaction or series of related transactions resulting in Net Cash
Proceeds being a “Relevant Transaction”), the Borrower shall (1) give written
notice to the Administrative Agent thereof promptly after the date of receipt of
such Net Cash Proceeds and (2) except to the extent the Borrower elects in such
notice to reinvest all or a portion of such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B), the Borrower shall, subject to Section 2.05(b)(viii)
hereof, prepay an aggregate principal amount of Loans in an amount equal to the
Net Cash Proceeds received from such Relevant Transaction in excess of such
annual limit within 15 Business Days of receipt thereof by the Borrower or such
Restricted Subsidiary; provided that the Borrower may use a portion of the Net
Cash Proceeds received from such Relevant Transaction to prepay or repurchase
any other Indebtedness that is secured by the Collateral on a pari passu basis
with the Obligations to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Relevant Transaction, in each case in an amount not to exceed
the product of (1) the amount of such Net Cash Proceeds and (2) a fraction, the
numerator of which is the outstanding principal amount of such other
Indebtedness and the denominator of which is the aggregate outstanding principal
amount of Loans and such other Indebtedness.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Relevant Transaction at the option of the Borrower, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in the business of the
Borrower and the Restricted Subsidiaries (including to make Permitted
Acquisitions) within 365 days following receipt of such Net Cash Proceeds (or,
if the Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 365 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, then within 545 days following
receipt of such Net Cash Proceeds); provided, however, that if any of such Net
Cash Proceeds are no longer intended to be so reinvested at any time after the
occurrence of the Relevant Transaction (or are not reinvested within such 365
days or 545 days, as applicable), an amount equal to any such Net Cash Proceeds
shall be promptly applied to the prepayment of the Term Loans (subject to the
proviso set forth in Section 2.05(b)(ii)(A)) as set forth in this Section 2.05.

(iii)(A) Upon the incurrence or issuance by the Borrower or any Restricted
Subsidiary of (x) any Specified Refinancing Debt or any Credit Agreement
Refinancing

 

-91-



--------------------------------------------------------------------------------

Indebtedness constituting new term loan facilities the Borrower shall prepay the
Tranche of Term Loans being refinanced or (y) any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 7.03, the Borrower shall
prepay the Term Loans, in each case in an amount equal to 100% of all Net Cash
Proceeds received therefrom (disregarding, in the case of clause (x) and for the
avoidance of doubt, any Indebtedness incurred contemporaneously therewith, even
if of the same tranche or series, if and to the extent such Indebtedness was
incurred in accordance with and pursuant to available baskets in Section 7.03
that do not require such Indebtedness to be incurred in the form of Specified
Refinancing Debt or Credit Agreement Refinancing Indebtedness constituting new
term loan facilities) immediately upon receipt thereof by the Borrower or such
Restricted Subsidiary.

(B) Without duplication, upon the receipt by the Borrower or any Restricted
Subsidiary of Net Cash Proceeds of the type described in clause (c) of the
definition of “Net Cash Proceeds,” the Borrower shall immediately apply such
proceeds to the prepayment of Term Loans as set forth in this Section 2.05.

(iv) Upon the incurrence by the Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt or Credit Agreement Refinancing Indebtedness
constituting revolving credit facilities, the Borrower shall prepay an aggregate
principal amount of the Tranche of Revolving Credit Loans being refinanced in an
amount equal to 100% of all Net Cash Proceeds received therefrom (disregarding,
and for the avoidance of doubt, any Indebtedness incurred contemporaneously
therewith, even if of the same tranche or series, if and to the extent such
Indebtedness was incurred in accordance with and pursuant to available baskets
in Section 7.03 that do not require such Indebtedness to be incurred in the form
of Specified Refinancing Debt or Credit Agreement Refinancing Indebtedness
constituting revolving credit facilities) immediately upon receipt thereof by
the Borrower or such Restricted Subsidiary; and each such prepayment shall be
paid to the Lenders under such Tranche on a pro rata basis.

(v) If for any reason the sum of the Total Revolving Credit Outstandings under
any Tranche at any time exceed the sum of the Revolving Credit Commitments then
in effect for such Tranche (including after giving effect to any reduction in
the Revolving Credit Commitments pursuant to Section 2.06), the Borrower shall
immediately prepay Revolving Credit Loans under such Tranche and/or Cash
Collateralize the L/C Obligations allocable to such Tranche in an aggregate
amount as may be necessary to eliminate such excess (provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(v) unless after the prepayment in full of the
Revolving Credit Loans under such Tranche, the sum of the Total Revolving Credit
Outstandings under such Tranche exceed the aggregate Revolving Credit
Commitments then in effect for such Tranche), and each such prepayment shall be
paid to the Lenders under such Tranche on a pro rata basis; provided that if any
such excess shall result from a change in the applicable exchange rates relating
to Alternate Currencies, then such prepayment and/or cash collateralization
shall only be required to be made by the Borrower upon one Business Day’s notice
from the Administrative Agent.

(vi) Subject to Sections 2.16(e)(vii), 2.18, 2.20 and 2.21, (A) each prepayment
of Term Loans pursuant to this Section 2.05(b) (other than pursuant to Sections
2.05(b)(iii)(A)(x)), (iv) and (v)) shall be (i) allocated to the Tranches of
Term Loans outstanding based upon the

 

-92-



--------------------------------------------------------------------------------

then outstanding principal amounts of the respective Tranches of Term Loans, pro
rata, based upon the applicable remaining scheduled installments of principal
due in respect of each such Tranche of Term Loans, (ii) applied pro rata to Term
Loans of Term Lenders within each Tranche, based upon the outstanding principal
amounts owing to each such Term Lender under each such Tranche of Term Loans and
(iii) applied to reduce such remaining scheduled installments of principal
within each such Tranche in direct order of maturity; provided that (x) with
respect to the allocation of such prepayments under this clause (A) between an
Existing Term Tranche and Extended Term Tranche of the same extension series,
the Borrower may allocate such prepayments as the Borrower may specify, subject
to the limitation that the Borrower shall not allocate to Extended Term Loans of
any extension series any such mandatory prepayment unless such prepayment under
this clause (A) is accompanied by at least a pro rata prepayment, based upon the
applicable remaining scheduled installments of principal due in respect thereof,
of the Term Loans of the Existing Term Tranche, if any, from which such Extended
Loans were converted or exchanged (unless such Term Loans of the Existing Term
Tranche have otherwise been repaid in full) and (y) the Borrower may allocate
less than a pro rata amount of such prepayment to any Incremental Term Loan or
Refinancing Term Loan to the extent so provided in the applicable joinder
agreement or Refinancing Amendment, respectively, and (B) each prepayment of
Term Loans required by Section 2.05(b)(iii)(A)(x) shall be (i) allocated to the
Tranche or Tranches of Term Loans being Refinanced, (ii) applied pro rata to
Term Loans of Term Lenders within each Tranche subject to such prepayment, based
upon the outstanding principal amounts owing to each such Term Lender under each
such Tranche or Tranches of Term Loans and (iii) applied to reduce such
remaining scheduled installments of principal within each such Tranche or
Tranches in direct order of maturity.

(vii) All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurodollar Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurodollar Rate Loan pursuant to Section 3.05, and, to the extent
applicable, any additional amounts required pursuant to Section 2.05(a)(iii).
Each prepayment of Loans under any Tranche pursuant to this Section 2.05(b)
shall be applied on a pro rata basis to the then outstanding Base Rate Loans and
Eurodollar Rate Loans under the Tranche being prepaid; provided that, if there
are no Declining Lenders with respect to such prepayment, then the amount
thereof shall be applied first to Base Rate Loans under the Tranche being
prepaid to the full extent thereof before application to Eurodollar Rate Loans
under such Tranche, in each case in a manner that minimizes the amount payable
by the Borrower in respect of such prepayment pursuant to Section 3.05.

(viii) Notwithstanding any other provisions of this Section 2.05, to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (a “Foreign Casualty Event”), in each case
giving rise to a prepayment event pursuant to Section 2.05(b)(ii), or Excess
Cash Flow giving rise to a prepayment event pursuant to Section 2.05(b)(i), are
or is prohibited, restricted or delayed by (x) applicable local law or
(y) material constituent document restrictions (including, without limitation,
as a result of a minority ownership) from being repatriated to the United
States, (A) the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower

 

-93-



--------------------------------------------------------------------------------

hereby agreeing to use commercially reasonable efforts to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable local law, if such permission is granted within eighteen
(18) months of a prepayment excused pursuant to this clause (viii), such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 2.05 to the extent provided herein and (B) to the extent that
the Borrower has determined in good faith that repatriation of any or all of the
Net Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or
Excess Cash Flow would result in material adverse tax consequences (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow,
the Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (B),
utilization of the net operating losses of the Borrower and its Subsidiaries
shall be excluded from the Borrower’s determination of whether such prepayment
would result in material adverse tax consequences to the Borrower or any of its
Subsidiaries; provided further that, in the case of this clause (B), on or
before the date on which any Net Cash Proceeds or Excess Cash Flow so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.05, (x) the Borrower shall apply an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Excess Cash Flow had been repatriated or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Foreign Subsidiary.

(c) Term Lender Opt-Out. With respect to any prepayment of Term Loans pursuant
to Section 2.05(b) (other than pursuant to Section 2.05(b)(iii)(A),
Section 2.05(b)(iv) or Section 2.05(b)(v)) the Borrower may elect, at its
option, to allow the Term Lenders to decline to accept the applicable
prepayment. The Borrower shall notify the Administrative Agent of any event
giving rise to a prepayment under Section 2.05(b) (other than under
Section 2.05(b)(iii)(A), Section 2.05(b)(iv) or Section 2.05(b)(v)) at least 10
Business Days prior to the date of such prepayment. Each such notice shall
specify the expected date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment that is required to be made under
Section 2.05(b) (other than under Section 2.05(b)(iii)(A), Section 2.05(b)(iv)
or Section 2.05(b)(v)) (the “Prepayment Amount”) and whether or not the Borrower
has elected to give the Term Lenders the option to decline such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of any such prepayment notice so received from the Borrower, including
the date on which such prepayment is to be made (the “Prepayment Date”). If the
Borrower has elected to allow the Term Lenders to decline to accept a
prepayment, any Appropriate Lender may decline to accept all (but not less than
all) of its share of any such prepayment (other than such prepayment pursuant to
Section 2.05(b)(iii)(A), Section 2.05(b)(iv) or Section 2.05(b)(v)) (any such
Lender, a “Declining Lender”) by providing written notice to the Administrative
Agent no later than five Business Days after the date of such Appropriate
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. If any Appropriate Lender does not give a notice to the
Administrative Agent on or

 

-94-



--------------------------------------------------------------------------------

prior to such fifth Business Day informing the Administrative Agent that it
declines to accept the applicable prepayment, then such Lender will be deemed to
have accepted such prepayment. On any Prepayment Date, an amount equal to the
Prepayment Amount minus the portion thereof allocable to Declining Lenders, in
each case for such Prepayment Date, shall be paid to the Administrative Agent by
the Borrower and applied by the Administrative Agent ratably to prepay Term
Loans under the Term Loan Tranches owing to Appropriate Lenders (other than
Declining Lenders) in the manner described in Section 2.05(b) for such
prepayment. Any amounts that would otherwise have been applied to prepay Term
Loans under any Term Loan Tranche owing to Declining Lenders shall be retained
by the Borrower (such remaining amounts, “Declined Amounts”).

Section 2.06 Termination or Reduction of Commitments.

(a) Optional.

(i) The Borrower may, upon written notice to the Administrative Agent, terminate
the unused portions of the Term Commitments, the Letter of Credit Sublimit, the
Swing Line Sublimit or the unused Revolving Credit Commitments, or from time to
time permanently reduce the unused portions of the Term Commitments, the Letter
of Credit Sublimit, the Swing Line Sublimit or the unused Revolving Credit
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days (or such shorter period as the
Administrative Agent shall agree) prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $2,000,000 or
any whole multiple of $500,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) any Tranche of Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder and
reallocations pursuant to 2.03(l), the Total Revolving Credit Outstandings
allocable to such Tranche would exceed the Revolving Credit Commitments in
respect of such Tranche, (B) the Swing Line Sublimit if, after giving effect
thereto, the Outstanding Amount of Swing Line Loans, when combined with all
other outstanding Revolving Credit Loans, would exceed the Revolving Credit
Commitment or (C) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.

(ii) Any such notice of termination or reduction of commitments pursuant to
Section 2.06(a)(i) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to 2:00 p.m.
(New York City time) on the specified effective date) if such condition is not
satisfied.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

(ii) Upon the incurrence by the Borrower or any Restricted Subsidiary of any
commitments with respect to Specified Refinancing Revolving Loans, the Revolving
Credit Commitments of the Lenders of the Tranche of Revolving Credit Loans being
refinanced shall be automatically and permanently reduced on a ratable basis by
an amount equal to 100% of the aggregate principal amount of such commitments.

 

-95-



--------------------------------------------------------------------------------

(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit exceeds the
amount of the Revolving Credit Facility at such time, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

(iv) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Swing Line Sublimit exceeds the amount
of the Revolving Credit Facility at such time, the Swing Line Sublimit shall be
automatically reduced by the amount of such excess.

(v) The aggregate Initial Revolving Credit Commitments shall automatically and
permanently be reduced to zero on the Maturity Date with respect to the Initial
Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Term Commitments, the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Credit Commitment under this Section 2.06. Upon any reduction of
Commitments under a Facility, the Commitment of each Lender under such Facility
shall be reduced by such Lender’s ratable share of the amount by which such
Facility is reduced (other than the termination of the Commitment of any Lender
as provided in Section 3.07). All commitment fees accrued until the effective
date of any termination of the Aggregate Commitments and unpaid, shall be paid
on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Initial Term Loans. Beginning with the fiscal quarter ending September 30,
2014, the Borrower shall repay to the Administrative Agent, for the ratable
account of the Term Lenders holding Initial Term Loans, the aggregate principal
amount of all Initial Term Loans outstanding in consecutive quarterly
installments on the dates (or if such day is not a Business Day, the immediately
preceding Business Day) set forth below as follows (which installments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Sections 2.05 and 2.06, or
be increased as a result of any increase in the amount of Initial Term Loans
pursuant to Section 2.15 (such increased amortization payments to be calculated
in the same manner (and on the same basis) as the schedule set forth below for
the Initial Term Loans made as of the Closing Date)):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date for the Initial Term Facility    0.25% of the aggregate principal
amount of the aggregate Initial Term Loans on the Delayed Draw Funding Date
Maturity Date for the Initial Term Facility    all unpaid aggregate principal
amounts of any outstanding Initial Term Loans

 

-96-



--------------------------------------------------------------------------------

(b) Initial Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders under the Initial Revolving Credit Facility on the Maturity Date
for the Initial Revolving Credit Facility the aggregate principal amount of all
Initial Revolving Credit Loans outstanding on such date.

(c) Incremental Term Loans. The principal amount of Incremental Term Loans of
each Term Lender shall be repaid by the Borrower as provided in the amendment to
this Agreement in respect of such Incremental Term Loans as contemplated by
Section 2.16, subject to the requirements of Section 2.16 (which installments
shall, to the extent applicable, be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 2.05
and 2.06, or be increased as a result of any increase in the amount of
Incremental Term Loans pursuant to Section 2.15 (such increased amortization
payments to be calculated in the same manner (and on the same basis) as the
schedule set forth in the amendment to this Agreement in respect of such
Incremental Term Loans as contemplated by Section 2.16 for the initial
incurrence of such Incremental Term Loans)). To the extent not previously paid,
each Incremental Term Loan shall be due and payable on the Maturity Date
applicable to such Incremental Term Loans.

(d) Specified Refinancing Term Loans. The principal amount of Specified
Refinancing Term Loans of each Term Lender shall be repaid by the Borrower as
provided in the Refinancing Amendment, subject to the requirements of
Section 2.21 (which installments shall, to the extent applicable, be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Sections 2.05 and 2.06, or be increased as a result of any
increase in the amount of Specified Refinancing Term Loans pursuant to
Section 2.15 (such increased amortization payments to be calculated in the same
manner (and on the same basis) as the schedule set forth in the Refinancing
Amendment for the initial incurrence of such Specified Refinancing Term Loans)).
To the extent not previously paid, each Specified Refinancing Term Loan shall be
due and payable on the Maturity Date applicable to such Specified Refinancing
Term Loans.

(e) Specified Refinancing Revolving Loans. The Borrower shall repay to the
Lenders of any Specified Refinancing Revolving Loans on the Maturity Date
applicable to such Specified Refinancing Revolving Loans the aggregate principal
amount of all Specified Refinancing Revolving Loans outstanding on such date.

(f) Extended Term Loans. The principal amount of Extended Term Loans of each
Extending Lender shall be repaid as provided in the amendment to this Agreement
in respect of such Extended Term Loans as contemplated by Section 2.18, subject
to the requirements of Section 2.18 (which installments shall, to the extent
applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Sections 2.05 and 2.06). To
the extent not previously paid, each Extended Term Loan shall be due and payable
on the Maturity Date applicable to such Extended Term Loans.

(g) Extended Revolving Commitments. The Borrower shall repay to the Lenders
under any Extended Revolving Commitments on the Maturity Date applicable to the
Loans under such Extended Revolving Commitments the aggregate principal amount
of all Loans outstanding under such Extended Revolving Commitments on such date.

 

-97-



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate for
Eurodollar Rate Loans under such Facility; and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date or conversion date, as the case may be, at a rate
per annum equal to the sum of (A) the Base Rate plus (B) the Applicable Rate for
Base Rate Loans under such Facility.

(b) The Borrower shall pay interest on all overdue Obligations hereunder, which
shall include all Obligations following an acceleration pursuant to Section 8.02
(including an automatic acceleration) at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan (other than Revolving Credit Loans bearing interest based on the Base
Rate that are repaid or prepaid without any corresponding termination or
reduction of the Revolving Credit Commitments), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender under the Initial Revolving Credit
Facility in accordance with its Pro Rata Share of the Initial Revolving Credit
Facility, a commitment fee equal to the Applicable Commitment Fee multiplied by
the actual daily amount by which the aggregate Initial Revolving Credit
Commitments exceed the sum of (A) the Outstanding Amount of Initial Revolving
Credit Loans and (B) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.20. The commitment fee under the Initial
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Initial Revolving Credit Facility, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first full
fiscal quarter to end following the Closing Date, and on the Maturity Date for
the Initial Revolving Credit Facility.

(b) Other Fees.

 

-98-



--------------------------------------------------------------------------------

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the applicable Fee Letter.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

(iii) Commencing on the date that is forty-six (46) days after the Closing Date,
the Borrower agrees to pay to the Administrative Agent, for the account of each
Lender that has an Initial Term Commitment, a commitment fee on the Initial Term
Commitments at a rate per annum equal to (i) 50% of the Applicable Rate for
Eurodollar Rate Loans under the Initial Term Facility from the date that is
forty-six (46) days after the Closing Date through and including the date that
is ninety (90) days after the Closing Date (or the Delayed Draw Funding Date, if
earlier) and (ii) 100% of the Applicable Rate for Eurodollar Rate Loans under
the Initial Term Facility from the date that is ninety-one (91) days after the
Closing Date until and including the Delayed Draw Termination Date (the “Delayed
Draw Ticking Fee”) (or the Delayed Draw Funding Date, if earlier). The Delayed
Draw Ticking Fee will be earned, due and payable in full on the earlier of
(a) the Delayed Draw Funding Date and (y) the date of termination of the Initial
Term Commitments (whether occurring on or prior to the Delayed Draw Termination
Date).

(iv) The Borrower shall pay to the Administrative Agent, (A) for the account of
each Term Lender on the Delayed Draw Funding Date, an upfront fee equal to 0.25%
of the aggregate principal amount of the Initial Term Loans made on the Delayed
Draw Funding Date, and (B) for the account of each Revolving Credit Lender on
the Closing Date, an upfront fee equal to the amount set forth in the applicable
Fee Letter or other letter agreement.

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a) All computations of interest for Base Rate Loans (except for Base Rate
computations in respect of clauses (a) and (c) of the definition thereof) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of such
ratio would have resulted in higher interest or fees for any

 

-99-



--------------------------------------------------------------------------------

period, the Borrower shall be obligated to pay to the Administrative Agent for
the account of the applicable Lenders or the applicable L/C Issuers, as the case
may be, promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and with any such
demand by the Administrative Agent being excused), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the applicable L/C Issuer, as the case may be, under Section 2.03(c)(iii),
Section 2.03(h) or (i), Section 2.08(b) or under Article VIII. The Borrower’s
obligations under this Section 2.10(b) shall survive the termination of the
Aggregate Commitments and acceleration of the Loans pursuant to Section 8.02 and
the repayment of all other Obligations after an acceleration of the Loans
pursuant to Section 8.02. Except in any case where a demand is excused as
provided above, any additional interest or fees under this Section 2.10(b) shall
not be due and payable until a demand is made for such payment by the
Administrative Agent and accordingly, any nonpayment of such interest or fees as
a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the Default Rate, in each case at any time prior
to the date that is five Business Days following such demand.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained in the United States by the Administrative
Agent, acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as
a non-fiduciary agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its accounts or
records pursuant to Sections

 

-100-



--------------------------------------------------------------------------------

2.11(a) and (b), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register, each Lender and, in the case of such accounts or
records, such Lender, under this Agreement and the other Loan Documents, absent
manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. Except as provided in Section 3.01, all payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars or in the applicable Alternate
Currency and in immediately available funds not later than 2:00 p.m. (New York
City time) on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its ratable share in respect of the relevant Facility
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. (New York City time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Except as otherwise expressly provided herein, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City time) on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02(b) and may, in its sole
discretion and in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if any Lender does not in fact make its
share of the applicable Borrowing available to the Administrative Agent, then
such Lender and the Borrower agree to pay to the Administrative Agent forthwith
on demand an amount equal to such applicable share in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower by the Administrative Agent to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrower, the highest interest rate applicable to Term
Loans that are Base Rate Loans. If both the Borrower and such Lender pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such

 

-101-



--------------------------------------------------------------------------------

interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make its share of any Borrowing
available to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower does not in
fact make such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed by the Administrative Agent to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 9.07 are several and not joint. The
failure of any Lender to make any Loan or to fund any such participation or to
make any payment under Section 9.07 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or, to fund its participation or to make its payment under
Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

-102-



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time, (b) the Outstanding
Amount of all Swing Line Loans outstanding at such time and (c) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein (including the application of funds arising from the existence of a
Defaulting Lender), any Lender shall obtain on account of the Loans made by it,
or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the

 

-103-



--------------------------------------------------------------------------------

avoidance of doubt, the provisions of this Section shall not be construed to
apply to (A) the application of Cash Collateral provided for in Section 2.19,
(B) the assignments and participations (including by means of a Dutch Auction
and open market repurchases) described in Section 10.07, (C) the incurrence of
any Rollover Indebtedness in accordance with Section 2.05(a)(iv), any
Incremental Commitments in accordance with Section 2.16, any Specified
Refinancing Debt in accordance with Section 2.21, any Permitted Junior
Refinancing Debt or Permitted Pari Passu Secured Refinancing Debt permitted
under Section 7.03 or any Extension in accordance with Section 2.18, (D) any
loan modification offer described in Section 10.01, or (E) any applicable
circumstances contemplated by Sections 2.14, 2.15, 2.18, 2.20 or 3.07.

Section 2.14 Increase in Revolving Credit Facility.

(a) The Borrower may from time to time, upon written notice by the Borrower to
the Administrative Agent specifying the proposed amount thereof, request an
increase, from any Lender or any Additional Lender, in any Tranche of Revolving
Credit Commitments (each, a “Revolving Facility Increase”) (which shall be on
the same terms as, and become part of, the applicable Tranche of Revolving
Credit Commitments (except as otherwise provided in clause (f)) by an aggregate
principal amount not to exceed, at the time the Revolving Facility Increase
becomes effective and assuming any such Revolving Facility Increase is fully
drawn, the Incremental Amount; provided that any such request for a Revolving
Facility Increase shall be in a minimum amount of the lesser of (x) $5,000,000
and (y) the entire amount of any Revolving Facility Increase that may be
requested under this Section 2.14.

(b) Each such notice shall specify the identity of each Lender or other Person
that is an Eligible Assignee (each, a “Revolving Facility Increase Lender”) to
whom the Borrower proposes any portion of such Revolving Facility Increase be
allocated and the proposed amounts of such allocation; provided that (w) any
Lender approached to provide all or a portion of the Revolving Facility Increase
may elect or decline, in its sole discretion, to increase its applicable Tranche
of Revolving Credit Commitments (it being understood that there is no obligation
to approach any existing Lenders to provide any portion of the Revolving
Facility Increase) and (x) the Administrative Agent, the L/C Issuer and the
Swing Line Lender shall have the right to consent (each such consent not to be
unreasonably conditioned, withheld or delayed) to such Person’s providing such
portion of the Revolving Facility Increase if such consent of the Administrative
Agent, the L/C Issuer and the Swing Line Lender would be required under
Section 10.07 for an assignment of Revolving Credit Loans or Revolving Credit
Commitments to such Person. At the time of sending such notice to any existing
Lenders that are approached to provide all or a portion of a Revolving Facility
Increase, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each applicable Lender is requested to
respond. Any Revolving Credit Lender not responding within such time period
shall be deemed to have declined to increase its applicable Tranche of Revolving
Credit Commitment.

(c) The Administrative Agent shall notify the Borrower and each Revolving Credit
Lender of the Revolving Credit Lenders’ responses to each request made under
this Section 2.14.

(d) If a Revolving Credit Facility is increased in accordance with this
Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Revolving

 

-104-



--------------------------------------------------------------------------------

Credit Increase Effective Date”) and the final allocation of such Revolving
Facility Increase among the applicable Revolving Facility Increase Lenders which
need not be on a ratable basis for all existing Lenders of the applicable
Tranche. The Administrative Agent shall promptly notify the Revolving Credit
Lenders of the final allocation of such Revolving Facility Increase and the
Revolving Credit Increase Effective Date. In connection with any Revolving
Facility Increase, the Lenders hereby authorize the Administrative Agent to
enter into amendments (which may be executed and delivered solely by the
Borrower and the Administrative Agent) to this Agreement and the other Loan
Documents with the Borrower as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in order to reflect any
technical changes necessary to give effect to such Revolving Facility Increase
in accordance with its terms as set forth herein.

(e) Such Revolving Facility Increase shall become effective, as of the
applicable Revolving Credit Increase Effective Date; provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result after giving effect to such Revolving Facility Increase (or, in the case
of a Revolving Facility Increase incurred to finance a Permitted Acquisition,
the condition set forth in this clause (i) shall be limited to Specified Events
of Default (and not any other event of default)), (ii) after giving effect to
the making of any Revolving Credit Loans or the effectiveness of any Revolving
Facility Increase, the conditions set forth in Section 4.02(a) shall be
satisfied (or, in the case of an Revolving Facility Increase incurred to finance
a Permitted Acquisition, the condition set forth in this clause (ii) shall be
limited to the Specified Representations (and not any other representations or
warranties) (conformed as necessary for such acquisition); (iii) the Revolving
Facility Increase shall be effected pursuant to one or more joinder agreements
(in form and substance reasonably satisfactory to the Administrative Agent)
executed and delivered by the Borrower and the Revolving Facility Increase
Lenders, and to the extent applicable, the Administrative Agent and the L/C
Issuer, and each of which shall be recorded in the Register, (iv) the Borrower
shall have delivered a certificate of the Borrower dated as of the Revolving
Credit Increase Effective Date signed by a Responsible Officer of the Borrower
certifying that the conditions precedent set forth in subclauses (i) and
(ii) have been satisfied and that the Borrower is in Pro Forma Compliance with
the Maximum Senior Secured Net Leverage Requirement, to the extent applicable,
and the financial covenant set forth in Section 7.11, (v) the Borrower shall be
in Pro Forma Compliance with the Maximum Senior Secured Net Leverage
Requirement, to the extent applicable, and the financial covenant set forth in
Section 7.11 (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) (or, prior to the first delivery thereof, on
the basis of the financial information set forth in the Borrower’s most recent
filed Form 10-K)) as though such incurrence or acquisition had been consummated
as of the first day of the applicable Test Period), (vi) to the extent
reasonably requested by the Administrative Agent, the Administrative Agent shall
have received legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent in all material respects with those
delivered on the Closing Date under Section 4.01 with respect to the Borrower
and all applicable Material Subsidiary Guarantors (other than changes to such
legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent)
and evidencing the approval of such Revolving Facility Increase by the Borrower
and each Material Subsidiary Guarantor and (vii) all fees and expenses owing in
respect of such Revolving Facility Increase to the Administrative Agent and the
applicable Lenders shall have been paid.

 

-105-



--------------------------------------------------------------------------------

On the Revolving Credit Increase Effective Date, the Borrower shall prepay any
Revolving Credit Loans or L/C Advances outstanding on the Revolving Credit
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans or L/C Advances, as the case may be, ratable with any revised Pro Rata
Share of a Revolving Credit Lender in respect of the Tranche subject to such
Revolving Facility Increase arising from any nonratable increase in the
Revolving Credit Commitments under such Tranche pursuant to this Section.

(f) Any Revolving Facility Increase shall be on the same terms and pursuant to
the same documentation as the Tranche or Tranches, as applicable, of Revolving
Credit Loans and Revolving Credit Commitments increased thereby as of the
Revolving Credit Increase Effective Date (including with respect to upfront
fees, OID or similar fees required to consummate such Revolving Facility
Increase); provided that it is agreed that the Applicable Rate of the applicable
existing Tranche of Revolving Credit Commitments may be increased to equal the
Applicable Rate of such increased Tranche of Revolving Credit Commitments to
satisfy the requirements of this clause (f)).

(g) Notwithstanding anything to the contrary contained herein, there shall be no
more than ten (10) Revolving Facility Increases under this Agreement.

Section 2.15 Increase in Term Facility.

(a) After the earlier of (i) the Delayed Draw Funding Date and (ii) the Delayed
Draw Termination Date, the Borrower may from time to time, upon written notice
by the Borrower to the Administrative Agent specifying the proposed amount
thereof, request an increase, from any Lender or any Additional Lender, in any
Tranche of Term Loans (each, a “Term Facility Increase”) (which shall be on the
same terms as, and become part of, the applicable Tranche of Term Loans
hereunder (except as otherwise provided in Sections 2.15(d) and 2.15(f)) by an
aggregate principal amount not to exceed, at the time the time of incurrence,
the Incremental Amount; provided that any such request for a Term Facility
Increase shall be in a minimum amount of the lesser of (x) $5,000,000 and
(y) the entire amount of any Term Facility Increase that may be requested under
this Section 2.15.

(b) Each such notice shall specify the identity of each Lender or other Person
that is an Eligible Assignee (each, a “Term Facility Increase Lender”) to whom
the Borrower proposes any portion of such Term Facility Increase be allocated
and the proposed amounts of such allocation; provided that (w) any Lender
approached to provide all or a portion of the Term Facility Increase may elect
or decline, in its sole discretion, to increase its applicable Tranche of Term
Loans (it being understood that there is no obligation to approach any existing
Lenders to provide any portion of the Term Facility Increase) and (x) the
Administrative Agent shall have the right to consent (such consent not to be
unreasonably conditioned, withheld or delayed) to such Person’s providing such
portion of the Term Facility Increase if such consent of the Administrative
Agent would be required under Section 10.07 for an assignment of Term Loans or
Term Commitments to such Person. Any applicable Lender not responding within
such time period shall be deemed to have declined to increase its applicable
Tranche of Term Loans.

 

-106-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall notify the Borrower and each applicable
Lender of the applicable Lenders’ responses to each request made under this
Section 2.15.

(d) If any Tranche of Term Loans is increased in accordance with this
Section 2.15, the Administrative Agent and the Borrower shall determine the
effective date (the “Term Increase Effective Date”) and the final allocation of
such Term Facility Increase among the applicable Term Facility Increase Lenders
which need not be on a ratable basis for all existing Lenders of the applicable
Tranche. The Administrative Agent shall promptly notify the applicable Lenders
of the final allocation of such increase and the Term Increase Effective Date.
As of the Term Increase Effective Date, the amortization schedule for the
Tranche of Term Loans subject to the Term Facility Increase set forth in
Section 2.07(a) (or any other applicable amortization schedule for the relevant
Tranche of Term Loans) shall be amended in a writing (which may be executed and
delivered solely by the Borrower and the Administrative Agent) to increase the
then-remaining unpaid installments of principal by an aggregate amount equal to
the additional Term Loans being made on such date, such aggregate amount to be
applied to increase such installments ratably in accordance with the amounts in
effect immediately prior to the Term Increase Effective Date. In addition, in
connection with any Term Facility Increase pursuant to this Section 2.15, the
Lenders hereby authorize the Administrative Agent to enter into amendments
(which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in order to reflect any technical changes
necessary to give effect to such Term Facility Increase in accordance with its
terms as set forth herein.

(e) Such Term Facility Increase shall become effective, as of the applicable
Term Increase Effective Date; provided that (i) no Default or Event of Default
shall have occurred and be continuing or would result after giving effect to
such Term Facility Increase (or, in the case of a Term Facility Increase
incurred to finance a Permitted Acquisition, the condition set forth in this
clause (i) shall be limited to Specified Events of Default (and not any other
event of default)), (ii) after giving effect to the making of any Term Loans or
the effectiveness of any Term Facility Increase, the conditions set forth in
Section 4.02(a) shall be satisfied (or, in the case of an Term Facility Increase
incurred to finance a Permitted Acquisition, the condition set forth in this
clause (ii) shall be limited to the Specified Representations (and not any other
representations or warranties) (conformed as necessary for such acquisition);
(iii) the Term Facility Increase shall be effected pursuant to one or more
joinder agreements (in form and substance reasonably satisfactory to the
Administrative Agent) executed and delivered by the Borrower and the Term
Facility Increase Lenders, and to the extent applicable, the Administrative
Agent, and each of which shall be recorded in the Register, (iv) the Borrower
shall have delivered a certificate of the Borrower dated as of the Term Increase
Effective Date signed by a Responsible Officer of the Borrower certifying that
the conditions precedent set forth in subclauses (i) and (ii) have been
satisfied and that the Borrower is in Pro Forma Compliance with the Maximum
Senior Secured Net Leverage Requirement, to the extent applicable, and the
financial covenant set forth in Section 7.11, (v) the Borrower shall be in Pro
Forma Compliance with the Maximum Senior Secured Net Leverage Requirement, to
the extent applicable, and the financial covenant set forth in Section 7.11
(such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) (or, prior to the first delivery thereof, on the basis of
the

 

-107-



--------------------------------------------------------------------------------

financial information set forth in the Borrower’s most recent filed Form 10-K)
as though such incurrence or acquisition had been consummated as of the first
day of the applicable Test Period), (vi) to the extent reasonably requested by
the Administrative Agent, the Administrative Agent shall have received legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Borrower and all applicable
Material Subsidiary Guarantors (other than changes to such legal opinions
resulting from a change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent) and evidencing the
approval of such increase by the Borrower and each Material Subsidiary Guarantor
and (vii) all fees and expenses owing in respect of such increase to the
Administrative Agent and the applicable Lenders shall have been paid. The
additional Term Loans made pursuant to any Term Facility Increase shall be made
by the applicable Lenders participating therein pursuant to the procedures set
forth in Section 2.02.

(f) Any Term Facility Increase shall (except as otherwise provided in
Section 2.15(d) with respect to amortization) be on the same terms and pursuant
to the same documentation as the Tranche or Tranches, as applicable, of Term
Loans increased thereby as of the Term Increase Effective Date (including with
respect to upfront fees, OID or similar fees required to consummate such Term
Facility Increase); provided that it is agreed that the Applicable Rate of the
applicable existing Tranche of Term Loans may be increased to equal the
Applicable Rate of such increased Tranche of Term Loans to satisfy the
requirements of this clause (f)).

Section 2.16 New Incremental Commitments.

(a) After the earlier of (i) the Delayed Draw Funding Date and (ii) the Delayed
Draw Termination Date in case of Incremental Term Loans, the Borrower may from
time to time, upon written notice by the Borrower to the Administrative Agent,
specifying in reasonable detail the proposed terms thereof, request, from any
Lender or any Additional Lender, to add one or more new term loan facilities to
the Facilities (each, an “Incremental Term Facility”; and any commitment made by
a Lender thereunder, an “Incremental Commitment”; and any advance made by a
Lender thereunder, an “Incremental Term Loan”), in an aggregate principal amount
not to exceed, at the time of incurrence, the Incremental Amount; provided that
any such request for an Incremental Commitment shall be in a minimum amount of
the lesser of (x) $5,000,000 and (y) the entire amount that may be requested
under this Section 2.16.

(b) Each such notice shall specify the identity of each Lender or other Person
that is an Eligible Assignee (each, an “Incremental Term Lender” and
collectively, the “New Lenders”) to whom the Borrower proposes any portion of
such Incremental Commitments be allocated and the proposed amounts of such
allocations; provided that (w) any Lender approached to provide all or a portion
of the Incremental Commitments may elect or decline, in its sole discretion, to
provide an Incremental Commitment (it being understood that there is no
obligation to approach any existing Lenders to provide any Incremental
Commitment) and (x) the Administrative Agent and the L/C Issuer shall have the
right to consent (each such consent not to be unreasonably conditioned, withheld
or delayed) to such Person’s providing such Incremental Commitments if such
consent of the Administrative Agent and the L/C Issuer would be required under
Section 10.07 for an assignment of Loans or Commitments to such Person. At the
time of sending such notice to any Lenders that are approached to provide all or
a portion of an Incremental

 

-108-



--------------------------------------------------------------------------------

Commitment, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each applicable Lender is requested to
respond. Any Lender not responding within such time period shall be deemed to
have declined to participate in such Incremental Commitments. The Administrative
Agent shall notify the Borrower and each applicable Lender of the Lenders’
responses to each request made under this Section 2.16.

(c) If an Incremental Commitment is added in accordance with this Section 2.16,
the Administrative Agent and the Borrower shall determine the effective date
(the “Incremental Commitment Effective Date”) and the final allocation of such
Incremental Commitment among the New Lenders. The Administrative Agent shall
promptly notify the applicable Lenders of the final allocation of the
Incremental Commitment and the Incremental Commitment Effective Date. In
connection with any addition of an Incremental Commitment pursuant to this
Section 2.16, the Lenders hereby authorize the Administrative Agent to enter
into amendments (which may be executed and delivered solely by the Borrower and
the Administrative Agent) to this Agreement and the other Loan Documents with
the Borrower as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in order to give effect to such
Incremental Commitments in accordance with its terms as set forth herein
(including the addition of such Incremental Term Facility as a “Facility”
hereunder and treated in a manner consistent with the other Facilities, as
applicable, including for purposes of prepayments and voting).

(d) Such Incremental Commitments shall become effective, as of the applicable
Incremental Commitment Effective Date; provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result after giving
effect to such Incremental Commitment (or, in the case of an Incremental
Commitment incurred to finance a Permitted Acquisition, the condition set forth
in this clause (i) shall be limited to Specified Events of Default (and not any
other event of default)), (ii) after giving effect to the making of any
Incremental Term Loans, the conditions set forth in Section 4.02(a) shall be
satisfied (or, in the case of an Incremental Commitment incurred to finance a
Permitted Acquisition, the condition set forth in this clause (ii) shall be
limited to the Specified Representations (and not any other representations or
warranties) (conformed as necessary for such acquisition); (iii) the Incremental
Commitments, as applicable, shall be effected pursuant to one or more joinder
agreements (in form and substance reasonably satisfactory to the Administrative
Agent) executed and delivered by the Borrower and the Incremental Term Lenders
and to the extent applicable, the Administrative Agent, and each of which shall
be recorded in the Register, (iv) the Borrower shall have delivered a
certificate of the Borrower dated as of the Incremental Commitment Effective
Date signed by a Responsible Officer of the Borrower certifying that the
conditions precedent set forth in subclauses (i), (ii) and (vi) have been
satisfied and that the Borrower is in Pro Forma Compliance with the Maximum
Senior Secured Net Leverage Requirement, to the extent applicable, and the
financial covenant set forth in Section 7.11, (v) to the extent reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent in all material respects with those
delivered on the Closing Date under Section 4.01 with respect to the Borrower
and all applicable Material Subsidiary Guarantors (other than changes to such
legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent)
and evidencing the approval of such increase by the Borrower and each Material
Subsidiary Guarantor, (vi) the Borrower shall be in

 

-109-



--------------------------------------------------------------------------------

Pro Forma Compliance with the Maximum Senior Secured Net Leverage Requirement,
to the extent applicable, and the financial covenant set forth in Section 7.11
(such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) (or, prior to the first delivery thereof, on the basis of
the financial information set forth in the Borrower’s most recent filed Form
10-K) as though such incurrence or acquisition had been consummated as of the
first day of the applicable Test Period) and (vii) all fees and expenses owing
in respect of such Incremental Commitment to the Administrative Agent and the
applicable Lenders shall have been paid.

(e) The terms, provisions and documentation of the Incremental Term Loans and
Incremental Term Facilities shall be as determined by the Borrower; provided
that, except as set forth in the proviso below, to the extent such terms,
provisions and documentation are not consistent with the Initial Term Facility,
they shall be reasonably satisfactory to the Administrative Agent (it being
understood that to the extent that any financial maintenance covenant is added
for the benefit of any Incremental Commitment, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of any corresponding existing
Facility); provided further that:

(i) such Incremental Commitment and the Loans thereunder shall rank pari passu
in right of payment, have the same borrower and guarantees as, and be secured on
an equal and ratable basis with (by the same Collateral securing), the Initial
Term Loans and the Revolving Credit Loans under the Initial Revolving Credit
Facility, as applicable;

(ii) the final maturity of any Tranche of Incremental Term Loans shall be no
earlier than the Latest Term Loan Maturity Date in effect at the time of
incurrence;

(iii) the Weighted Average Life to Maturity of such Incremental Term Facility
shall be no shorter than the then longest remaining Weighted Average Life to
Maturity of the then outstanding Tranches of Term Loans outstanding at the time
of incurrence;

(iv) subject to clauses (ii) and (iii) of this proviso, the amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the Incremental Term Lenders providing such Incremental Term
Facility;

(v) any Incremental Term Facility may participate on a pro rata basis or less
than pro rata basis (but, except as otherwise expressly permitted by this
Agreement, not on a greater than pro rata basis) in any prepayments of the
Initial Term Facility pursuant to Section 2.05(a) and 2.05(b) (other than
prepayments of the Initial Term Facility pursuant to
Section 2.05(b)(iii)(A)(x)), as specified in the applicable joinder agreement;

(vi) the All-In Yield applicable to the Incremental Term Loans of each Tranche
shall be determined by the Borrower and the applicable New Lenders and shall be
set forth in each applicable joinder agreement; provided that, with respect to
any Incremental Term Loans of any Tranche secured on a pari passu basis in right
of payment and security with the Obligations, the All-In Yield applicable to
such Incremental Term

 

-110-



--------------------------------------------------------------------------------

Loans shall not be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to Initial Term Loans plus 50 basis points per annum unless the interest
rate (together with, as provided in the proviso below, the Eurodollar Rate or
Base Rate floor) with respect to the Initial Term Loan is increased so as to
cause the then applicable All-In Yield under this Agreement on the Initial Term
Loans to equal the All-In Yield then applicable to the Incremental Term Loans,
minus 50 basis points; provided that any increase in All-In Yield to any
existing Initial Term Loan due to the application of a Eurodollar Rate or Base
Rate floor on any Incremental Term Loan shall be effected solely through an
increase in (or implementation of, as applicable) any Eurodollar Rate or Base
Rate floor applicable to such existing Initial Term Loan; and

(vii) subject to clause (vi) above, any fees payable in connection with any such
Incremental Commitment shall be determined by the Borrower and the Lenders
providing such Incremental Commitment.

(f) The Loans and Commitments made or established pursuant to this Section 2.16
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents. The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien granted by the Collateral Documents continue to
be perfected under the Uniform Commercial Code or otherwise to the extent
required under Section 6.12 and the Collateral Documents after giving effect to
the extension or establishment of any such Loans or any such Commitments.

Section 2.17 Incremental Equivalent Debt.

(a) The Borrower may from time to time, upon written notice by the Borrower to
the Administrative Agent, specifying in reasonable detail the proposed terms
thereof, issue or incur Indebtedness in respect of one or more series of senior
unsecured notes, senior secured pari passu or junior lien notes or subordinated
notes, in each case issued in a public offering, Rule 144A or other private
placement or customary bridge facility in respect of the foregoing (and any
Registered Equivalent Notes issued in exchange therefor), junior lien or
unsecured loans or junior lien secured or unsecured mezzanine Indebtedness that,
in each case, if secured, will be secured by the Collateral on a pari passu or
junior basis, as applicable, with the Obligations, that are issued or made in
lieu of an Incremental Term Facility pursuant to an indenture, a note purchase
agreement, loan or credit agreement or otherwise (such Indebtedness,
collectively, “Incremental Equivalent Debt”) in a principal amount not to exceed
the Incremental Amount at the time of incurrence.

(b) As a condition precedent to the issuance or incurrence of any Incremental
Equivalent Debt pursuant to this Section 2.17, (i) the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the date of
issuance or incurrence of the Incremental Equivalent Debt signed by a
Responsible Officer of the Borrower certifying that the conditions precedent set
forth in the following clauses (ii) through (viii) have been satisfied and, if
applicable, that the Borrower is in Pro Forma Compliance with the Maximum

 

-111-



--------------------------------------------------------------------------------

Senior Secured Net Leverage Requirement, to the extent applicable, and the
financial covenant set forth in Section 7.11, (ii) such Incremental Equivalent
Debt shall not be borrowed by or subject to any Guarantee by any Person other
than the Borrower and a Guarantor, respectively, (iii) to the extent such
Incremental Equivalent Debt is secured, (x) the security agreements relating to
such Incremental Equivalent Debt shall be substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (y) such Incremental Equivalent Debt shall be secured
either on an “equal and ratable” basis with the other Facilities or on a
“junior” basis to the Liens that secure the Facilities, in each case solely on
all or some of the Collateral that secures the Facilities and (z) such
Incremental Equivalent Debt shall be subject to (A) in the case of Incremental
Equivalent Debt that will be secured by the Collateral on a pari passu basis
with the Obligations, a Pari Passu Intercreditor Agreement or an Other
Intercreditor Agreement and (B) in the case of Incremental Equivalent Debt that
will be secured by the Collateral on a junior priority basis to the Obligations,
an Other Intercreditor Agreement, (iv) (A) the final maturity of any Incremental
Equivalent Debt consisting of revolving credit commitments shall be no earlier
than the Latest Revolving Termination Date in effect at the time of incurrence
and (B) the final maturity of any other Incremental Equivalent Debt shall be no
earlier than the Latest Term Loan Maturity Date in effect at the time of the
incurrence, issuance or obtainment of such Indebtedness, (v) (A) the terms of
such Indebtedness that constitutes notes do not provide for any mandatory
prepayment, repurchase, redemption or sinking fund obligations prior to the
Latest Term Loan Maturity Date in effect at the time of the incurrence, issuance
or obtainment of such Indebtedness (other than customary prepayments,
repurchases or redemptions or offers to prepay, redeem or repurchase or
mandatory prepayments upon a change of control, asset sale or casualty or
condemnation event, and customary acceleration rights after an event of default
and (B) the terms of any Incremental Equivalent Debt (other than revolving
credit commitments) have a Weighted Average Life to Maturity that is no shorter
than the then longest remaining Weighted Average Life to Maturity of the then
outstanding Tranches of Term Loans outstanding at the time of incurrence,
(vi) if such Indebtedness is subordinated in right of payment, the Facilities
shall have been designated as “Designated Senior Debt” or its equivalent in
respect of such Indebtedness, (vii) the terms and conditions of such
Indebtedness (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) are, when taken as a whole, (x) not materially more favorable to the
lenders or holders providing such Indebtedness than those applicable to the
Facilities when taken as a whole (other than covenants (including financial
maintenance covenants) or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence, issuance or obtainment of such
Indebtedness) or (y) otherwise such terms and conditions on current market terms
for such type of Indebtedness (provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (vii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)) and (viii) no Default or Event of Default shall have occurred and
be continuing or

 

-112-



--------------------------------------------------------------------------------

would exist after giving effect to the issuance of such Incremental Equivalent
Debt (or, in the case of an incurrence of Incremental Equivalent Debt to finance
a Permitted Acquisition, the condition set forth in this clause (viii) shall be
limited to Specified Events of Default (and not any other event of default)).

(c) The issuance or incurrence of any Incremental Equivalent Debt shall also be
subject, to the extent reasonably requested by the Administrative Agent, to
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent in all
material respects with those delivered on the Closing Date under Section 4.01
with respect to the Borrower and all applicable Material Subsidiary Guarantors
(other than changes to such legal opinions resulting from a change in Law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent), including any supplements or amendments to the
Collateral Documents providing for such Incremental Equivalent Debt to be
secured thereby by the Collateral of the Loan Parties. The Lenders hereby
authorize the Administrative Agent to enter into amendments (which may be
executed and delivered solely by the Borrower and the Administrative Agent) to
this Agreement and the other Loan Documents with the Borrower as may be
necessary or appropriate in order to secure any Incremental Equivalent Debt with
the Collateral of the Loan Parties and/or to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the issuance or incurrence of such
Incremental Equivalent Debt, in each case in accordance with the terms set forth
in this Section 2.17.

Section 2.18 Extension of Term Loans and Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the (i) Term Loans of one or more Tranches existing at the time of
such request (each, an “Existing Term Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) or (ii) Revolving Credit Commitments, and
the related outstanding Revolving Credit Loans in respect thereof, of one or
more Tranches existing at the time of such request (each, an “Existing Revolving
Tranche” and together with the Existing Term Tranches, each an “Existing
Tranche”, and the Revolving Credit Commitments of such Existing Revolving
Tranche together with the Existing Term Loans, the “Existing Loans”), in each
case, be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of any
Existing Tranche (any such Existing Tranche which has been so extended, an
“Extended Term Tranche” or “Extended Revolving Tranche”, as applicable, and each
an “Extended Tranche”, and the Term Loans or Revolving Credit Commitments, as
applicable, of such Extended Tranches, the “Extended Term Loans” or “Extended
Revolving Commitments”, as applicable, and collectively, the “Extended Loans”)
and to provide for other terms consistent with this Section 2.18; provided that
(i) no Event of Default pursuant to Section 8.01(a), (f) or (g) shall have
occurred and be continuing at the time of such extension or would exist after
giving effect to such extension, (ii) any such request shall be made by the
Borrower to all Lenders with Term Loans or Revolving Credit Commitments, as
applicable, with a like maturity date (whether under one or more Tranches) on a
pro rata basis (based on the aggregate outstanding principal amount of the
applicable Term Loans or on the aggregate Revolving Credit Commitments) and on
the same terms to each such Lender and (iii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower in its sole
discretion. In order to establish any

 

-113-



--------------------------------------------------------------------------------

Extended Tranche, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Tranche) (an “Extension Request”) setting forth the proposed
terms of the Extended Tranche to be established, which terms shall be
substantially similar to those applicable to the Existing Tranche from which
they are to be extended (the “Specified Existing Tranche”), except with respect
to the following as determined by the Borrower and set forth in the Extension
Request: (i) interest margins and fees, (ii) other covenants or other provisions
applicable only to periods after the Maturity Date of the applicable Existing
Tranche, (iii) in the case of an Extended Revolving Tranche, the final maturity
date, (iv) in the case of an Extended Term Tranche, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments;
provided that, (A) the Weighted Average Life to Maturity of such Extended
Tranche shall be no shorter than the remaining Weighted Average Life to Maturity
of the Specified Existing Tranche and (B) the final maturity date of such
Extended Term Tranche shall be no earlier than the Maturity Date of the
applicable Existing Tranche, (v) any Extended Term Loans may participate on a
pro rata basis or on a less than pro rata basis (but not greater than pro rata
basis) in any mandatory prepayments of Term Loans under Section 2.05 (other than
pursuant to Sections 2.05(b)(iii)(A)(x), Section 2.05(b)(iv) or
Section 2.05(b)(v)) and (vi) in the case of an Extended Revolving Tranche,
(1) the Borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Tranches (and related outstanding
Revolving Credit Loans in respect thereof), (B) repayments required upon the
Maturity Date of the Extended Revolving Tranches, (C) repayments made in
connection with any Refinancing Amendment establishing Specified Refinancing
Revolving Credit Commitments and (D) repayments made in connection with a
permanent repayment and termination of Commitments) of Revolving Credit Loans
with respect to Extended Revolving Tranches after the associated Extension Date
shall be made on a pro rata basis with all other Revolving Credit Commitments
existing at the time of the relevant Borrowing and repayment, (2) subject to the
provisions of Section 2.03(l) and Section 2.04(d) to the extent dealing with
Letters of Credit and Swing Line Loans, respectively, which mature (or, with
respect to Letters of Credit, expire) after a Maturity Date when there exist
Extended Revolving Tranches with a later Maturity Date, all Letters of Credit or
Swing Line Loans, as applicable, shall be participated on a pro rata basis by
each Lender with a Revolving Credit Commitment in accordance with its Pro Rata
Share of the Revolving Credit Commitments as in effect from time to time;
provided that, notwithstanding anything to the contrary in this Section 2.18 or
otherwise, assignments and participations of Extended Tranches shall be governed
by the same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Initial Term Loans or Initial Revolving
Credit Commitments, as applicable, set forth in Section 10.07. No Lender shall
have any obligation to agree to have any of its Existing Loans converted into an
Extended Tranche pursuant to any Extension Request. Any Extended Tranche shall
constitute a separate Tranche of Loans from the Specified Existing Tranches and
from any other Existing Tranches (together with any other Extended Tranches so
established on such date); provided at no time shall there be more than three
Tranches of Revolving Credit Commitments hereunder unless otherwise agreed by
the Administrative Agent in its sole discretion.

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or

 

-114-



--------------------------------------------------------------------------------

a portion of its Specified Existing Tranche converted into an Extended Tranche
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Specified Existing Tranche that it has elected to convert into an Extended
Tranche. In the event that the aggregate amount of the Specified Existing
Tranche subject to Extension Elections exceeds the amount of Extended Tranches
requested pursuant to the Extension Request, the Specified Existing Tranches
subject to Extension Elections shall be converted to Extended Tranches on a pro
rata basis based on the amount of Specified Existing Tranches included in each
such Extension Election. In connection with any extension of Loans pursuant to
this Section 2.18 (each, an “Extension”), the Borrower shall agree to such
procedures regarding timing, rounding and other administrative adjustments to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.18. The Borrower may amend, revoke or replace an Extension
Request pursuant to procedures reasonably acceptable to the Administrative Agent
at any time prior to the date (the “Extension Request Deadline”) on which
Lenders under the applicable Existing Term Tranche or Existing Term Tranches are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
(2) Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by the Borrower).
The revocation of an Extension Election prior to the Extension Request Deadline
shall not prejudice any Lender’s right to submit a new Extension Election prior
to the Extension Request Deadline.

(c) Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions as set forth in Section 2.18(a), and which, in each case, except to
the extent expressly contemplated by the last sentence of this Section 2.18(c)
and notwithstanding anything to the contrary set forth in Section 10.01, shall
not require the consent of any Lender other than the Extending Lenders with
respect to the Extended Tranches established thereby) executed by the Loan
Parties, the Administrative Agent, and the Extending Lenders. Subject to the
requirements of this Section 2.18 and without limiting the generality or
applicability of Section 10.01 to any Section 2.18 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.18 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such Section 2.18 Additional
Amendments do not become effective prior to the time that such Section 2.18
Additional Amendments have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Tranches provided for
in any Extension Amendment) by such of the Lenders, Loan Parties and other
parties (if any) as may be required in order for such Section 2.18 Additional
Amendments to become effective in accordance with Section 10.01; provided,
further, that no Extension Amendment may provide for any Extended Tranche to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Existing Tranches or be guaranteed by any Person other than the
Guarantors. Notwithstanding anything to the contrary in Section 10.01, any such
Extension Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable judgment of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.18; provided that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.18
Additional Amendment.

 

-115-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
maturity date(s) in accordance with clause (a) above (an “Extension Date”), in
the case of the Specified Existing Tranche of each Extending Lender, the
aggregate principal amount of such Specified Existing Tranche shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Tranche
so converted by such Lender on such date, and such Extended Tranches shall be
established as a separate Tranche from the Specified Existing Tranche and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).

(e) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.18, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment except as may be required by the Administrative Agent; provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and may be waived by the Borrower) of Existing Loans of any or
all applicable Tranches be extended. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.18 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Loans on such terms as may be set forth in the relevant
Extension Request).

Section 2.19 Cash Collateral.

(a) Upon the request of the Administrative Agent or the applicable L/C Issuer
(i) if the applicable L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the applicable L/C Issuer, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover (x) in
the case of any Letter of Credit issued for the account of a U.S. obligor, 100%
of all Fronting Exposure and (y) in the case of any Letter of Credit issued for
the account of a non-U.S. obligor, 105% of all Fronting Exposure (in each case,
after giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts at the Administrative Agent or any Approved Domestic Bank selected by
the Administrative Agent. The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.19(c). The Borrower and/or
any such Lender providing the Cash Collateral agree to take such other actions
as the Administrative

 

-116-



--------------------------------------------------------------------------------

Agent may reasonably request to establish, maintain and/or perfect the first
priority security interest referred to above (including entering into control
agreements). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower and the relevant Defaulting Lender shall, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.19 or Sections 2.03, 2.05, 2.06,
2.20 or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided prior to any other application of such property as
may be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.07(b)(viii))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default under Sections 8.01(a), (f) or
(g) or an Event of Default (and following application as provided in this
Section 2.19 may be otherwise applied in accordance with Section 8.03) and
(y) the Person providing Cash Collateral and the applicable L/C Issuer, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Section 2.20 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a

 

-117-



--------------------------------------------------------------------------------

pro rata basis of any amounts owing by that Defaulting Lender to the Swing Line
Lender, third, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the applicable L/C Issuers; fourth, if so reasonably
determined by the Administrative Agent or reasonably requested by any applicable
L/C Issuer, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit; fifth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; sixth, if so determined by the Administrative Agent and
the Borrower, to be held in a noninterest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; seventh, to the payment of any amounts owing to the Lenders or
the applicable L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any applicable L/C Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; eighth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and ninth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) That Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.03(h).

(iv) During any period in which there is a Defaulting Lender with Revolving
Credit Commitments, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Sections 2.03, the “Pro Rata Share” of each
non-Defaulting Lender shall be determined without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the time of such reallocation, no
Default or Event of Default shall be continuing; and (ii) the aggregate
obligation of each non-Defaulting Lender under any Tranche of Revolving Credit
Commitments to acquire, refinance or fund participations in Letters of Credit
shall not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of

 

-118-



--------------------------------------------------------------------------------

that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender (including any exposure under outstanding
Swing Line Loans).

(b) If the Borrower, the Administrative Agent and each L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of the applicable outstanding Loans of the other Lenders
under each relevant Tranche or take such other actions as the Administrative
Agent may reasonably determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Revolving Credit Lenders in accordance with their
ratable shares (without giving effect to Section 2.20(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

Section 2.21 Specified Refinancing Debt.

(a) The Borrower may, from time to time, and subject to the consent of the
Administrative Agent (which consent shall not be unreasonable withheld), add one
or more new term loan facilities and new revolving credit facilities to the
Facilities that are provided by any Lender or any Additional Lender (“Specified
Refinancing Debt”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to refinance
(i) all or any portion of the Term Loans then outstanding under this Agreement
and (ii) all or any portion of the Revolving Credit Loans (or unused Revolving
Credit Commitments) under this Agreement (which for purposes of this
Section 2.21 will be deemed to include any then outstanding Specified
Refinancing Debt, Incremental Commitments, Extended Loans or other Tranches of
Loans), in each case pursuant to a Refinancing Amendment; provided that such
Specified Refinancing Debt: (i) will rank pari passu or junior in right of
payment and of security as the other Loans and Commitments hereunder (as
determined by the Borrower); (ii) will not be borrowed and will not be
Guaranteed by any Person that is not the Borrower or a Guarantor, respectively;
(iii) will be unsecured or secured by only some or all of the Collateral on a
pari passu or junior basis with the Obligations (as determined by the Borrower)
and, if secured, shall be subject to a Pari Passu Intercreditor Agreement or an
Other Intercreditor Agreement, as applicable; (iv)(A) will have such pricing and
optional prepayment terms (including call protection and prepayment terms and
premiums) as may be agreed by the Borrower and the applicable Lenders thereof
and/or (B) provide for the payment of additional fees and/or premiums to the
Lenders providing such Specified Refinancing Debt in addition to any of the
items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Refinancing Amendment; (v) (x) to the extent
constituting revolving credit facilities, will have a maturity date that is not
prior to the scheduled Maturity Date of the Tranche of Revolving Credit Loans
being refinanced and (y) to the extent constituting term loan facilities,

 

-119-



--------------------------------------------------------------------------------

will have a maturity date that is not prior to the scheduled Maturity Date of,
and will have a Weighted Average Life to Maturity that is not shorter than the
Weighted Average Life to Maturity of, the Tranche of Term Loans being
refinanced; (vi) subject to clauses (iv) and (v) above, will have terms and
conditions (other than pricing and optional prepayment provisions) that are
substantially identical to, or less favorable, taken as a whole, to the lenders
providing such Specified Refinancing Debt than, the terms and conditions of the
Facilities and Loans being refinanced (as reasonably determined by the Borrower
in good faith, which determination shall be conclusive); and (vii) the Net Cash
Proceeds of such Specified Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata payment of outstanding
Loans being so refinanced (and, in the case of Revolving Credit Loans, a
corresponding amount of Revolving Credit Commitments shall be permanently
reduced), in each case pursuant to Section 2.05 and 2.06, as applicable;
provided, however, that such Specified Refinancing Debt (x) may provide for any
additional or different financial or other covenants or other provisions that
are agreed among the Borrower and the Lenders thereof and applicable only during
periods after the Latest Term Loan Maturity Date in effect at the time of such
refinancing or the date on which all non-refinanced Obligations are paid in full
and (y) shall not have a principal amount (or accreted value, if applicable)
greater than the principal amount (or accreted value, if applicable) of the
Loans being refinanced plus accrued interest (including, without duplication,
interest paid-in-kind), fees and premiums (if any) thereon payable by the terms
of the Indebtedness being refinanced and reasonable and customary fees and
expenses (including upfront fees, original issue discount and initial yield
payments) associated with such refinancing, and the aggregate unused Specified
Refinancing Revolving Credit Commitments shall not exceed the unused Revolving
Credit Commitments being replaced (it being agreed that, for purposes of
assessing whether the foregoing limit on principal amount has been observed, any
Indebtedness contemporaneously incurred pursuant to and in accordance with
available baskets set forth in Section 7.03 (other than the basket pursuant to
which such Specified Refinancing Debt is being incurred) shall be disregarded,
even if such Indebtedness is of the same tranche or series of such Specified
Refinancing Debt). Any Specified Refinancing Loans may participate on a pro rata
basis or on a less than pro rata basis (but, except as otherwise expressly
permitted by this Agreement, not on a greater than pro rata basis) in any
mandatory prepayments of Loans under Section 2.05(b)(i), (ii) or (iii) (other
than pursuant to Sections 2.05(b)(iii)(A)(x), Section 2.05(b)(iv) or
Section 2.05(b)(v)), as specified in the applicable Refinancing Amendment. It is
understood that the Administrative Agent shall have the right to consent (such
consent not to be unreasonably withheld or delayed) to any Additional Lender
providing such Specified Refinancing Debt if such consent would be required
under Section 10.07 for an assignment of Loans or Commitments to such Person.

(b) The effectiveness of any Refinancing Amendment shall be subject to, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Collateral Documents and any applicable intercreditor
agreement providing for such Specified Refinancing Debt to be secured thereby,
consistent in all material respects with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new

 

-120-



--------------------------------------------------------------------------------

Tranches of Specified Refinancing Debt and to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new
Tranches, in each case on terms consistent with this Section 2.21.

(c) Each class of Specified Refinancing Debt incurred under this Section 2.21
shall be in an aggregate principal amount that is (x) not less than $15,000,000
and (y) an integral multiple of $1,000,000 in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit and the making of
Swing Line Loans for the account of the Borrower or any Restricted Subsidiary,
pursuant to any revolving credit facility established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swing Line Loans under the Initial Revolving Credit Commitments.

(d) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” and “Tranches” hereunder and treated in a manner
consistent with the Facilities being refinanced, including for purposes of
prepayments and voting). Any Refinancing Amendment may, without the consent of
any Person other than the Borrower, the Administrative Agent and the Lenders
providing such Specified Refinancing Debt, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.21. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each L/C Issuer, participations in
Letters of Credit expiring on or after the scheduled Maturity Date in respect of
any Tranche of Revolving Credit Commitments shall be reallocated from Lenders
holding Revolving Credit Commitments under such Tranche to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding extended revolving commitments,
be deemed to be participation interests in respect of such extended revolving
commitments and the terms of such participation interests (including the
commission applicable thereto) shall be adjusted accordingly.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01 or as required by applicable Law,
any and all payments by the Borrower and any other Loan Party to or for the
account of any Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings (including
backup withholding) or charges imposed by any Governmental Authority, and all
liabilities (including additions to tax, penalties and interest) with respect

 

-121-



--------------------------------------------------------------------------------

thereto (collectively, “Taxes”), excluding, in the case of any Agent, any Lender
or any other recipient of any payment to be made by or on account of any Loan
Party hereunder or under any other Loan Document, (v) any Tax imposed on or
measured by such recipient’s net income (including any branch profits Tax or any
similar Tax), and franchise (and similar) Taxes (including minimum Taxes)
imposed on it in lieu of net income Taxes, by a jurisdiction (or any political
subdivision thereof) as a result of such recipient being organized or having its
principal office or applicable Lending Office in such jurisdiction or as a
result of any other present or former connection between such recipient and such
jurisdiction, other than any connection arising solely from such recipient
having executed, delivered or become a party to or performed its obligations
under any Loan Document, received a payment or received or perfected a security
interest under a Loan Document and/or engaged in any other transaction pursuant
to, or enforced, any Loan Document), (w) other than with respect to a Lender
becoming a party hereto pursuant to the Borrower’s request under Section 3.07,
any United States federal withholding Tax that is imposed on amounts payable to
or for the account of a Lender pursuant to a Law in effect at the time such
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent such Lender (or its assignor, if any) was entitled, immediately prior
to the time of designation of a new Lending Office (or assignment) to receive
additional amounts from a Loan Party with respect to such United States federal
withholding Tax pursuant to Section 3.01, (x) any U.S. federal withholding taxes
imposed under FATCA, (y) any withholding Taxes attributable to such recipient’s
failure to comply with Section 3.01(e), and (z) any United States federal backup
withholding imposed pursuant to Section 3406 of the Code (all such excluded
Taxes being hereinafter referred to as “Excluded Taxes”). If any Loan Party, the
Administrative Agent or any other applicable withholding agent shall be required
by any Laws (as determined in the good faith discretion of the applicable
withholding agent) to deduct or withhold any Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) if the Tax in
question is an Indemnified Tax or Other Tax, the sum payable by the applicable
Loan Party shall be increased as necessary so that after all required deductions
and withholdings have been made (including deductions and withholdings
attributable to any additional amounts payable under this Section 3.01), each
Lender (or, in the case of a payment made to an Agent for its own account, such
Agent) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions, (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Laws and (iv) within 30 days after the date of such payment, the Loan
Party making such payments shall furnish to such Agent or Lender (as the case
may be) the original or a certified copy of a receipt evidencing payment thereof
to the extent such a receipt is issued therefor, or other written proof of
payment thereof that is reasonably satisfactory to the Administrative Agent.

(b) In addition but without duplication, the Borrower agrees to pay any and all
present or future stamp or documentary Taxes and any other excise or property
Taxes which arise from any payment made under any Loan Document or from the
execution, delivery or registration or enforcement of, or otherwise with respect
to, any Loan Document, except any such Taxes imposed with respect to an
assignment by a Lender (an “Assignment Tax”) if such Assignment Tax is imposed
as a result of a present or former connection between the assignor or assignee
and the jurisdiction (or any political subdivision thereof) imposing such
Assignment Tax (other than a connection arising solely from such Lender or Agent
having executed, delivered or performed its obligations or received a payment
under, having received or perfected

 

-122-



--------------------------------------------------------------------------------

a security interest under, having become a party to or having enforced, and/or
having engaged in any other transaction pursuant to this Agreement or any other
Loan Document) (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall, jointly and severally, indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed or asserted by any Governmental
Authority and imposed on or attributable to amounts payable under this
Section 3.01) paid or payable by such Agent and such Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that no Loan Party shall be liable for any interest and penalties incurred by an
Agent or Lender to the extent such interest or penalties are determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent or Lender’s own gross negligence or willful misconduct;
and provided further that such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. A certificate as to the amount of such
payment or liability prepared in good faith and delivered to the Borrower by
such Agent or Lender shall be conclusive absent manifest error. Payment under
this Section 3.01(c) shall be made within 30 days after the date such Lender or
such Agent makes a written demand therefor.

(d) If any Lender or Agent determines in its sole discretion exercised in good
faith that it has received a refund (whether received in cash or applied as an
offset against other cash Taxes otherwise due and payable) in respect of any
Indemnified Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Borrower or any Loan Party pursuant to this
Section 3.01, it shall promptly remit such refund to the relevant Loan Party,
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
relevant Loan Party, upon the request of the Lender or Agent, as the case may
be, agrees promptly to return such refund (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such party in the
event such party is required to repay such refund to the relevant Governmental
Authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential). Nothing
herein contained shall interfere with the right of a Lender or Agent to arrange
its Tax affairs in whatever manner it thinks fit nor oblige any Lender or Agent
to claim any Tax refund or to disclose any information relating to its Tax
affairs or any computations in respect thereof or require any Lender or Agent to
do anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law or reasonably requested by the Borrower
or the Administrative Agent certifying as to any entitlement of such Lender to
an exemption from, or reduction in, any applicable withholding Tax with respect
to any payments to be made to or for the account of

 

-123-



--------------------------------------------------------------------------------

such Lender under any Loan Document. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower and the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 3.01(e)) obsolete, expired or inaccurate in any respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.

Without limiting the generality of the foregoing:

(1) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
original copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding.

(2) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) whichever of the following
is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty for which the United States is a party;

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit I that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (ii) a “10-percent shareholder” within the
meaning of Section 871(h)(3)(B) of the Code or (iii) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (any such
certificate, a “United States Tax Compliance Certificate”) and that no payments
in connection with any Loan Document are effectively connected with the Foreign
Lender’s conduct of a U.S. trade or business and (B) two properly completed and
duly signed original copies of IRS Form W-8BEN (or any successor forms),

 

-124-



--------------------------------------------------------------------------------

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY
or any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 3.01(e) if such beneficial owner
were a Lender, as applicable (provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of such
direct or indirect partner(s)), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to or for the account
of such Lender under the Loan Documents, together with any supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, the Administrative
Agent and any other Loan Party to comply with their FATCA obligations, to
determine whether such Lender has or has not complied with such Lender’s FATCA
obligations and to determine the amount, if any, to deduct and withhold from
such payment. Solely for purposes of this Clause (3), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(4) Any Administrative Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of (i) IRS Form W-8ECI with respect to
payments to be made to the Administrative Agent for its own account and (ii) a
U.S. branch withholding certificate on IRS Form W-8IMY with respect to amounts
received on account of any Lender evidencing its agreement with the Borrower to
be treated as a U.S. person for U.S. federal withholding Tax purposes.
Notwithstanding anything to the contrary in this Section 3.01(e)), no
Administrative Agent shall be required to deliver any documentation that it is
not legally eligible to deliver as a result of a change in Law after such
Administrative Agent becomes an Administrative Agent.

 

-125-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender, it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to avoid or reduce to the greatest extent possible any
indemnification or additional amounts being due under this Section 3.01,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material unreimbursed economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.01(f) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Sections 3.01(a) and (c). The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender as a result of a
request by the Borrower under this Section 3.01(f).

(g) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any Swing Line Lender and any L/C Issuer.

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment No. 1 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Amended Credit Agreement and any Term Loans
and any Revolving Credit Loans made thereunder as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.02 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or an Alternate
Currency, as applicable, in the London interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination

 

-126-



--------------------------------------------------------------------------------

no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted. Each Lender agrees
to designate a different Lending Office if such designation will avoid the need
for such notice and will not, in the good faith judgment of such Lender, be
inconsistent with the internal policies of, or otherwise be materially
disadvantageous in any legal, economic or regulatory respect to such Lender or
its Lending Office.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits in Dollars or an
Alternate Currency, as applicable, are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) by reason of any changes arising on or after the
Closing Date affecting the London interbank eurodollar market, adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to Required Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the application or interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Loan the interest on which is determined by reference
to the Eurodollar Rate or (as the case may be) issuing or participating in

 

-127-



--------------------------------------------------------------------------------

Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (including Taxes on or with
respect to its loans, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, but
excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) any Excluded Taxes or any Indemnified
Taxes or Other Taxes indemnifiable under Section 3.01 and (ii) reserve
requirements reflected in the Eurodollar Rate), then within 15 days after demand
of such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then within 15 days after demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within 10 days after receipt of demand therefor.

(c) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts would
not, in the good faith judgment of such Lender, be inconsistent with the
internal policies of, or otherwise be materially disadvantageous in any legal,
economic or regulatory respect to such Lender or its Lending Office. The
provisions of this clause (c) shall not affect or postpone any Obligations of
the Borrower or rights of such Lender pursuant to Sections 3.04(a) or (b).

(d) For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the date hereof, regardless of the date enacted,
adopted or issued.

Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, setting forth in reasonable detail
the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:

 

-128-



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Loan (other than
a Base Rate Loan) on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower; or

(c) any mandatory assignment of such Lender’s Loans (other than Base Rate Loans)
pursuant to Section 3.07 on a day other than the last day of the Interest Period
for such Loans;

including any loss or expense (excluding loss of anticipated profits and all
administrative processing or similar fees) arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained, but excluding any
such loss for which no reasonable means of calculation exist, as set forth in
Section 3.03.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower contemporaneously with the demand for
payment, setting forth in reasonable detail a calculation of the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than 180 days prior to the date that such Lender notifies
the Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Rate Loans, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

 

-129-



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower become obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 or any Lender ceases to
make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a Non-Consenting Lender (as defined below in this Section 3.07)
(collectively, a “Replaceable Lender”), then the Borrower may, on five Business
Days’ prior written notice to the Administrative Agent and such Lender, either
(i) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower unless waived by the Administrative Agent in such instance)
100% of its relevant Commitments and the principal of its relevant outstanding
Loans plus any accrued and unpaid interest and, if in connection with a
Repricing Transaction, premium, if any, together with all of its rights and
obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender or other such Person or (ii) so
long as no Event of Default shall have occurred and be continuing, terminate the
applicable Commitment of such Lender or L/C Issuer, as the case may be, and
(1) in the case of a Lender (other than each L/C Issuer), repay all applicable
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by such L/C Issuer as of
such termination date and cancel or backstop on terms reasonably satisfactory to
such L/C Issuer any Letters of Credit issued by it; provided that in the case of
any such termination of Commitments with respect to a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents.

 

-130-



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and (ii) deliver any Notes evidencing such Loans to the Borrower or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations, (B) all Obligations relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender (and, if applicable, the
Borrower shall pay the amount payable pursuant to Section 2.05(a)(iii)) to such
assigning Lender concurrently with such assignment and assumption and (C) upon
such payment and, if so requested by the assignee Lender, the assigning Lender
shall deliver to the assignee Lender the applicable Note or Notes executed by
the Borrower, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Replaceable Lender (as defined above) does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within one Business Day of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Replaceable Lender,
then such Replaceable Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Replaceable
Lender. In connection with the replacement of any Lender pursuant to
Section 3.07(a) above, the Borrower shall pay to such Lender such amounts as may
be required pursuant to Section 3.05.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit.

(d) In the event that (i) the Borrower or the Administrative Agent have
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment or other modification thereto,
(ii) the consent, waiver, amendment or modification in question requires the
agreement of all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 or all the Lenders with respect to a certain Tranche of the Loans
and (iii) the Required Lenders have agreed to such waiver, amendment or
modification, then any Lender who does not agree to such waiver, amendment or
modification shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder and resignation of the Administrative Agent.

 

-131-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Closing Date. Each Lender’s respective Commitments
hereunder shall become effective, on the terms and subject to the other
conditions set forth herein, upon the satisfaction or waiver (in accordance with
Section 10.01) of the following conditions precedent:

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals or “.pdf” files (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, if applicable, each dated as of the Closing Date (or, in the
case of certificates of governmental officials, as of a recent date before the
Closing Date), each in form and substance reasonably satisfactory to the
Administrative Agent, and each accompanied by their respective required
schedules and other attachments:

(i) executed counterparts of (A) this Agreement from the Borrower and (B) a
Guaranty from each Guarantor;

(ii) the Security Agreement, duly executed by the Borrower and the Guarantors,
together with:

(A) certificates representing the Pledged Interests referenced in the Security
Agreement accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank, including a master intercompany
note duly executed by the parties thereto,

(B) copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens on
assets of the Borrower and the Guarantors created under the Security Agreement,
covering the Collateral described in the Security Agreement, and

(C) evidence that all other actions, recordings and filings of or with respect
to the Security Agreement that the Administrative Agent may deem reasonably
necessary or desirable in order to perfect and protect the Liens created thereby
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent (including receipt of duly
executed payoff letters, customary lien searches and UCC-3 termination
statements);

(iii) an Intellectual Property Security Agreement (in the form of Exhibit B to
the Security Agreement), duly executed by each Loan Party that owns intellectual
property that is required to be pledged in accordance with the Security
Agreement;

 

-132-



--------------------------------------------------------------------------------

(iv) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each of the
Borrower and the Guarantors as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which each of the Borrower and the
Guarantors is a party or is to be a party;

(v) such documents and certifications (including Organization Documents and, if
applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence that each of the Borrower and the other
Guarantors is duly organized or formed, and that each of them is validly
existing and in good standing, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

(vi) an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Borrower and the Guarantors, addressed to the Administrative Agent and the
Lenders on the Closing Date, in form and substance reasonably satisfactory to
the Administrative Agent;

(vii) an opinion of Dickinson Wright PLLC, local counsel to Visteon Global
Technologies, Inc., a Michigan corporation, addressed to the Administrative
Agent and the Lenders on the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent;

(viii) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 6.07 and the applicable provisions of the Collateral
Documents.

(b) The Borrower, and each Guarantor shall have provided the documentation and
other information reasonably requested in writing at least ten Business Days
prior to the Closing Date by the Lenders in connection with applicable “know
your customer” and anti-money-laundering rules and regulations, including the
PATRIOT Act, in each case at least five Business Days prior to the Closing Date
(or such shorter period as the Administrative Agent shall otherwise agree).

(c) The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note reasonably in advance of the Closing
Date.

(d) The Administrative Agent shall have received a Committed Loan Notice and a
letter of credit application, if applicable, in each case relating to the
initial Credit Extension.

(e) The Administrative Agent shall have received a solvency certificate from the
chief financial officer the Borrower (after giving effect to the consummation of
the Transactions) substantially in the form attached hereto as Exhibit G.

(f) All costs, fees, expenses (including legal fees and expenses) and other
compensation contemplated by the Engagement Letter and the Fee Letters payable
to the

 

-133-



--------------------------------------------------------------------------------

Arrangers, the Administrative Agent or the Lenders shall have been paid to the
extent due (and, in the case of expenses, to the extent invoiced in reasonable
detail at least three (3) Business Days prior to the Closing Date (or such later
date as the Borrower may reasonably agree)) and required to be paid on the
Closing Date.

(g) All amounts due or outstanding in respect of the Existing Credit Agreement
shall have been paid in full, all commitments (if any) in respect thereof shall
have been terminated, all documents and agreements executed in connection
therewith shall have been terminated and all guarantees thereof and security
therefor shall have been discharged and released.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender as of the Closing Date shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the Closing Date
specifying its objection thereto.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than in connection with a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and 5.05(b) shall be deemed to refer to
the most recent financial statements furnished pursuant to Section 6.01(a) and
(b), respectively, prior to such proposed Credit Extension.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

If the proceeds of any Revolving Facility Increase, Term Facility Increase or
Incremental Term Loans are being used to finance a Permitted Acquisition, the
conditions described in Sections 4.02(a) and 4.02(b) shall be limited to the
extent set forth in Section 2.14(e), 2.15(e) or 2.16(d), respectively.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that, subject to the proviso

 

-134-



--------------------------------------------------------------------------------

to the first paragraph of this Section 4.02, the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied (unless waived) on and as of
the date of the applicable Credit Extension.

Section 4.03 Conditions to Initial Term Loans. The obligation of each Lender to
honor the request for the Initial Term Loans on the Delayed Draw Funding Date is
subject to the following conditions precedent:

(a) The Delayed Draw Funding Date shall have occurred on or prior to the Delayed
Draw Termination Date.

(b) If such Delayed Draw Funding Date has occurred after the date that is
forty-five days after the Closing Date, the Administrative Agent shall have
received the Delayed Draw Ticking Fee.

(c) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.03, the representations and
warranties contained in Sections 5.05(a) and 5.05(b) shall be deemed to refer to
the most recent financial statements furnished pursuant to Section 6.01(a) and
(b), respectively, prior to such proposed Credit Extension.

(d) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(e) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. The
Borrower and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to

 

-135-



--------------------------------------------------------------------------------

operate its business as currently conducted; except in each case referred to in
clause (a) (other than with respect to the Borrower), (b) (other than in the
case of (b)(ii) with respect to the Borrower), (c), (d) and (e), to the extent
that any failure to be so or to have such could not reasonably be expected to
have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action and do not (a) contravene the
terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment (other than
for Indebtedness to be repaid on the Closing Date in connection with the
Transactions) to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any material order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject or (c) violate any Law; in each case (except
with respect to any violation, breach or contravention or payment referred to in
clause (a)) except to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(i) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties, filings in the United States Patent and Trademark
Office and the United States Copyright Office, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect, (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect and (iv) the recording of the transfer of
registrations and applications for IP Rights upon foreclosure.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) Following the initial delivery of financial statements pursuant to
Section 6.01(a), the most recent financial statements fairly present in all
material respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

-136-



--------------------------------------------------------------------------------

(b) Following the initial delivery of financial statements pursuant to
Section 6.01(b), the unaudited consolidated financial statements of Borrower and
its Subsidiaries most recently delivered pursuant to Section 6.01(b) (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since December 31, 2013, or if later, the date of the most recent financial
statements furnished pursuant to Section 6.01(a), there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries most recently
delivered to the Lenders pursuant to Section 6.01(c) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
by the management of the Borrower to be reasonable at the time made; it being
recognized by the Agents and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Restricted Subsidiaries, that no assurance can
be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material.

(e) No Default or Event of Default has occurred or is occurring.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any Restricted Subsidiary, that are reasonably likely to
be adversely determined and could, if so determined, reasonably be expected to
have a Material Adverse Effect.

Section 5.07 Use of Proceeds. The Borrower (a) will only use the proceeds of the
Initial Term Loans on the Delayed Draw Funding Date for general corporate
purposes, including, without limitation, financing the redemption of the
Borrower’s outstanding 6.75% Senior Notes due 2019 (the “Existing Notes”),
(b) will use the proceeds of any Borrowings under the Revolving Credit Facility
on the Closing Date to pay fees, costs and expenses in connection with any part
of the Transactions and for other general corporate purposes and (c) will use
the proceeds of all other Borrowings after the Closing Date (other than the
Initial Term Loans on the Delayed Draw Funding Date) for any purpose not
prohibited hereunder, including, without limitation, the funding of the Johnson
Controls Inc. Acquisition.

Section 5.08 Ownership of Property; Liens.

 

-137-



--------------------------------------------------------------------------------

(a) The Borrower and each of the Restricted Subsidiaries has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01, except where the failure
to have such title or interests could not reasonably be expected to have a
Material Adverse Effect.

(b) As of the Closing Date, neither the Borrower nor any Subsidiary Guarantor
owns any Material Real Property.

Section 5.09 Environmental Compliance. Except as disclosed in Schedule 5.09
hereto or except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(a) Each of the Borrower and the Restricted Subsidiaries, and their respective
operations and properties, are in compliance with all Environmental Laws.

(b) None of the Borrower or any of the Restricted Subsidiaries are subject to
any Environmental Liability or are aware of any basis for any Environmental
Liability.

(c)(i) None of the properties currently, or to the knowledge of the Borrower,
formerly owned or operated by the Borrower or any of the Restricted Subsidiaries
is listed or, to the knowledge of the Borrower, proposed for listing on the NPL
or any analogous foreign, state or local list and (ii) Hazardous Materials have
not been released, discharged or disposed of on any property currently or, to
the knowledge of the Borrower, formerly owned or operated by the Borrower or any
of the Restricted Subsidiaries, except for such releases, discharges and
disposals that were in compliance with Environmental Laws.

(d) None of the Material Real Properties contain any Hazardous Materials in
amounts or in concentrations which constitute a violation of, or require
remedial action under, Environmental Laws or otherwise could reasonably be
expected to give rise to an Environmental Liability.

(e) None of the Borrower or any of the Restricted Subsidiaries is undertaking,
either individually or together with other potentially responsible parties, any
investigation, remediation, mitigation, removal, assessment or remedial,
response or corrective action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law.

Section 5.10 Taxes. The Borrower and each of the Restricted Subsidiaries has
filed all federal, state, local, foreign and other Tax returns and reports
required to be filed by it, and have paid all federal, state, local, foreign and
other Taxes levied or imposed upon it or its properties, income or assets or
otherwise due and payable by it (including in its capacity as withholding
agent), except those (a) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (b) with respect to which the failure to
make such filing or payment could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There

 

-138-



--------------------------------------------------------------------------------

is no current or, proposed in writing, or, to the knowledge of Borrower,
threatened Tax assessment, deficiency or other claim against the Borrower or any
of the Restricted Subsidiaries that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.11 Employee Benefits Plans; Labor Matters.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and its terms, including the timely filing of all
reports required under the Code or ERISA. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) neither any Loan Party nor ERISA
Affiliate has failed to make any contribution or pay any amount due as required
by either Section 412 of the Code or Section 302 of ERISA or the terms of any
such Plan; (ii) no “prohibited transaction”, as defined in Section 406 and 407
of ERISA and Section 4975 of the Code, has occurred or is reasonably expected to
occur with respect to any Plan that would subject any Loan Party to a tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the Code; (iii) no Title IV Plan or Foreign Plan has any Unfunded Pension
Liability; (iv) no ERISA Event has occurred or is reasonably expected to occur;
(v) there are no pending, or to the knowledge of any Loan Party, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, or action by a Governmental Authority asserted or instituted
against any Plan, Foreign Plan or any Person as fiduciary or sponsor of any
Plan; (vi) no Loan Party or ERISA Affiliate has incurred or reasonably expects
to incur any liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; (vii) neither any Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there no premium payments which have become due that are unpaid; (viii) neither
any Loan Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA; (ix) no Plan has been
terminated by the plan administrator thereof or by the PBGC and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any Plan
or Multiemployer Plan and (x) each Plan that is intended to be a qualified plan
under Section 401(a) of the Code may rely upon an opinion letter for a prototype
plan or has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS, and to the knowledge of any Loan Party,
nothing has occurred that would prevent, or cause the loss of, such tax
qualified status.

(b) Each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable requirements of applicable law and
has been maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Material Adverse Effect. Neither the Borrower nor any Restricted
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Plan, except as could not reasonably be expected to
result in a Material Adverse Effect.

(c) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other material labor
disputes against Borrower or any

 

-139-



--------------------------------------------------------------------------------

of the Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by, and payments made based on hours worked by,
employees of Borrower and the Restricted Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws dealing with wage
and hour matters; and (c) all payments due from Borrower or any of the
Restricted Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.

Section 5.12 Subsidiaries; Equity Interests. Schedule 5.12 sets forth, as of the
Closing Date, the name and jurisdiction and type of organization of the Borrower
and its Subsidiaries and as to each Restricted Subsidiary, the percentage of
each class of capital stock owned by any Loan Party.

Section 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged, and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No proceeds of any
Borrowings will be used for any purpose that would entail a violation of the
provisions of Regulation T, Regulation U or Regulation X of the FRB.

(b) Neither the making of any Loan or Letter of Credit hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the FRB.

(c) None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.14 Disclosure. As of the Closing Date, no written information
furnished by or on behalf of any Loan Party (other than projected financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time made; it
being understood (A) that such projections and forecasts are as to future events
and are not to be viewed as facts, that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and its Subsidiaries, that no assurance can be given
that any particular projection or forecast will be realized and that actual
results during the period or periods covered by any such projections or
forecasts may differ significantly from the projected results and such
differences may be material and that such projections and forecast are not a
guarantee of future financial performance and (B) that no representation is made
with respect to information of a general economic or general industry nature.

 

-140-



--------------------------------------------------------------------------------

Section 5.15 Compliance with Laws. The Borrower and each Restricted Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.16 Intellectual Property. The Borrower and each Restricted Subsidiary
owns, licenses or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
its respective business, as currently conducted, except to the extent such
failure to own, license or possess could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 5.16 is a complete and accurate
list of all material (a) registered or applications to register IP Rights owned
by the Borrower and the Restricted Subsidiaries as of the Closing Date and
(b) exclusive licenses of IP Rights existing as of the Closing Date under which
the Borrower or any of the Restricted Subsidiaries is a licensee. The conduct of
the business of the Borrower or any Restricted Subsidiary as currently conducted
does not infringe upon or violate any rights held by any other Person, except
for such infringements and violations which could not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened in
writing, which could reasonably be expected to have a Material Adverse Effect.

Section 5.17 Solvency. As of the Closing Date after giving effect to the
consummation of the Transactions, including the making of any Loans (if any)
under this Agreement on such date, and after giving effect to the application of
the proceeds of such Loans, the Borrower and its respective Subsidiaries, on a
consolidated basis, are Solvent.

Section 5.18 Insurance. Schedule 5.18 sets forth a true, complete and correct
description of all material insurance maintained by the Borrower as of the
Closing Date. All insurance maintained by the Borrower and the Restricted
Subsidiaries is in full force and effect. Each of the Borrower and the
Restricted Subsidiaries has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses.

Section 5.19 Perfection, Etc. Each Collateral Document delivered pursuant to
this Agreement will, upon execution and delivery thereof, be effective to create
(to the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and required to be perfected therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and (a) when
financing statements and other filings in appropriate form are filed in the
offices of the Secretary of State (or other appropriate filing office) of each
Loan Party’s jurisdiction of organization or formation and applicable documents
are filed and recorded in the

 

-141-



--------------------------------------------------------------------------------

United States Copyright Office or the United States Patent and Trademark Office
and (b) upon the taking of possession or control by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement), the Liens created by the
Collateral Documents (other than the Mortgages) shall constitute fully perfected
Liens so far as possible under relevant Law on, and security interests in (to
the extent intended to be created thereby and required to be perfected under the
Loan Documents), all right, title and interest of the grantors in such
Collateral in each case free and clear of any Liens other than Liens permitted
hereunder.

Section 5.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries, and to the knowledge of the Borrower and its
Subsidiaries, their respective directors, officers and employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary, or to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

Section 5.21 Status of the Facilities as Senior Indebtedness. The obligations
under the Facilities constitute “senior debt”, “senior indebtedness”, “guarantor
senior debt”, “senior secured financing” and “designated senior indebtedness”
(or any comparable term) under the documentation for all Indebtedness exceeding
the Threshold Amount and that is subordinated in right of payment to the
Obligations (if applicable).

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification or other contingent
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower ending after the date hereof, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and

 

-142-



--------------------------------------------------------------------------------

prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification, exception or explanatory paragraph
as to the scope of such audit (other than any such exception or explanatory
paragraph, but not a qualification, that is expressly solely with respect to, or
expressly resulting solely from, (A) an upcoming maturity date under the
Facilities (including, for the avoidance of doubt, any Incremental Commitment,
any Incremental Equivalent Debt, any Specified Refinancing Indebtedness, any
Extended Loans or any Permitted Refinancing in respect thereof), as applicable,
that is scheduled to occur within one year from the time such report and opinion
are delivered, (B) as may be required as a result of a prospective or actual
default or event of default with respect to any of the foregoing, including any
potential or actual inability to satisfy any financial covenant set forth in
Section 7.11 of this Agreement on a future date or in a future period) or
(C) non-assessment of or conclusion on the effectiveness of internal control
over financial reporting specially related to businesses acquired during that
year, together with a customary “management discussion and analysis” of
financial information);

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower ending
after the date hereof, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) as soon as available, but in any event within 90 days after the end of each
fiscal year ending after the date hereof, a reasonably detailed consolidated
budget for such fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
and the related consolidated statements of projected cash flow and projected
income for such following fiscal year) and setting forth the principal
assumptions upon which such budget is based; provided that delivery of such
consolidated budget shall not be required so long as the Borrower provides
public forward-looking guidance to the holders of any class of its debt or
public equity securities.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five days after the delivery of the financial statements
referred to in Section 6.01(a) but only to the extent permitted by the internal
policies of the independent certified public accountants of the Borrower and the
accounting industry policies generally followed by independent certified public
accountants, a certificate or report of the Borrower’s independent certified
public accountants stating that in making the examination necessary therefor no
knowledge was obtained of any Event of Default arising from a breach of
Section 7.11 or, if any such Event of Default shall exist, stating the nature
and status of such event;

 

-143-



--------------------------------------------------------------------------------

(b) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), beginning with the fiscal period ending
June 30, 2014, a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower (which delivery may be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(c) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) and
copies of any statement or report furnished to any holder of debt of any Loan
Party or of any of its Subsidiaries, in each case pursuant to the terms of any
Unsecured Financing Documentation or any other Junior Financing Documentation in
a principal amount greater than the Threshold Amount and not otherwise required
to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;

(e) promptly after the assertion or occurrence thereof, notice of any
Environmental Liability, or of any noncompliance by, any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) with respect to a fiscal year end, (i) a report supplementing
Schedule 5.12 hereto to the extent there are any changes that have occurred with
respect to the information contained therein so that the related representation
and warranty would be true and correct in all material respects if made as of
the date of such Compliance Certificate and (ii) a report for each Loan Party
identifying all Material Real Property disposed of by any Loan Party during such
fiscal year and a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value and Fair Market
Value thereof) of all Material Real Property acquired by such Loan Party during
such fiscal year; and

(g) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Borrower or any of the Restricted
Subsidiaries thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are (i) available via the EDGAR system of the SEC on the

 

-144-



--------------------------------------------------------------------------------

Internet or (ii) posted on the Borrower’s website on the Internet at
http://www.visteon.com or on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant Internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that (i) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each such Lender until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

The Administrative Agent shall have no obligation to request the delivery of or
to maintain or deliver to Lenders paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws (all such information described in the foregoing, “MNPI”). The
Borrower hereby agrees that (w) at the Administrative Agent’s request, it will
use commercially reasonable efforts to cause all Borrower Materials to be
identified as either (A) “PUBLIC” (which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof) or (B) “PRIVATE”;
(x) by marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any MNPI (although it
may be sensitive and proprietary) (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are marked “PUBLIC” as being
suitable for posting on a portion of the Platform designated “Public Side
Information” (it being understood that the Borrower and the Restricted
Subsidiaries shall not otherwise be under any obligation to mark any particular
Borrower Materials “PUBLIC”). Notwithstanding anything herein to the contrary,
unless the Borrower otherwise notifies the Administrative Agent, the list of
Disqualified Lenders does not constitute MNPI and shall be posted promptly to
all Lenders and financial statements delivered pursuant to Sections 6.01(a) and
(b) and Compliance Certificates delivered pursuant to Section 6.02(b) shall be
deemed to be suitable for posting on a portion of the Platform designated
“Public Side Information.” Unless expressly marked “PUBLIC” and subject to the
prior sentence, the Administrative Agent and the Arrangers agree not to make any
such Borrower Materials available to Public Lenders.

 

-145-



--------------------------------------------------------------------------------

Section 6.03 Notices. Promptly, after a Responsible Officer of the Borrower or
any Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the institution of any material regulatory matter or litigation not
previously disclosed by the Borrower to the Administrative Agent, or any
material development in any material regulatory matter or litigation in each
case that is reasonably likely to be adversely determined and could, if
adversely determined be reasonably expected to have a Material Adverse Effect,
or that seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the transactions contemplated
herein; and

(d) (i) of the occurrence of any ERISA Event that could reasonably be expected
to result in a Material Adverse Effect; or (ii) with respect to a Foreign Plan,
a termination, withdrawal or noncompliance with applicable law or plan terms
that could reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

Section 6.04 Obligations; Payment of Taxes. Pay its obligations (other than
Indebtedness obligations) promptly and in accordance with their terms and pay,
discharge or otherwise satisfy before the same shall become delinquent or in
default, all its Tax liabilities and assessments and governmental charges or
levies upon it or its properties or assets (including in its capacity as
withholding agent), unless the same are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Restricted
Subsidiary; except to the extent the failure to pay, discharge or satisfy the
same could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, (b) take all reasonable action to maintain
all rights, privileges (including its good standing, if such concept is
applicable in its jurisdiction of organization), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect or as otherwise permitted hereunder, and (c) preserve or
renew all of its preservable or renewable, as applicable, United States
registered patents, trademarks, trade names and service marks to the extent
permitted by applicable Laws of the United States, except for the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect or as otherwise permitted hereunder.

 

-146-



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted.

Section 6.07 Maintenance of Insurance.

(a) Except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect, maintain with financially sound and reputable insurance
companies (in the good faith judgment of the management of the Borrower),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon reasonable written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. Each such policy of insurance shall, as appropriate,
(i) name the Administrative Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear and/or (ii) contain a
loss payable clause or endorsement that names the Administrative Agent, on
behalf of the Secured Parties, as the loss payee thereunder.

(b) If any improved portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto) and (y) the Administrative Agent
shall have delivered notice(s) to the relevant Loan Party stating that such
Mortgaged Property is located in such special flood hazard area with respect to
which such flood insurance has been made available, then the applicable Loan
Party shall (i) obtain flood insurance in such total amount and in such form as
the Administrative Agent or the Required Lenders may from time to time
reasonably require, and otherwise comply with the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation, a copy of the flood insurance policy and a declaration page relating
to the insurance policies required by this Section which shall (a) identify the
addresses of each property located in a special flood hazard area, (b) indicate
the applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto and (c) provide that the insurer will give the
Administrative Agent 45 days written notice of cancellation or non-renewal and
shall include evidence of annual renewals of such insurance and (iii) shall be
otherwise in form and substance satisfactory to the Administrative Agent.

Section 6.08 Compliance with Laws. Comply with the requirements of all
applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except if the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

-147-



--------------------------------------------------------------------------------

Section 6.09 Books and Records. Maintain adequate books of record and account,
in a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in a manner to allow financial statements
to be prepared in conformity with generally accepted accounting principles that
are applicable in their respective jurisdiction of organization).

Section 6.10 Inspection Rights. Permit representatives of the Administrative
Agent and the Lenders to visit and inspect any of its properties (to the extent
it is within such Person’s control to permit such inspection), to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance written notice to the
Borrower; provided that, in no event shall the Borrower or any of the Restricted
Subsidiaries be required pursuant to the terms of this Section 6.10 to allow any
such Person to inspect or examine, or be required to discuss, any records,
documents or other information (x) with respect to which the Borrower or any of
the Restricted Subsidiaries has obligations of confidentiality to a
non-Affiliate (it being understood that if any information is withheld in
reliance on clause (x) the Borrower shall advise the Administrative Agent of
such fact and the Borrower or any of the Restricted Subsidiaries shall,
following a reasonable request from the Administrative Agent or a Lender, use
commercially reasonable efforts to furnish the relevant information by
alternative means that would not violate the relevant obligation of
confidentiality, including by requesting consent from the applicable contractual
counterparty to disclose such information (but shall not be required to incur
any cost or expense or pay any consideration of any type to such party in order
to obtain such consent)) or (y) that is subject to attorney client-privilege;
and provided, further, that excluding any such visits and inspections during the
continuation of an Event of Default, (i) only the Administrative Agent on behalf
of the Lenders may exercise rights under this Section 6.10, (ii) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and (iii) such exercise shall be at the Borrower’s
expense; provided further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance written notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants.

Section 6.11 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 5.07 and request Letters of Credit only for legal
purposes. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers and employees shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any prohibited activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any other manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

-148-



--------------------------------------------------------------------------------

Section 6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new wholly owned Subsidiaries by
any Loan Party (provided that each of (i) any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary but remaining a
Restricted Subsidiary (including a Foreign Stock Holding Company ceasing to be a
Foreign Stock Holding Company) shall be deemed to constitute the acquisition of
a Restricted Subsidiary for all purposes of this Section 6.12), and upon the
acquisition of any property (other than Excluded Assets and real property that
is not Material Real Property) by any Loan Party, which property, in the
reasonable judgment of the Administrative Agent, is not already subject to a
perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties (and where such a perfected Lien would be required in accordance
with the terms of the Collateral Documents), the Borrower shall, in each case at
the Borrower’s expense:

(i) in connection with the formation or acquisition of a wholly owned
Subsidiary, within 60 days after such formation or acquisition or such longer
period as the Administrative Agent may agree, (A) cause each such Subsidiary
that is not an Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a supplement to the Guaranty, substantially in the form of
Annex B thereto or a guaranty or a guaranty supplement in such other form
reasonably satisfactory to the Administrative Agent, guaranteeing the Borrower’s
obligations under the Loan Documents and (B) (if not already so delivered)
deliver certificates representing the Pledged Interests of each such Subsidiary
(if any) (other than any Unrestricted Subsidiary) accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank and
instruments evidencing the Pledged Debt (if any) of such Subsidiary indorsed in
blank to the Administrative Agent, together with, if requested by the
Administrative Agent, supplements to the Security Agreement substantially in the
form of Annex A thereto or pledge or security agreement in such other form
reasonably satisfactory to the Administrative Agent; provided that,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (1) no Foreign Subsidiary shall be required to guarantee the
Borrower’s obligations under the Loan Documents, (2) only 65% of each series of
voting capital stock (and 100% of the non-voting capital stock) of any Foreign
Subsidiary or Foreign Stock Holding Company held directly by a Loan Party shall
be required to be pledged as Collateral, (3) no assets owned by any Foreign
Subsidiary or Foreign Stock Holding Company shall be required to be pledged as
Collateral, and (4) no pledge or security agreements governed by the Law of any
non-U.S. jurisdiction shall be required,

(ii) in connection with the formation or acquisition of a Subsidiary, within 45
days after such formation or acquisition (or such longer period, as the
Administrative Agent may agree), furnish to the Administrative Agent a
description of the owned real and personal properties of each such Subsidiary
and their respective Subsidiaries (other than Excluded Subsidiaries) in detail
reasonably satisfactory to the Administrative Agent; provided that any such
information provided pursuant to this clause (ii) shall consist solely of
information of the type that would be set forth on Schedules I-IV of the
Security Agreement,

 

-149-



--------------------------------------------------------------------------------

(iii) within 60 days after such formation or acquisition or any request therefor
by the Administrative Agent (or such longer period, as the Administrative Agent
may agree) duly execute and deliver, and cause each such Subsidiary that is not
an Excluded Subsidiary to duly execute and deliver, to the Administrative Agent
one or more Mortgages (with respect to Material Real Properties only),
supplements to the Security Agreement (in the form of Annex A thereto or such
other form reasonably satisfactory to the Administrative Agent), IP Security
Agreement Supplements and other security agreements, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Security Agreement, IP Security Agreement Supplement and Mortgages),
securing payment of all the Obligations of the applicable Loan Party or such
Subsidiary, as the case may be, under the Loan Documents and establishing Liens
on all such properties,

(iv) within 60 days after such request, formation or acquisition, or such longer
period, as the Administrative Agent may agree in its sole discretion, take, and
cause such Subsidiary that is not an Excluded Subsidiary to take, whatever
action (including the recording of Mortgages (with respect to Material Real
Properties only), the filing of Uniform Commercial Code financing statements,
the giving of notices and delivery of stock and membership interest
certificates) as specified by the Administrative Agent as may be necessary or
advisable in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Mortgages, supplements to the Security Agreement, IP Security
Agreement Supplements and security agreements delivered pursuant to this
Section 6.12, in each case to the extent required under the Loan Documents and
subject to the Perfection Exceptions, enforceable against all third parties in
accordance with their terms,

(v) in connection with the formation or acquisition of a Subsidiary which will
be a Material Subsidiary Guarantor, within 60 days after the request of the
Administrative Agent, or such longer period as the Administrative Agent may
agree, deliver to the Administrative Agent, a signed copy of one or more
opinions, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to such matters as the Administrative Agent may reasonably request
(limited, in the case of any opinions of local counsel to the Loan Parties in
states in which any Mortgaged Property is located, to opinions with respect to
the enforceability of the Mortgages relating to Material Real Property with a
Fair Market Value of $3,000,000 or greater),

(vi) in connection with the formation or acquisition of a wholly owned
Subsidiary (other than an Excluded Subsidiary), as promptly as practicable after
the request of the Administrative Agent, deliver to the Administrative Agent
with respect to each Material Real Property owned in fee by a Subsidiary that is
the subject of such request, fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies or the equivalent or other form
available in the applicable jurisdiction in form and substance, with
endorsements and in an amount reasonably acceptable to the Administrative Agent
(not to exceed the value of the Material Real Properties covered thereby).
American Land Title Association/American Congress on Surveying and

 

-150-



--------------------------------------------------------------------------------

Mapping form surveys in form and substance reasonably acceptable to the
Administrative Agent and a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination, and if such Mortgaged Property is
located in a special flood hazard area, (i) a notice about special flood hazard
area status and flood disaster assistance duly executed by the applicable Loan
Parties and (ii) evidence of insurance required by Section 6.07, and

(vii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, supplements to the Security Agreement, IP Security
Agreement Supplements and security agreements.

(b) The foregoing shall, in each case, be subject to the Perfection Exceptions
and in no event shall (i) control agreements or control or similar arrangements
be required with respect to any Collateral (including, without limitation,
deposit or securities accounts, except in respect of certain debt evidenced by
an instrument owing to the Loan Parties (if applicable) and certain certificated
equity interests of the Borrower and wholly owned Restricted Subsidiaries as set
forth in the Security Agreement), (ii) notices be required to be sent to account
debtors or other contractual third-parties except after the occurrence and
during the continuance of an Event of Default, (iii) perfection (except to the
extent perfected through the filing of Uniform Commercial Code financing
statements) be required with respect to letter of credit rights and commercial
tort claims below $3,000,000 or (iv) any actions in any non-U.S. jurisdiction or
required by the Laws of any non-U.S. jurisdiction be required in order to create
any security interests in any Collateral or to perfect any security interest in
such Collateral, including any security interest or lien, or record any notice
thereof, in any IP Rights included in the Collateral in any jurisdiction other
than the United States (it being understood that there shall be no security
documents governed by the laws of a jurisdiction other than the United States or
any state thereof be required and there shall be no requirement to make any
filings in any foreign jurisdiction, including with respect to foreign
intellectual property), in the case of clause (iv) above, if the Administrative
Agent and the Borrower reasonably determine that the costs of obtaining such
security interest or the perfection thereof are excessive in relation to the
value of the security to be afforded thereby.

(c) Notwithstanding the foregoing, the Administrative Agent shall not take or
perfect a security interest in those assets as to which the Borrower and the
Administrative Agent shall reasonably determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax) are excessive in relation to the practical benefit to the Lenders
of the security afforded thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement and
without limiting Article VII, no Subsidiary shall be excluded as a “Guarantor”
if such Subsidiary enters into, or is required to enter into, a guarantee of (or
becomes, or is required to become, a borrower or other obligor under) any
obligations of the Borrower or any Subsidiary of the Borrower under any
Incremental Equivalent Debt, any Permitted Junior Refinancing Debt, any
Permitted Pari Passu Secured Refinancing Debt or any Permitted Refinancing of
any of the foregoing (or successive Permitted Refinancings thereof), in each
case, with an aggregate outstanding amount in excess of the Threshold Amount.

 

-151-



--------------------------------------------------------------------------------

Section 6.13 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and make all reasonable efforts to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties and (ii) to the extent required under
Environmental Laws, conduct any investigation, mitigation, study, sampling and
testing, and undertake any cleanup, removal or remedial, corrective or other
action necessary to respond to and remove all Hazardous Materials from any of
its properties, in accordance with the requirements of all Environmental Laws,
unless liability for such actions is being contested in good faith.

Section 6.14 Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, and
subject to the limitations described in Section 6.12, (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document or other document or instrument relating to
any Collateral and (ii) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to grant, preserve, protect and perfect the validity and priority
of the security interests created or intended to be created by the Collateral
Documents.

Section 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate family rating of the Borrower and a public
rating of the Facilities and a corporate debt rating, in each case from Moody’s,
and (ii) a public corporate credit rating of the Borrower and a public rating of
the Facilities, in each case from S&P (but not to obtain or maintain a specific
rating).

Section 6.16 Post-Closing Covenants. The Borrower shall, and shall cause each
Subsidiary to, comply with the terms and conditions set forth on Schedule 6.16
in each case within the time limits specified on such schedule (or such later
time as the Administrative Agent shall agree in its reasonable discretion).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification or other contingent
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized), the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:

 

-152-



--------------------------------------------------------------------------------

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 hereto and
any modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not encumber any property other than
(A) property encumbered on the Closing Date, (B) after-acquired property that is
affixed or incorporated into the property encumbered by such Lien on the Closing
Date and (C) proceeds and products thereof (it being understood that individual
financings otherwise permitted to be secured hereunder provided by one Person
may be cross-collateralized to other such financings provided by such Person (or
its affiliates) and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes, assessments or governmental charges which are not yet
delinquent for a period of more than forty-five (45) days or which are
delinquent for a period of more than forty-five (45) days and are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP (or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdiction of organization);

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than ninety (90) days or if more than ninety (90) days overdue,
are unfiled (or if filed, have been discharged or are stayed) and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e) Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary or (iii) securing
obligations in respect of letters of credit that have been posted by the
Borrower or any of the Restricted Subsidiaries to support the payment of items
set forth in clauses (i) and (ii);

(f) Liens incurred in the ordinary course of business to secure the performance
of tenders, statutory obligations, bids, trade contracts, governmental
contracts, leases and other contracts (other than Indebtedness for borrowed
money), statutory obligations, surety, stay, customs and appeal bonds,
performance and return-of-money bonds, performance and completion guarantees and
other obligations of a like nature (including (i) those to secure health, safety
and environmental obligations, (ii) those required or requested by any
Governmental Authority and (iii) letters of credit issued in lieu of any such
bonds or to support issuance thereof) and other Liens in favor of providers of
performance or surety bonds pursuant to customary indemnity and other similar
arrangements entered into in connection therewith;

 

-153-



--------------------------------------------------------------------------------

(g) easements, reservations, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
title defects affecting real property which, in the aggregate, do not in any
case materially and adversely interfere with the ordinary conduct of the
business of the applicable Person, and any similar exceptions and any other
matters of like nature in the mortgage policies issued, and the surveys
delivered, in connection with any Mortgaged Properties;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(g) (including Liens
securing Permitted Refinancing of the Indebtedness secured by such Lien);
provided that (i) such Liens (other than any Liens securing any Permitted
Refinancing of the Indebtedness secured by such Liens) attach concurrently with
or within 270 days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property (except for replacements,
additions and accessions to such property) other than the property financed by
such Indebtedness and the proceeds and the products thereof and accessories
thereto and (iii) with respect to leases evidencing Capitalized Lease
Obligations, such Liens do not at any time extend to or cover any assets other
than the assets subject to such leases and the proceeds and products thereof and
customary security deposits; provided that individual financings otherwise
permitted to be secured hereunder provided by one Person (or its affiliates) may
be cross collateralized to other financings provided by such Person (or its
affiliates) on customary terms;

(j) leases, licenses, subleases or sublicenses (or other grants of rights to use
or exploit) granted to others in the ordinary course of business and not
interfering in any material respect with the business of the Borrower or any
Restricted Subsidiary;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash or Cash Equivalents advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.02 to
be applied against the purchase price for such Investment or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05 (or, to dispose of any property in a transaction not constituting a
Disposition hereunder);

 

-154-



--------------------------------------------------------------------------------

(n) Liens on property of any Restricted Subsidiary that is a Foreign Subsidiary
(other than HVCC) securing Indebtedness (and other obligations in respect of
such Indebtedness) of such Foreign Subsidiary permitted under Section 7.03 to
the extent such Liens do not secure Indebtedness in an aggregate principal
amount not exceeding the greater of $200,000,000 and 4.00% of Consolidated Total
Assets at the time of incurrence;

(o) Liens in favor of the Borrower or any Restricted Subsidiary (other than
Liens granted by the Borrower or a Guarantor in favor of a Restricted Subsidiary
that is not the Borrower or a Guarantor) securing Indebtedness permitted under
Section 7.03(f);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Subsidiary after the date hereof and any
modifications, replacements, renewals or extensions thereof (including Liens
securing Permitted Refinancings of Indebtedness secured by such Liens); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii)(A) in the case of any such Liens securing
purchase money Indebtedness or Capitalized Lease Obligations or any replacement,
renewal, extension or refinancing thereof, such Lien does not extend to or cover
any other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition or such Person becomes a Restricted Subsidiary, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition or such Person becoming a Restricted Subsidiary); provided that
individual financings otherwise permitted to be secured hereunder provided by
one Person (or its affiliates) may be cross collateralized to other such
financings provided by such Person (or its affiliates) and (B) in the case of
any such Liens securing Indebtedness other than purchase money Indebtedness or
Capitalized Lease Obligations or Permitted Refinancings thereof, such Liens do
not extend to the property of any Person other than such Person, the Person
acquired or formed to make such acquisition and the Subsidiaries of such Person
and (iii) the Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under
Section 7.03(g) or Section 7.03(o);

(q) Liens arising from precautionary UCC financing statement (or similar filings
under applicable law) filings regarding leases entered into by the Borrower or
any Restricted Subsidiary;

(r) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense (or other grants of rights to use or
exploit) or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense (or other grant of
rights to use or exploit) permitted by this Agreement (including software and
other technology licenses), and any Lien deemed to exist in connection with
software escrow arrangements entered into by the Borrower or any Restricted
Subsidiary with third parties in the ordinary course of business;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the purchase or sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

-155-



--------------------------------------------------------------------------------

(t) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

(u) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(v) Permitted Encumbrances;

(w) Liens on cash collateral granted in favor of any Lenders and/or L/C Issuers
created as a result of any requirement or option to Cash Collateralize pursuant
to this Agreement;

(x) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(y) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar Law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary taken as a whole;

(z) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(aa) Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture, and options, put and call arrangements, rights of first refusal
and similar rights relating to such Joint Venture;

(bb) (i) deposits made in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens on insurance policies and the proceeds thereof
securing the financing of insurance premiums with respect thereto;

(cc) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien;

(dd) Liens on cash deposits in an aggregate amount not to exceed $10,000,000
securing any Swap Contract permitted hereunder;

(ee) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted hereunder;

 

-156-



--------------------------------------------------------------------------------

(ff) Liens on assets of Restricted Subsidiaries that are non-Loan Parties
securing Indebtedness of non-Loan Parties permitted by Section 7.03(u);

(gg) Liens on cash collateral securing Indebtedness of any Subsidiary incurred
pursuant to Sections 7.03(b) and 7.03(cc); provided that such Liens shall not
exceed 110% of the amount of any such Indebtedness so secured;

(hh) Liens on Receivables, any Related Security and Other Factoring Assets sold
in any Permitted Factoring Programs or Liens on Receivables, any Related
Security and Other Securitization Assets sold in any Permitted Receivables
Financing, in each case, that are permitted by Section 7.03(bb);

(ii) Liens on property constituting Collateral of the Loan Parties securing
obligations issued or incurred under (including any Guarantee thereof permitted
under Section 7.03(e)) (i) any Permitted Pari Passu Secured Refinancing Debt and
the Refinancing Debt Documentation related thereto and any Permitted Refinancing
thereof (or successive Permitted Refinancings thereof), (ii) any Permitted
Junior Refinancing Debt and the Refinancing Debt Documentation related thereto
and any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof) or (iii) any Incremental Equivalent Debt and the Incremental Equivalent
Debt Documentation related thereto and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof), in each case, to the extent required
by the documentation in respect of such notes or loans, as applicable; provided
that at the time of incurrence thereof such obligations are permitted to be
secured pursuant to the definitions of Permitted Junior Refinancing Debt,
Permitted Pari Passu Secured Refinancing Debt or Permitted Refinancing or
Section 2.17, as applicable;

(jj) prior to release of the relevant escrow, Liens on cash or Cash Equivalents
(and the related escrow accounts) constituting the proceeds, and the related
prefunding of interest, premiums and other customary amounts, from an issuance
into (and pending the release from) escrow, any Permitted Pari Passu Secured
Refinancing Debt, any Permitted Junior Refinancing Debt, and any Incremental
Equivalent Debt, in each case constituting notes, and any Permitted Refinancings
thereof;

(kk) Liens on assets of HVCC and its Subsidiaries securing Indebtedness (and
other obligations in respect of such Indebtedness) permitted under Section
7.03(q);[reserved];

(ll) security given to a public or a private utility or any Governmental
Authority as required in the ordinary course of business;

(mm)(i) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located and
(ii) Liens affecting the fee title of any real estate leased by the Borrower or
any of the Restricted Subsidiaries that are created by a Person other than the
Borrower or the Restricted Subsidiaries;

(nn) Liens on property subject to a Capitalized Lease Obligation entered into in
connection with a sale and leaseback transaction permitted under
Section 7.03(ff);

 

-157-



--------------------------------------------------------------------------------

(oo) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods; and

(pp) other Liens securing Indebtedness in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding.

Any Lien permitted under this Section 7.01 may extend to the proceeds and
products of the collateral subject to such Lien.

Section 7.02 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or any Restricted Subsidiary in the form of
Cash Equivalents or that were Cash Equivalents when made;

(b) loans or advances to officers, directors, managers, consultants and
employees (or, in the case of (ii) below, any future or present officer,
director, manager, consultant or employee (or their respective estates, heirs,
family members, spouses and former spouses, domestic partners and former
domestic partners or beneficiaries under their estates)) of the Borrower or any
Restricted Subsidiary (i) for travel, entertainment, relocation and analogous
ordinary business purposes in the ordinary course of business or, in an
aggregate amount not to exceed $5,000,000 at any time outstanding and (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower;
provided that no cash is actually advanced pursuant to this clause (ii) other
than to pay taxes due in connection with such purchase unless such cash is
promptly repaid;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (including any new Restricted Subsidiary which becomes a Loan Party),
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is also not a Loan Party, (iii) by Loan Parties in
any Restricted Subsidiary that is not a Loan Party so long as such Investment is
part of a series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that result in the proceeds of the initial Investment
being invested in one or more Loan Parties and (iv) by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary made for
internal legal entity restructuring purposes which align with business
objectives and/or tax planning reorganization purposes, so long as the Borrower
provides to the Lenders and the Administrative Agent in writing evidence that,
after giving effect to such Investments, no Default has occurred and is
continuing and that the granting, perfection, validity and priority of the
security interest of the Secured Parties in the Collateral, the value of the
assets that constitute Collateral and the value of the assets of the Loan
Parties, in each case taken as a whole, is not impaired in any material respect
by such Investment (as reasonably determined in good faith by the Borrower) (it
being understood and agreed that a certificate from a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, to that effect shall constitute sufficient written evidence);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including advances made to distributors),
Investments received in satisfaction or partial

 

-158-



--------------------------------------------------------------------------------

satisfaction thereof from financially troubled account debtors, Investments made
in the ordinary course of business in connection with obtaining, maintaining or
renewing client contacts, and Investments consisting of prepayments to
suppliers, licensors and licensees in the ordinary course of business;

(e) to the extent constituting Investments, transactions expressly permitted
under Sections 7.01 (other than Section 7.01(t)), 7.03 (other than
Section 7.03(n)), 7.04, 7.05 (including the receipt of noncash consideration for
the Dispositions of assets permitted thereunder), 7.06 (other than
Section 7.06(d)) and 7.13;

(f) Investments in existence on, or that are made pursuant to legally binding
written commitments that are in existence on, the Closing Date and are set forth
on Schedule 7.02, and any modification, replacement, renewal or extension
thereof; provided no such modification, replacement, renewal or extension shall
increase the amount of Investments then permitted under this Section 7.02(f)
except pursuant to the terms of such Investment in existence on the Closing Date
or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) intercompany Investments among Restricted Subsidiaries made pursuant to a
Permitted Restructuring Transaction;

(j) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of the Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary that is 80% or more directly owned by the Borrower and/or one or more
other wholly owned Restricted Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(j):

(i) each applicable Loan Party and any such newly created or acquired Restricted
Subsidiary shall have complied with the requirements of Section 6.12 or made
arrangements reasonably satisfactory to the Administrative Agent for compliance
after the effectiveness of such Permitted Acquisition, as applicable;

(ii) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition and any incurrence of Indebtedness in connection
therewith, no Event of Default shall have occurred and be continuing (or, in the
case of a Permitted Acquisition, no Specified Events of Default shall have
occurred and be continuing), (2) the Borrower and the Restricted Subsidiaries
shall be in Pro Forma Compliance with the Maximum Total Net Leverage Requirement
and (3) with respect to each Permitted Acquisition with a consideration in
excess of $10,000,000, the Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, at least one Business Day prior to the date on
which any such purchase or other acquisition is to be consummated, a

 

-159-



--------------------------------------------------------------------------------

certificate of a Responsible Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 7.02(j) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
and

(iii) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business or reasonably related, ancillary or
complementary businesses (including related, complementary, synergistic or
ancillary technologies) in which the Borrower and/or its Subsidiaries are then
engaged.

(k)(i) Investments by any Restricted Subsidiary that is not a Loan Party in any
Joint Venture or Unrestricted Subsidiary and (ii) Investments by Loan Parties in
any Restricted Subsidiary that is not a Loan Party or in any Joint Venture or
Unrestricted Subsidiary, to the extent that the aggregate outstanding amount of
all Investments made pursuant to this Section 7.02(k) is not in excess of the
greater of $150,000,000 and 2.50% of Consolidated Total Assets at such time
(provided that (x) intercompany current loans incurred in the ordinary course of
business and consistent with past practice in connection with the cash
management operations of the Borrower and the Restricted Subsidiaries shall not
be included in calculating such limitation and (y) such limitation shall be net
of (A) any Investment by any investee specified in clause (i) or (ii) in any
Loan Party and (B) any return or distribution of capital or repayments of
principal in respect thereof at any time outstanding but only to the extent that
the aggregate amount of all such returns distributions and repayments with
respect to each Investment does not exceed the principal amount of such
Investment) plus any amounts of Investments then permitted to be made under
Section 7.02(p) and Section 7.02(t) (provided that any usage of such amounts
under Section 7.02(p) or 7.02(t) shall reduce the Cumulative Credit or the
amount then permitted by Section 7.02(p) by a corresponding amount);

(l) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(n) the licensing, sublicensing or contribution of intellectual property rights
pursuant to joint marketing arrangements with Persons other than the Borrower
and the Restricted Subsidiaries in the ordinary course of business;

(o) Investments the consideration of which consists of the issuance of newly
issued Equity Interests of the Borrower;

(p) so long as immediately after giving effect to any such bona fide Investment,
no Event of Default has occurred and is continuing, other bona fide Investments
not exceeding the

 

-160-



--------------------------------------------------------------------------------

greater of $125,000,000 and 2.00% of Consolidated Total Assets at such time, in
the aggregate (net of any return or distribution of capital or repayments of
principal in respect thereof at any time outstanding, but only to the extent
that the aggregate amount of all such returns, distributions and repayments with
respect to each Investment do not exceed the principal amount of such
Investment);

(q) loans or advances made to distributors in the ordinary course of business
and consistent with past practice;

(r) Investments in Equity Interests of Joint Ventures (excluding HVCC) pursuant
to terms reasonably satisfactory to the Administrative Agent in an aggregate
amount not exceeding the greater of $75,000,000 and 1.25% of Consolidated Total
Assets at such time;

(s) Investments of a Person that is acquired and becomes a Restricted Subsidiary
or of a company merged or amalgamated or consolidated into any Restricted
Subsidiary, in each case after the Closing Date and in accordance with this
Section 7.02 and/or Section 7.04, as applicable, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

(t) Investments made with (i) the portion, if any, of the Cumulative Credit on
the date that the Borrower elects to apply all or a portion thereof to this
Section 7.02(t) plus (ii) an aggregate amount not to exceed 50% of the Net Cash
Proceeds from any Disposition pursuant to Section 7.05(t); provided that
(A) immediately after giving effect to any such Investment, no Event of Default
shall have occurred and be continuing and (B) immediately after giving effect to
any such Investment, the Borrower and the Restricted Subsidiaries shall be in
Pro Forma Compliance with the Maximum Total Net Leverage Ratio, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) (or, prior to the first delivery thereof, on the basis of
the financial information set forth in the Borrower’s most recent filed Form
10-K) as though such Investment had been consummated as of the first day of the
applicable Test Period;

(u) any Investments in a Restricted Subsidiary that is not a Loan Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

(v) the forgiveness or conversion to equity (other than Disqualified Equity) of
any Indebtedness owed by a Loan Party or any other Restricted Subsidiary to a
third party and permitted by Section 7.03;

(w) non-cash Investments resulting from the write-down of any intercompany loans
existing on the Closing Date made by the Borrower or its Subsidiaries to Visteon
Brazil Trading Co. LTD and/or Visteon Caribbean, Inc.;

(x) advances of payroll payments to employees or other advances of salaries or
compensation to employees in the ordinary course of business;

 

-161-



--------------------------------------------------------------------------------

(y) Guarantees by any Loan Party or any Restricted Subsidiary of leases (but not
leases evidencing Capitalized Lease Obligations), contracts or of other
obligations of any Loan Party or any other Restricted Subsidiary that do not
constitute Indebtedness and are entered into in the ordinary course of business;

(z) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses (or other grants or rights to use or exploit) or leases of other
assets, intellectual property, or other rights, in each case in the ordinary
course of business;

(aa) Investments consisting of the contribution of Equity Interests of any
Foreign Subsidiary or Foreign Stock Holding Company to any other Foreign
Subsidiary or Foreign Stock Holding Company;

(bb) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent that (i) such Investments are financed with the proceeds received by
such Restricted Subsidiary no more than 30 days prior from an Investment in such
Restricted Subsidiary made utilizing a basket under this Section 7.02 the
availability of which is subject to a stated quantum and (ii) such quantum was
actually utilized by the preceding Investment in question;

(cc) Investments consisting of operating deposit accounts maintained in the
ordinary course of business;

(dd) Investments by Foreign Subsidiaries or any Investments by a Securitization
Subsidiary in any other Person in connection with a Permitted Receivables
Financing, including Investments of funds held in accounts permitted or required
by the arrangement governing such Permitted Receivables Financing or any related
Indebtedness;

(ee) Investments received in connection with (i) the sale, transfer or other
Disposition of Receivables, any Related Security and any Other Securitization
Assets by the Securitization Subsidiary and (ii) the purchase or other
acquisition by, or transfer to, the Securitization Subsidiary of Receivables,
any Related Security and any Other Securitization Assets in each case in
connection with the origination, servicing or collection of such Receivables,
Related Security or Other Securitization Assets;

(ff) Investments consisting of the retained interest (including, without
limitation, subordinated Indebtedness) of sellers of Receivables in connection
with any Permitted Receivables Financing;

(gg) the Johnson Controls Inc. Acquisition and related intercompany Investments
to non-Loan Parties to facilitate such acquisition;

(hh) (i) Investments in or acquisition of additional interests in JCS Nanjing by
HVCC or its Subsidiaries for an approximate aggregate amount of $10,000,000 and
(ii) other Investments in a related line of business by HVCC or its Subsidiaries
for an aggregate amount not to exceed $100,000,000; [reserved];

 

-162-



--------------------------------------------------------------------------------

(ii) Investments by VIHI, LLC into Yanfeng Investment Company Limited as agreed
in the YFV Agreement;

(jj) Investments arising out of restructurings related to the Disposition of the
Interiors Business in a series of one or more transactions which will include
pre-closing restructuring involving (i) legally entity restructurings requiring
intercompany Investments in certain Subsidiaries to facilitate solvent transfer,
(ii) intercompany transfers that result in zero net cash effect on the Loan
Parties and are completed within 15 Business Days of the applicable
restructuring, (iii) in the case of VSI France and Visteon Deutschland GmbH
intercompany loan repayments, (iv) the write-off of intercompany aged payables
in association with such transfers, (v) Investments in ora Subsidiary of HVCC
that will become a Restricted Subsidiary of the Borrower for the purpose of
completing the acquisition of the assets and associated businesses at Visteon
Automotive Systems India represented by the interiors andbusiness of HVCC’s
electronics business located in Chennai and Pune, India to transfer from HVCC
and (vi) Investments required to facilitate the transfer of assets of Visteon
Argentina; and

(kk) other Investments if immediately after giving effect to any such
Investment, the Borrower’s Total Net Leverage Ratio on a Pro Forma Basis as of
the end of the Test Period is no greater than 1.25:1.00, such ratio to be
determined on the basis of the financial information most recently delivered (or
required to have been delivered) to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) (or, prior to the first delivery thereof, on
the basis of the financial information set forth in the Borrower’s most recent
filed Form 10-K); provided that immediately after giving effect to any such
Investment, no Event of Default shall have occurred and be continuing.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) any (i) Permitted Pari Passu Secured Refinancing Debt and any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof), (ii) any
Permitted Junior Refinancing Debt and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof) and (iii) Incremental Equivalent Debt
and any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof), in each case incurred in accordance with this Agreement;

(b) Indebtedness in respect of obligations with respect to letters of credit
issued pursuant to the Existing Letter of Credit Facility not to exceed
$15,000,000 at any time outstanding;

(c) Indebtedness of the Loan Parties under the Loan Documents and any Permitted
Refinancing thereof;

(d) Indebtedness outstanding or committed to be incurred on the Closing Date and
listed on Schedule 7.03 and any Permitted Refinancing thereof;

(e) Guarantees incurred by the Borrower or any Restricted Subsidiary in respect
of Indebtedness of the Borrower or any other Restricted Subsidiary that is
permitted to be incurred under this Agreement;

 

-163-



--------------------------------------------------------------------------------

(f) Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) any
Restricted Subsidiary that is not a Loan Party owed to (1) any other Restricted
Subsidiary that is not a Loan Party or (2) any Loan Party and (C) any Loan Party
owed to any Restricted Subsidiary which is not a Loan Party; provided that all
such Indebtedness of any Loan Party under this clause (f)(C) must be expressly
subordinated to the Obligations on the terms of the Intercompany Subordination
Agreement or subject to subordination terms substantially identical to the
subordination terms set forth in Exhibit H, in each case within 60 days of the
incurrence of such Indebtedness or such later date as the Administrative Agent
shall reasonably agree, in each case, to the extent permitted by applicable Law
and not giving rise to materially adverse tax consequences as reasonably
determined by the Borrower and the Administrative Agent;

(g)(i) Capitalized Lease Obligations and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings, but excluding any obligations in
respect of the Arbor Plant Disposition) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding, together with the aggregate principal
amount of Permitted Refinancings outstanding pursuant to clause (ii) below,
shall not exceed the greater of $40,000,000 and 1.00% of Consolidated Total
Assets at the time of incurrence and (ii) any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

(h) Guarantees and other obligations in respect of the Indebtedness (i) of
Subsidiaries (other than HVCC); provided that the aggregate principal amount of
such Indebtedness shall not exceed $150,000,000 (or the equivalent thereof) at
any one time outstanding and (ii) of Joint Ventures that do not qualify as
Subsidiaries (other than Yanfeng Investment Company Limited) in an amount not
exceeding $75,000,000 at any one time outstanding;

(i) Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and not for speculative purposes;

(j) Indebtedness (other than for borrowed money) secured by Liens permitted
under Section 7.01;

(k) Indebtedness representing deferred compensation or stock-based compensation
to directors, officers, managers, employees and other service providers of the
Borrower and the Restricted Subsidiaries;

(l) Indebtedness of the Borrower consisting of (i) repurchase obligations with
respect to Equity Interests of the Borrower issued to directors, consultants,
managers, officers and employees of the Borrower and its Subsidiaries arising
upon the death, disability or termination of employment of such director,
consultant, manager, officer or employee to the extent such repurchase is
permitted under Section 7.06 and (ii) promissory notes issued by the Borrower to
directors, consultants, managers, officers and employees (or their spouses or
estates) of the Borrower and its Subsidiaries to purchase or redeem Equity
Interests of the Borrower issued to such director, consultant, manager, officer
or employee to the extent such purchase or redemption is permitted under
Section 7.06;

 

-164-



--------------------------------------------------------------------------------

(m) Indebtedness in respect of indemnification, purchase price adjustments or
other similar obligations incurred by the Borrower or any Restricted Subsidiary
in a Permitted Acquisition or Disposition under agreements which provide for
indemnification, the adjustment of the purchase price or for similar
adjustments;

(n) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred consideration (e.g., earn-outs, indemnifications,
incentive non-competes and other contingent or deferred obligations) or other
similar arrangements incurred by such Person in connection with any Permitted
Acquisition or other Investment permitted under Section 7.02;

(o) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary) or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary (including any Indebtedness assumed by the Borrower or any
Restricted Subsidiary in connection with any acquisition of any assets or
Person), in each case after the Closing Date as the result of a Permitted
Acquisition or other Investment permitted by Section 7.02 (other than
Section 7.02(e)) to the extent existing at the time of such Permitted
Acquisition or Investment and any Permitted Refinancing thereof; provided that
(i) such Indebtedness is not incurred in contemplation of such Permitted
Acquisition or Investment, and (ii) such Indebtedness shall not exceed the
greater of $300,000,000 and 5.00% of Consolidated Total Assets, at any time
outstanding; provided, further, that the amount of Indebtedness any non-Loan
Party may incur pursuant to this clause (o) shall not exceed 50% of such amount;

(p) Indebtedness in respect of netting services, overdraft protections, employee
credit card programs, automatic clearinghouse arrangements and similar
arrangements in each case in connection with deposit accounts and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;

(q) Indebtedness of HVCC and its Restricted Subsidiaries; provided that at the
time of incurrence of such Indebtedness, (i) HVCC shall be in Pro Forma
Compliance with each of the HVCC Total Net Leverage Requirement and (ii) the
Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance with
the Maximum Total Net Leverage Ratio, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) (or, prior to the first
delivery thereof, on the basis of the financial information set forth in the
Borrower’s most recent filed Form 10-K) as though such Investment had been
consummated as of the first day of the applicable Test Period;[reserved];

(r) Indebtedness incurred by the Borrower or any Restricted Subsidiary in
respect of any banker’s acceptances, bank guarantees, letters of credit,
warehouse receipts or similar instruments entered into in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims;

 

-165-



--------------------------------------------------------------------------------

(s) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary in the ordinary course of business or
consistent with past practice;

(t) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(u) Indebtedness of any Restricted Subsidiaries that are non-Loan Parties (other
than HVCC and its Subsidiaries) up to an aggregate amount not to exceed
$300,000,000 at any one time outstanding and any refinancings, refundings,
renewals, reallocations or extensions thereof; provided that any new credit
facility refinancing or replacing any such Indebtedness does not cause the
aggregate amount available under all such credit facilities to exceed
$300,000,000;

(v) the Guarantee by the Borrower of Indebtedness of Yanfeng Investment Company
Limited pursuant to the YFV Agreement; provided that the amount of Indebtedness
guaranteed by the Borrower shall not exceed $45,000,000;

(w) Indebtedness supported by a letter of credit issued or created by any Person
(other than Borrower or any of its Affiliates) by or for the account of Borrower
or any of the Restricted Subsidiaries pursuant to another clause of this
Section 7.03 the availability of which is subject to a stated quantum, in a
principal amount not in excess of the stated amount of such letter of credit;

(x) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit issued in the ordinary course of
business;

(y) Guarantees (i) in respect of any travel and other reimbursable business
expenses incurred by employees of the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business and (ii) incurred in the
ordinary course of business in respect of obligations of or to suppliers,
customers, franchisees, lessors, licensees, sublicensees or distribution
partners;

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in this Section 7.03;

(aa) to the extent considered Indebtedness, funds of another Person held in an
Exempt Deposit Account by a Loan Party or any Restricted Subsidiary as a
fiduciary or on a contractual basis;

(bb) Indebtedness of Foreign Subsidiaries under Permitted Factoring Programs and
Permitted Receivables Financing incurred after the Closing Date (excluding
Indebtedness of a Securitization Subsidiary owed to any Foreign Subsidiary or of
any Foreign Subsidiary owed to a Securitization Subsidiary) in an aggregate
amount not to exceed $100,000,000 at any one time outstanding (without regard to
adverse changes in the exchange rate) in the aggregate;

(cc) Indebtedness under letters of credit or bank guarantees issued on behalf of
Foreign Subsidiaries in an aggregate amount not to exceed $50,000,000 at any one
time outstanding;

 

-166-



--------------------------------------------------------------------------------

(dd) intercompany notes issued by a Restricted Subsidiary in connection with
Permitted Restructuring Transactions so long as (i) if the Permitted
Restructuring Transaction involves a transfer by a Loan Party, such intercompany
note shall be pledged as Collateral pursuant to the Collateral Documents
(subject to the terms of any applicable intercreditor agreement, if any),
(ii) such note is not issued in respect of any Indebtedness for borrowed money
payable in cash and (iii) all such Indebtedness of any Loan Party under this
clause (dd) must be expressly subordinated to the Obligations on the terms of
the Intercompany Subordination Agreement or subject to subordination terms
substantially identical to the subordination terms set forth in Exhibit H, in
each case within 60 days of the incurrence of such Indebtedness or such later
date as the Administrative Agent shall reasonably agree, in each case, to the
extent permitted by applicable Law and not giving rise to materially adverse tax
consequences as reasonably determined by the Borrower and the Administrative
Agent;

(ee) Indebtedness of the Borrower consisting of a promissory note to the
purchaser of the Interiors Business in an aggregate principal amount not to
exceed $90,000,000; and

(ff) Indebtedness of the Loan Parties and the Restricted Subsidiaries arising
under Capitalized Lease Obligations entered into in connection with a sale and
leaseback transaction permitted under Section 7.05(e) or 7.05(x).

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as (other than in the case of clause (e) below) no Event of
Default would result therefrom:

(a) any Restricted Subsidiary (or any other Person) may merge, amalgamate or
consolidate with (i) the Borrower (including a merger, the purpose of which is
to reorganize the Borrower into a new jurisdiction in any State of the United
States of America); provided that the Borrower shall be the continuing or
surviving Person or the surviving Person shall expressly assume the obligations
of the Borrower pursuant to documents reasonably acceptable to the
Administrative Agent or (ii) any one or more other Restricted Subsidiaries;
provided that when any Guarantor is merging or amalgamating with another
Restricted Subsidiary that is not a Loan Party (A) the Guarantor shall be the
continuing or surviving Person, (B) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
(other than Section 7.02(e)) and 7.03, respectively and (C) to the extent
constituting a Disposition, such Disposition must be permitted hereunder;

(b)(i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve, or the
Borrower or any Restricted Subsidiary may (if the validity, perfection and
priority of the Liens securing the Obligations is not adversely affected
thereby) change its legal form if the Borrower determines in good faith that
such action is in the best interest of the Borrower and the Restricted
Subsidiaries taken as a whole and is not disadvantageous to the Lenders in any
material respect (it being understood that in the case of any liquidation or
dissolution of a Restricted Subsidiary that is a Guarantor, such Subsidiary

 

-167-



--------------------------------------------------------------------------------

shall at or before the time of such liquidation or dissolution transfer its
assets to another Restricted Subsidiary that is a Loan Party unless such
Disposition of assets is permitted hereunder (other than pursuant to
Section 7.05(d)(A)); and in the case of any change in legal form, a Restricted
Subsidiary that is a Loan Party will remain a Loan Party unless such Loan Party
is otherwise permitted to cease being a Loan Party hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Loan Party and (ii) to the extent
constituting an Investment, such Investment must be permitted by Section 7.02
(other than Section 7.02(e));

(d) any Restricted Subsidiary may merge, amalgamate or consolidate with, or
dissolve into, any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that (i) the
continuing or surviving Person shall, to the extent subject to the terms hereof,
have complied with the requirements of Section 6.12, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02 (other than Section 7.02(e)) and (iii) to the
extent constituting a Disposition, such Disposition must be permitted hereunder;

(e) any Restricted Subsidiary may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person or Dispose of all or substantially all
of its assets in order to effect a Disposition permitted pursuant to
Section 7.05 (other than Section 7.05(d)(A));

(f) any Investment permitted by Section 7.02 (other than Section 7.02(e)) may be
structured as a merger, consolidation or amalgamation;

(g) the Borrower or any Restricted Subsidiary may consummate any Permitted
Restructuring Transaction; and

(h) a transaction in compliance with Section 10.24 under this Agreement.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used, useful or economically practicable to maintain in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including allowing any registrations or any applications for registration of
any intellectual property to lapse or go abandoned);

(b) Dispositions of (i) inventory, (ii) goods held for sale and (iii) any other
immaterial asset; provided that the Fair Market Value of immaterial assets
disposed of pursuant to this Section 7.05(b)(iii) shall not exceed $7,500,000 in
any fiscal year;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the net proceeds of such Disposition is promptly applied to the
purchase price of such replacement property;

 

-168-



--------------------------------------------------------------------------------

(d)(A) Dispositions permitted by Section 7.04, (B) Investments permitted by
Section 7.02 (other than Section 7.02(e)), (C) Restricted Payments permitted by
Section 7.06 and (D) Liens permitted by Section 7.01;

(e) Dispositions by the Borrower or any Restricted Subsidiary of property
pursuant to sale-leaseback transactions (other than the Arbor Plant
Disposition); provided that (i) the Fair Market Value of all property so
Disposed of shall not exceed $50,000,000 from and after the Closing Date and
(ii) the purchase price for such property shall be paid to the Borrower or such
Restricted Subsidiary, as applicable, for not less than 75% cash consideration;

(f) Dispositions of cash and Cash Equivalents;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) Licensing or sublicensing (or other grants of rights to use or exploit) of
IP Rights in the ordinary course of business;

(i) sales, Disposition or contributions of property (including IP Rights)
(A) between Loan Parties, (B) between Restricted Subsidiaries (other than Loan
Parties), (C) by Restricted Subsidiaries that are not Loan Parties to the Loan
Parties or (D) by Loan Parties to any Restricted Subsidiary that is not a Loan
Party; provided that (1) the portion (if any) of any such Disposition made for
less than Fair Market Value and (2) any noncash consideration received in
exchange for any such Disposition, shall in each case constitute an Investment
in such Restricted Subsidiary;

(j) leases, subleases, licenses, sublicenses (or other grants of rights to use
or exploit), occupancy agreements or assignment of property in the ordinary
course of business which does not interfere in any material respect with the
business of the Borrower or any Restricted Subsidiary;

(k) transfers of property subject to Casualty Events;

(l) the sale or issuance of any Restricted Subsidiary’s Equity Interests to the
Borrower or any Guarantor;

(m) the transfer for fair value of property (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property; provided that such transfer is
permitted under Section 7.02(k), (p) or (t);

(n) the unwinding of Swap Contracts permitted hereunder pursuant to their terms;

(o) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

 

-169-



--------------------------------------------------------------------------------

(p) any Disposition of any asset between or among the Restricted Subsidiaries as
a substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to this Section 7.05;

(q) Dispositions by the Borrower or any Restricted Subsidiary not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) at least 75% of the purchase price for such property in excess
of $10,000,000 shall be paid to the Borrower or such Restricted Subsidiary, as
applicable, in the form of cash or Cash Equivalents; provided, however, that for
the purposes of this clause (q)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable Disposition, (B) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received in the conversion) within
180 days following the closing of the applicable Disposition; and (C) any
Designated Non-Cash Consideration in respect of such Disposition having an
aggregate Fair Market Value, taken together with the Designated Non-Cash
Consideration in respect of all other Dispositions, not in excess of the greater
of $100,000,000 and 2.0% of Consolidated Total Assets (with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured as of the
time received) and (iii) the Net Cash Proceeds received by the Borrower or a
Restricted Subsidiary from Dispositions made pursuant to this clause (q) are
applied to prepay Loans to the extent required by Section 2.05(b)(ii);

(r) the Disposition of any Unrestricted Subsidiary;

(s) the purchase and sale or other transfer, in each case for cash, of Permitted
Receivables Financing Assets (including by capital contribution) to a
Securitization Subsidiary;

(t) the Disposition of Equity Interests in HVCC; provided that the Borrower,
continues to own and control, directly or indirectly, Equity Interests equal to
at least 51% of HVCC at all times;[reserved];

(u) the Disposition of Receivables and any Related Security and Other Factoring
Assets in any Permitted Factoring Program or the Disposition of Receivables, any
Related Security or Other Securitization Assets in connection with any Permitted
Receivables Financing so long as (i) such assets are not included in Collateral,
(ii) such Disposition is for cash at Fair Market Value and on a non-recourse
basis by non-Loan Parties and (iii) the book value of all such Receivables,
Related Security, Other Factoring Assets and Other Securitization Assets subject
to the Permitted Factoring Program and/or Permitted Receivables Financing at any
one time do not exceed $100,000,000 (without regard to adverse changes in the
exchange rate) in the aggregate;

(v) Dispositions of Investments (including Equity Interests) in Joint Ventures
(other than HVCC) to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

 

-170-



--------------------------------------------------------------------------------

(w) Dispositions of Acquired Non-Core Assets in an aggregate amount not to
exceed $50,000,000;

(x) the Arbor Plant Disposition;

(y) Dispositions of Accounts (as defined in the Uniform Commercial Code) in
connection with the compromise, write-down or collection thereof in the ordinary
course of business and consistent with past practice;

(z) Dispositions in respect of Permitted Restructuring Transactions (other than
the Arbor Plant Disposition);

(aa) Dispositions of Equity Interests to directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the
ownership of Equity Interests of Foreign Subsidiaries; and

(bb) the HVCC Sale;

provided, however, that any Disposition of any property pursuant to
Section 7.05(q), (t), (w) or (x) shall be for no less than the Fair Market Value
of such property at the time of such Disposition. To the extent any Collateral
is Disposed of as expressly permitted by this Section 7.05 to any Person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent is authorized to,
and, upon request, shall, take any actions necessary or deemed appropriate in
order to effect the foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries that directly or indirectly own Equity
Interests of such Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
such other Restricted Subsidiary and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests, it being
understood, however, that any such Restricted Subsidiary may exclude one or more
classes of equity holders from any such Restricted Payment so long as the class
or classes of equity interests owned by any Loan Party or any Subsidiary are not
excluded from any such Restricted Payment);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(c) the Borrower may make Restricted Payments in connection with the share
repurchases required by the director and employee compensation programs as
described on Schedule 7.06(c), so long as no Event of Default has occurred and
is continuing or would result therefrom; provided that the aggregate amount of
Restricted Payments paid pursuant to this clause (c) shall not exceed
$10,000,000 in any fiscal year;

 

-171-



--------------------------------------------------------------------------------

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may take actions expressly permitted by Section 7.02
(other than Sections 7.02(e)), 7.04, 7.08 or 7.13;

(e) the Borrower may make Restricted Payments in connection with share
repurchases or dividends in an aggregate amount not to exceed $875,000,000;

(f) additional Restricted Payments in an aggregate amount not to exceed an
amount equal to the portion, if any, of the Cumulative Credit on the date of
such election that the Borrower elects to apply to this Section 7.06(f), such
election to be specified in a written notice of a Responsible Officer of the
Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that, in the case of this Section 7.06(f), (A) immediately
before and after giving effect to any such Restricted Payment, no Event of
Default shall have occurred and be continuing and (B) immediately after giving
effect to any such Restricted Payment, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the Maximum Total Net
Leverage Ratio, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) (or, prior to the first delivery thereof, on
the basis of the financial information set forth in the Borrower’s most recent
filed Form 10-K) as if the Restricted Payment had occurred on the first day of
such Test Period;

(g) Restricted Payments by HVCC and its Subsidiaries to redeem or repurchase
(including, without limitation, for cash) Equity Interests of HVCC from HVCC’s
existing minority equityholders so long as (i) HVCC is a Restricted Subsidiary
of the Borrower and (ii) such redemptions or repurchases are made in accordance
with Section 7.08(b);[reserved];

(h) the Borrower and any Restricted Subsidiary may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination of its
Equity Interests or any Permitted Acquisition (or similar Investment) and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion;

(i) the payment of dividends and distributions within 60 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with the other provisions of this Section 7.06;

(j) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable by or with respect
to any future, present or former employee, director, officer, member of
management or consultant (or their respective Affiliates, estates or immediate
family members) of the Borrower or any of the Restricted Subsidiaries or any
direct or indirect parent thereof and any repurchases of Equity Interests deemed
to occur upon, in each case, the exercise, vesting or settlement, as applicable,
of stock options, warrants, restricted equity or similar rights if such Equity
Interests represent a portion of the exercise price of such options, warrants or
similar rights or required withholding or similar taxes with respect to such
options, warrants, restricted equity or similar rights;

 

-172-



--------------------------------------------------------------------------------

(k) each Subsidiary of the Borrower, or its direct or indirect parent (other
than the Borrower), may repurchase its Equity Interests owned by any of its
minority owners upon a direct or indirect sale of such Subsidiary or of all or
substantially all of such Subsidiary’s assets (provided that such sale is
permitted under this Agreement); and

(l) other Restricted Payments if immediately after giving effect to such
Restricted Payment (i) no Event of Default shall have occurred and be continuing
and (ii) immediately after giving effect to any such Restricted Payment, the
Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance with a
Total Net Leverage Ratio of 1.25:1.00, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) (or, prior to the first
delivery thereof, on the basis of the financial information set forth in the
Borrower’s most recent filed Form 10-K) as though such Restricted Payment had
occurred on the first day of such Test Period.

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties and their Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of
such transaction), (b) on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (c) any transaction among a
Securitization Subsidiary and a Foreign Subsidiary effected as part of a
Permitted Receivables Financing, (d) customary fees and indemnities may be paid
to any directors, officers, employees or managers of the Borrower and the
Restricted Subsidiaries and reasonable out-of-pocket costs of such Persons may
be reimbursed, (e) employment, compensation, bonus, incentive, retention and
severance arrangements and health, disability and similar insurance or benefit
plans or other benefit arrangements between the Borrower or any Subsidiary
thereof and their respective directors, officers, employees or managers
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests pursuant to put/call rights or similar rights with current or former
employees, officers, directors, managers, consultants or independent contractors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
(or other similar governing body) of the Borrower or any Restricted Subsidiary,
(f) Restricted Payments permitted under Section 7.06 (other than
Section 7.06(d)), (g) Investments permitted under Section 7.02, (h) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.08 or any amendment to any such agreement to the extent such an
amendment is not materially adverse, taken as a whole, to the Lenders in any
material respect, (i) transactions between the Borrower or any of the

 

-173-



--------------------------------------------------------------------------------

Restricted Subsidiaries and any Person that is an Affiliate solely due to the
fact that a director of such Person is also a director of the Borrower or such
Restricted Subsidiary; provided, however, that such director abstains from
voting as a director of the Borrower or such Restricted Subsidiary on any matter
involving such other Person, (j) loans, guarantees and other transactions by the
Borrower and the Restricted Subsidiaries to the extent permitted under Article
VII (excluding any other provisions generally permitting transactions permitted
by this Section 7.08), (k) transactions in which the Borrower or any Restricted
Subsidiary, as the case may be, delivers to the Administrative Agent a letter
from an accounting, appraisal, investment banking firm or consultant of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged and that
is independent of the Borrower and their Affiliates stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this
Section 7.08, (l) transactions with wholly owned Subsidiaries for the purchase
or sale of goods, products, parts and services entered into in the ordinary
course of business, (m) transactions with joint ventures for the purchase or
sale of goods, equipment and services entered into in the ordinary course of
business, (n) Investments by Affiliates in Indebtedness or preferred Equity
Interests of the Borrower or any of its Subsidiaries (and/or such Affiliate’s
exercise of any permitted rights with respect thereto), so long as
non-Affiliates were also offered the opportunity to invest in such Indebtedness
or preferred Equity Interests, and transactions with Affiliates solely in their
capacity as holders of Indebtedness or preferred Equity Interests of the
Borrower or any of its Subsidiaries, so long as such transaction is with all
holders of such class (and there are such non-Affiliate holders) and such
Affiliates are treated no more favorably than all other holders of such class
generally, and (o) any other transaction with an Affiliate, which is approved by
a majority of disinterested members of the board of directors (or equivalent
governing body) of the Borrower in good faith.

Section 7.09 Clauses Restricting Subsidiary Distributions. Except as provided
herein, or in documentation relating to the Specified Refinancing Debt,
Permitted Pari Passu Secured Refinancing Debt, Permitted Junior Refinancing
Debt, Incremental Equivalent Debt or any Permitted Refinancing thereof, or (with
respect to encumbrances or restrictions on any non-Loan Party) in any
documentation evidencing the Indebtedness of any non-Loan Party expressly
permitted under Section 7.03, or except for restrictions in any one or more
agreements governing Indebtedness entered into after the Closing Date that
contain encumbrances and other restrictions that are, taken as a whole, in the
good faith judgment of the Borrower, (A) no more restrictive in any material
respect with respect to the Borrower or any Restricted Subsidiary than those
encumbrances and other restrictions that are in effect on the Closing Date
pursuant to agreements and instruments in effect on the Closing Date or (B) no
more disadvantageous to the Lenders than the Loan Documents, the Borrower shall
not, nor shall it permit any of the Restricted Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to:

(a) pay dividends or make any other distributions on any of such Restricted
Subsidiary’s Equity Interests owned by the Borrower or any other Restricted
Subsidiary;

(b) repay or prepay any Indebtedness owed by such Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary;

 

-174-



--------------------------------------------------------------------------------

(c) make loans or advances to the Borrower or any other Restricted Subsidiary;

(d) transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary, other than (in the case of each of paragraphs (a) through
(d) above) restrictions:

(i) in agreements evidencing secured Indebtedness permitted under this Agreement
and that comply with clauses (A) or (B) above;

(ii) by reason of customary provisions restricting assignments, subletting,
sublicensing or other transfers contained in leases or subleases, licenses or
sublicenses, joint venture agreements and similar agreements existing on the
Closing Date or entered into in the ordinary course of business;

(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement;

(iv) in any agreement binding on any Person or assets acquired by the Borrower
or any Restricted Subsidiary as in effect at the time of such acquisition
(except to the extent such agreement was entered into in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by Section 7.03;

(v) in any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Restricted Subsidiary pending the sale or other
disposition;

(vi) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Equity Interest of a Person other than on a pro rata basis;

(vii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(viii) provisions limiting the Disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements, which limitation is applicable only to the assets
that are the subject of such agreements;

(ix) agreements governing Indebtedness outstanding on the Closing Date and
listed on Schedule 7.09;

(x) Liens permitted by Section 7.01 that limit the right of the Borrower or any
Restricted Subsidiary to Dispose of assets subject to such Lien;

 

-175-



--------------------------------------------------------------------------------

(xi) restrictions under any Permitted Factoring Program or Permitted Receivables
Financing (which restrictions shall only apply to any Securitization Subsidiary
and the Foreign Subsidiaries which participate therein);

(xii) such encumbrances or restrictions with respect to Indebtedness of a
Foreign Subsidiary permitted pursuant to this Agreement and which encumbrances
or restrictions are customary in agreements of such type or are of the type
existing under the agreements listed on Schedule 7.09 and which shall apply only
to such Foreign Subsidiaries subject thereto and such Foreign Subsidiary’s
Subsidiaries;

(xiii) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments, obligations or
arrangements referred to in clauses (i) through (xii) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, in any material respect, than those contained in the contracts,
instruments, obligations or arrangements prior to such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings;

(xiv) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements; and

(xv) restrictions imposed by requirements of Law.

Section 7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) that would entail a violation of the provisions of
Regulation T, Regulation U or Regulation X of the FRB or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose.

Section 7.11 Financial Covenant. Permit the Total Net Leverage Ratio as of the
last day of a Test Period (commencing with the first fiscal quarter ending after
the Closing Date) to exceed 3.00:1.00; provided that during any Suspension
Period, this Section 7.11 shall only be tested with respect to the Revolving
Credit Facility.

Section 7.12 Accounting Changes. Make any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
amendments to this Agreement that are necessary, in the reasonable judgment of
the Administrative Agent and the Borrower, to reflect such change in fiscal
year.

Section 7.13 Prepayments, Etc. of Indebtedness; Amendments.

 

-176-



--------------------------------------------------------------------------------

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness that is expressly subordinated
in right of payment to the Obligations (other than intercompany Indebtedness) or
any Indebtedness that is secured on a junior priority basis relative to the
Facilities by some or all of the Collateral (collectively, “Junior Financing”)
or any Unsecured Financing (it being understood that payments of regularly
scheduled interest, principal and fees and payments of indemnities and expense
reimbursement shall be permitted), or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) a
prepayment, redemption, purchase, defeasement or other satisfaction of Junior
Financing or Unsecured Financing made using the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 7.13(a)(i); provided that (A) immediately after giving effect to
any such prepayment, no Event of Default shall have occurred and be continuing
and (B) immediately after giving effect to any such prepayment, redemption,
purchase, defeasement or other satisfaction, the Borrower shall be in Pro Forma
Compliance with the Maximum Total Net Leverage Ratio, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) (or,
prior to the first delivery thereof, on the basis of the financial information
set forth in the Borrower’s most recent filed Form 10-K) as though such
prepayment, redemption, purchase, defeasement or other satisfaction had been
made on the first day of such Test Period, (ii) the conversion of any Junior
Financing or Unsecured Financing to Equity Interests (other than Disqualified
Equity Interests), (iii) the prepayment, redemption, purchase, defeasance or
other satisfaction of any Junior Financing or Unsecured Financing with any
Permitted Refinancing thereof, (iv) the prepayment, redemption, purchase,
defeasance or other satisfaction prior to the scheduled maturity of any Junior
Financing, Unsecured Financing or Permitted Refinancing thereof, in an aggregate
amount not to exceed the greater of $50,000,000 and 1.00% of Consolidated Total
Assets at the time of such prepayment, redemption, purchase, defeasance or other
satisfaction, (v) the prepayment, redemption, purchase, defeasance or other
satisfaction of any Indebtedness incurred or assumed pursuant to
Section 7.03(o), (vi) payments of interest in the form of payments in kind,
accretion or similar payments and (vii) any other prepayment, redemption,
purchase, defeasement or other satisfaction of Junior Financing or Unsecured
Financing, provided that (x) immediately after giving effect to any such
prepayment, redemption, purchase, defeasement or other satisfaction, no Default
or Event of Default shall have occurred and be continuing and (y) the Total Net
Leverage Ratio of the Borrower, on a Pro Forma Basis after giving effect to such
prepayment, redemption, purchase, defeasement or other satisfaction, as if it
had occurred on the first day of such Test Period shall not exceed 1.25:1.00; or
(b) amend, modify or change any term or condition of any Junior Financing
Documentation, any Unsecured Financing Documentation or any of its Organization
Documents in any manner that is (I), taken as a whole, materially adverse to the
interests of the Administrative Agent or the Lenders and (II) in the case of any
Junior Financing Documentation in respect of Junior Financing that is subject to
an intercreditor agreement to which the Administrative Agent is a party,
prohibited by such intercreditor agreement; provided that this clause (b) shall
not restrict a Refinancing of any Junior Financing or any Unsecured Financing
otherwise permitted hereunder that complies with the definition of “Permitted
Refinancing.”

Section 7.14 Covenant Suspension.

 

-177-



--------------------------------------------------------------------------------

(a) During any period of time that (i) both the Corporate Rating and the Family
Rating, respectively, applicable to the Borrower are Investment Grade Ratings
(an “Investment Grade Ratings Designation”); and (ii) no Event of Default has
occurred and is continuing at the time of such Investment Grade Ratings
Designation, the Borrower and the Restricted Subsidiaries will not be subject to
the following Sections of this Agreement: Section 7.02, Section 7.03,
Section 7.05, Section 7.06, Section 7.08, Section 7.09, Section 7.13, and,
solely with respect to the Initial Term Facility, any Incremental Facility or
any other Tranche of Term Commitments or Term Loans, Section 7.11 (collectively,
the “Suspended Covenants”).

(b) Solely for the purpose of determining the amount of Liens permitted under
Section 7.01 during any Suspension Period (as defined below) and without
limiting the Borrower’s or any Restricted Subsidiary’s ability to incur
Indebtedness during any Suspension Period, to the extent that calculations in
Section 7.01 refer to Section 7.03, such calculations shall be made as though
Section 7.03 remains in effect during the Suspension Period. In the event that
the Borrower and the Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of paragraph (a) of this
Section 7.14 and, on any subsequent date (the “Reversion Date”), one or both of
the Rating Agencies withdraws its ratings or downgrades the ratings assigned to
the Borrower below the required Investment Grade Ratings, then the Borrower and
the Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenants. The period of time between the first date on which the conditions set
forth in paragraph (a) of this Section 7.14 to the suspension of covenants are
satisfied and the Reversion Date is referred to as the “Suspension Period”.
Notwithstanding that the Suspended Covenants may be reinstated, no Default will
be deemed to have occurred as a result of a failure to comply with the Suspended
Covenants during the Suspension Period. On the Reversion Date, all Investments
or Indebtedness, as the case may be, incurred during the Suspension Period will
be classified to have been incurred pursuant to one of the clauses set forth in
Section 7.02 or Section 7.03 (to the extent such Investment or Indebtedness,
respectively, would be permitted to be incurred thereunder as of the Reversion
Date and after giving effect to the Investment made or Indebtedness incurred, as
applicable, prior to the Suspension Period and outstanding on the Reversion
Date). To the extent such Investment or Indebtedness would not be permitted to
be incurred pursuant to one of the clauses set forth in Section 7.02 or
Section 7.03, respectively, such Investment or Indebtedness will be deemed to
have been outstanding on the Closing Date, so that it is classified as permitted
under clause (f) of Section 7.02 or clause (d) of Section 7.03, as the case may
be. Calculations made after the Reversion Date of the amount available to be
made as Restricted Payments under Section 7.06 will be made as though
Section 7.06 had been in effect during the entire period of time from the
Closing Date. Accordingly, Restricted Payments made during the Suspension Period
will reduce the amount available to be made as Restricted Payments under clause
(f) of Section 7.06 following any Reversion Date, and the items specified in
clauses (a) through (f) of the definition of Cumulative Credit will increase the
amount available to be used pursuant thereto following any Reversion Date.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an “Event
of Default”:

 

-178-



--------------------------------------------------------------------------------

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan when due, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, any L/C Obligation or any fee due hereunder, or
any other amount payable hereunder or with respect to any other Loan Document;
or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or 6.11 or in any Section of Article VII; provided,
that during a Suspension Period, a Default by the Borrower under Section 7.11 (a
“Suspension Period Financial Covenant Event of Default”) shall not constitute an
Event of Default with respect to any Tranche of Term Loans unless and until the
Required Revolving Lenders shall have terminated their Revolving Credit
Commitments and declared all amounts outstanding under the Revolving Credit
Facility to be due and payable; provided, however, that if the Required
Revolving Lenders irrevocably rescind such termination and acceleration in a
writing delivered to the Administrative Agent, the Suspension Period Financial
Covenant Event of Default shall automatically cease to constitute an Event of
Default with respect to any Tranche of Term Loans from and after such date; or

(c) Other Defaults. Any Loan Party fails to perform or observe any covenant or
agreement (other than those specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent to the
Borrower; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document required to be delivered pursuant
hereto or thereto shall be incorrect in any material respect when made or deemed
made (or in any respect if any such representation or warranty is already
qualified by materiality); or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), in respect of any Indebtedness (other than Indebtedness hereunder
and Indebtedness owed by any Loan Party to any other Loan Party) having an
aggregate outstanding principal amount of more than the Threshold Amount or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity and any
applicable grace or cure period therefor shall have expired; provided that this
clause (e)(B) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer or other Disposition (including any
Casualty Event) of the property or assets securing such Indebtedness, if such
sale, transfer or Disposition is permitted hereunder and under the documents
providing for such Indebtedness and such Indebtedness is repaid when required
under the documents providing for such Indebtedness or (y) events of default,
termination events or any other similar event under

 

-179-



--------------------------------------------------------------------------------

the documents governing Swap Contracts for so long as such event of default,
termination event or other similar event does not result in the occurrence of an
early termination date or any acceleration or prepayment of any amounts or other
Indebtedness payable thereunder; provided, further, that such failure is
unremedied and is not validly waived by the holders of such Indebtedness in
accordance with the terms of the documents governing such Indebtedness prior to
any termination of the Revolving Credit Commitments or acceleration of the Loans
pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than Immaterial Subsidiaries) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes a general assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or substantially all of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or substantially all of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) admits in writing its
inability or fails generally to pay its debts as they become due or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or substantially all of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid, and not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment or order and does not dispute coverage) and there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs which results or could reasonably be
expected to result in liability of any Loan Party or any ERISA Affiliate in an
aggregate amount (determined as of the date of occurrence of such ERISA Event)
which could reasonably be expected to result in a Material Adverse Effect;
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under any Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party or ERISA Affiliate in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect; or (iii) with
respect to a Foreign Plan, a termination, withdrawal or noncompliance with
applicable law or plan terms which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of the Guaranty or any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a

 

-180-



--------------------------------------------------------------------------------

transaction permitted under Section 7.04 or 7.05, or satisfaction in full of all
the Obligations then due and owing (other than contingent indemnification or
other obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements)) ceases to be in full force and effect; or any Loan Party denies in
writing that it has any or further liability or obligation under the Guaranty or
any Loan Document (other than as a result of repayment in full of the
Obligations then due and owing (other than contingent indemnification or other
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and termination of the Aggregate Commitments, or as a result of a
transaction permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05)); or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected first priority
lien on and security interest in a material portion of Collateral covered
thereby, subject to Liens permitted under Section 7.01, except (i) to the extent
that any such perfection or priority is not required pursuant to Section 4.01,
Section 6.12 or Section 6.14, or the provisions of the applicable Collateral
Document, or results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, (ii) as to Collateral consisting of real property, to
the extent that such losses are covered by a lender’s title insurance policy and
such insurers have not denied or failed to acknowledge coverage, or (iii) upon
satisfaction in full of all the Obligations then due and owing (other than the
contingent indemnification or other obligations as to which no claim has been
asserted and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements).

(m) Intercreditor Agreement. Any Loan Party shall assert in writing that any
Pari Passu Intercreditor Agreement (after execution and delivery thereof) or any
Other Intercreditor Agreement (after execution and delivery thereof) shall have
ceased for any reason to be in full force and effect (other than pursuant to the
terms hereof or thereof) or shall knowingly contest, or knowingly support
another Person in any action that seeks to contest, the validity or
effectiveness of any such intercreditor agreement (other than pursuant to the
terms hereof or thereof).

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (or, if a Suspension Period Financial
Covenant Event of Default occurs and is continuing, at the request of, or with
the consent of, the Required Revolving Lenders only, and in such case, without
limiting Section 8.01(b), only with respect to the Revolving Credit Facility,
and any Letters of Credit, L/C Credit Extensions and L/C Obligations), take any
or all of the following actions:

 

-181-



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the L/C Issuer and the Lenders all rights and
remedies available to it, the L/C Issuer and the Lenders under the Loan
Documents, under any document evidencing Indebtedness in respect of which the
Facilities have been designated as “Designated Senior Debt” (or any comparable
term) and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after an actual or deemed entry of an order for relief with
respect to the Borrower under any Debtor Relief Law), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.19 and
2.20, be applied by the Administrative Agent in the following order, subject to
any contrary provisions expressly set forth in a Pari Passu Intercreditor
Agreement or an Other Intercreditor Agreement, as applicable:

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;

(b) second, to payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among, as applicable, the Administrative
Agent, the L/C Issuer and the Swing Line Lender pro rata in accordance with the
amounts of Unfunded Advances/Participations owed to them on the date of any such
distribution);

(c) third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the L/C Issuer (including
fees, disbursements and other charges of counsel payable under Section 10.05)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
(c) held by them;

 

-182-



--------------------------------------------------------------------------------

(d) fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause (d) held by them;

(e) fifth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the L/C Borrowings and obligations of the Loan Parties
then owing under Secured Hedge Agreements and the Secured Cash Management
Agreements and (ii) to Cash Collateralize that portion of L/C Obligations
comprising the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.03 and
2.19, ratably among the Lenders, the L/C Issuer, the Hedge Banks party to such
Secured Hedge Agreements and the Cash Management Banks party to such Secured
Cash Management Agreements in proportion to the respective amounts described in
this clause (e) held by them; provided that (x) any such amounts applied
pursuant to the foregoing subclause (ii) shall be paid to the Administrative
Agent for the ratable account of the applicable L/C Issuers to Cash
Collateralize such L/C Obligations, (y) subject to Sections 2.03(c) and 2.19,
amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to this clause (e) shall be applied to satisfy drawings under
such Letters of Credit as they occur and (z) upon the expiration of any Letter
of Credit, the pro rata share of Cash Collateral attributable to such expired
Letter of Credit shall be applied by the Administrative Agent in accordance with
the priority of payments set forth in this Section 8.03;

(f) sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and

(g) last, after all of the Obligations have been indefeasibly paid in full, to
the Borrower or as otherwise required by Law.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in accordance with the priority of payments
set forth above. Notwithstanding the foregoing, Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application of payments described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto. Excluded Swap Obligations with respect to any Loan Party
shall not be paid with amounts received from such Loan Party or such Loan
Party’s assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.03.

 

-183-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender and each L/C Issuer hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Swing Line Lender shall act on behalf of the Lenders with respect to any
Swing Line Loan made by it and the documents associated therewith, and the Swing
Line Lender shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by it in connection with Swing Line Loans made by it or proposed to be made by
it as fully as if the term “Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included the Swing Line Lender with respect
to such acts or omissions, and (ii) as additionally provided herein with respect
to the Swing Line Lender.

(d) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank party to a Secured Cash Management Agreement and
a potential Hedge Bank party to a Secured Hedge Agreement) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact

 

-184-



--------------------------------------------------------------------------------

appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder or under any intercreditor agreement at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder or under any intercreditor agreement) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence, bad faith or willful
misconduct in connection with its duties expressly set forth herein, to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction) or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in

 

-185-



--------------------------------------------------------------------------------

any instance) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders or the Required Revolving Lenders, as applicable, in accordance
with Article VIII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and

 

-186-



--------------------------------------------------------------------------------

other documents expressly required to be furnished to the Lenders by any Agent
herein, such Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, on a ratable basis based
on such Lender’s Pro Rata Share of all the Facilities, indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), and
hold harmless each Agent-Related Person in each case from and against any and
all Indemnified Liabilities incurred by such Agent-Related Person; provided,
however, that no Lender shall be liable for any Indemnified Liabilities incurred
by an Agent-Related Person to the extent such Indemnified Liabilities are
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence, bad faith or willful misconduct; provided, however, that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence, bad faith or willful misconduct for purposes of
this Section 9.07; provided, further, that to the extent any L/C Issuer or Swing
Line Lender is entitled to indemnification under this Section 9.07 solely in its
capacity and role as L/C Issuer or Swing Line Lender, respectively, only the
Revolving Credit Lenders shall be required to indemnify such L/C Issuer or Swing
Line Lender under this Section 9.07 (which indemnity shall be provided by such
Lenders based upon their respective Pro Rata Share of the Revolving Credit
Facility). In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 shall apply whether or
not any such investigation, litigation or proceeding is brought by any Lender or
any other Person. Without limiting the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its pro rata share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. Any Agent and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though it were not an Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to its Loans, such
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include such Agent in its
individual capacity.

 

-187-



--------------------------------------------------------------------------------

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default under Section 8.01(a), (f), or (g) (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall continue in effect for its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has been appointed and accepted such
appointment as the Administrative Agent by the date which is 30 days following
the retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the entering Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor or upon the expiration of the 30-day period following the retiring
Administrative Agent’s notice of resignation without a successor agent having
been appointed, the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents. If the Administrative Agent
becomes a Defaulting Lender, the Administrative Agent may be removed as the
Administrative Agent hereunder by the Borrower or the Required Lenders.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

-188-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. Each of the Lenders (including in
their capacities as potential Hedge Banks party to a Secured Hedge Agreement and
potential Cash Management Banks party to a Secured Cash Management Agreement)
and each L/C Issuer irrevocably authorize and direct the Administrative Agent
to, and the Administrative Agent shall, upon the request of the Borrower,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations then due and owing (other than
(A) contingent indemnification or other contingent obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements, for which alternative
arrangements satisfactory to the Hedge Bank(s) have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been Cash Collateralized), (ii) that is sold, disposed of or
distributed or to be sold, disposed of or distributed as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party, (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders, (iv) owned by a
Subsidiary Guarantor upon release of such Subsidiary Guarantor from its
obligations under its Guaranty pursuant to clause (c) below or (v) upon property
constituting Excluded Assets;

 

-189-



--------------------------------------------------------------------------------

(b) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted to be senior to the Lien held by the Administrative
Agent by Section 7.01(i) or (p), pursuant to documents reasonably satisfactory
to the Administrative Agent;

(c) release any Subsidiary Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder; and

(d) establish intercreditor arrangements as contemplated by this Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to subordinate any Lien thereon granted to or held by
the Administrative Agent, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.11; provided that, to the extent requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower certifying that any
such transaction has been consummated in compliance with this Agreement and the
other Loan Documents.

Section 9.12 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

Section 9.13 Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint lead arranger,” or “joint bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

-190-



--------------------------------------------------------------------------------

Section 9.14 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

Section 9.15 Withholding Tax. To the extent required by any applicable Laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Loan Document an amount
equivalent to any

 

-191-



--------------------------------------------------------------------------------

applicable withholding Tax. Without limiting or expanding the provisions of
Section 3.01, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.15. The agreements in this Section 9.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 9.15, include
any Swing Line Lender and any L/C Issuer.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment, waiver or consent of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent
(other than with respect to (w) any amendment or waiver contemplated in clause
(h) below, (x) any amendment or waiver contemplated in the second paragraph of
this Section, which shall only require the consent of the Required Revolving
Lenders, (y) any amendment or waiver contemplated in the third paragraph of this
Section, which shall only require the consent of the Required Term Lenders or
(z) any other amendment or waiver contemplated in clauses (a) through (g) below,
which shall only require the consent of the Lenders expressly described below),
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment pursuant to Section 8.02,
in each case without the written consent of such Lender (it being understood
that a waiver of (or the amendments to the terms of) any condition precedent set
forth in Section 4.02 or the waiver of (or the amendments to the terms of) any
Default or Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

 

-192-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan or L/C Borrowing, or any fees or other premium payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (and subject to such further requirements as may be applicable thereto
under the last two paragraphs of this Section), it being understood that the
waiver of any obligation to pay interest at the Default Rate, and the amendment
or waiver of any mandatory prepayment of Loans under any Facility shall not
constitute a postponement of any date scheduled for the payment of principal,
interest or fees;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby, it being understood that any change to the
definition of Total Net Leverage Ratio or Total Senior Secured Net Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in any rate of interest or any fees based thereon; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation to pay interest at the Default
Rate;

(d) modify Section 2.06(c), 2.13 or 8.03 without the written consent of each
Lender directly and adversely affected thereby;

(e) change (i) any provision of this Section 10.01 (other than (A) clause
(h) below and the second paragraph of this Section, which may each be amended
with the consent of the Required Revolving Lenders, (B) the third paragraph of
this Section, which may be amended with the consent of the Required Term Lenders
and (C) the last two paragraphs of this Section), or the definition of Required
Lenders, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or to
make any determination or grant any consent hereunder (other than the definition
specified in clause (ii) of this Section 10.01(e)), without the written consent
of each Lender, or (ii) the definition of Required Revolving Lenders, without
the written consent of each Lender under the Revolving Credit Facility;

(f) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

(g) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the value of the aggregate Guaranty, without the
written consent of each Lender; or

(h)(x) during any Suspension Period, (i) amend or otherwise modify Section 7.11
(or for purposes of determining compliance with Section 7.11, any defined term
used therein), (ii) waive or consent to any Default or Event of Default
resulting from a breach of Section 7.11 or (iii) alter the rights or remedies of
Required Revolving Lenders arising pursuant to Article VIII as a result of a
breach of Section 7.11, without the written consent of the Required Revolving
Lenders; provided, however, that the amendments, modifications, waivers and
consents described in this clause (h) shall not require the consent of any
Lenders other than the Required Revolving Lenders during any Suspension Period;
and (y) other than during any Suspension

 

-193-



--------------------------------------------------------------------------------

Period, the amendments, modifications, waivers and consents described in this
clause (h) shall require the consent of (A) the Required Term Lenders in respect
of the Initial Term Facility and (B) the Required Revolving Lenders in respect
of the Revolving Credit Facility;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrower and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any letter of credit application relating to
any Letter of Credit issued or to be issued by it (provided, however, that this
Agreement may be amended (x) to adjust the mechanics related to the issuance of
Letters of Credit, including mechanical changes relating to the existence of
multiple L/C Issuers, with only the written consent of the Administrative Agent,
the applicable L/C Issuer and the Borrower so long as the obligations of the
Revolving Credit Lenders, if any, who have not executed such amendment, and if
applicable the other L/C Issuers, if any, who have not executed such amendment,
are not adversely affected thereby and (y) to increase the Letter of Credit
Sublimit with only the written consent of the applicable L/C Issuer, the
Borrower and the Required Revolving Lenders); (ii) to adjust the mechanics
related to the making of Swing Line Loans, with only the written consent of the
Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders, if any, who have not executed such
amendment, are not adversely affected thereby and (y) to increase the Swing Line
Sublimit with only the written consent of Swing Line Lender, the Borrower and
the Required Revolving Lenders); (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, in its capacity as
such, in addition to the Borrower and the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(g) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein
(but subject to clause (i), (ii) and (iii) of the above proviso), (A) any
waiver, amendment, modification or consent in respect of this Agreement or any
other Loan Document that by its terms affects the rights or duties under this
Agreement or any other Loan Document of Lenders holding Loans or Commitments of
a particular Tranche (but not the Lenders holding Loans or Commitments of any
other Tranche) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage in interest of the Lenders
with respect to such Tranche that would be required to consent thereto under
this Section 10.01 if such Lenders were the only Lenders hereunder at the time,
and (B) in determining whether the requisite percentage of Lenders have
consented to any amendment, modification, waiver or other action, any Defaulting
Lenders shall be deemed to have voted in the same proportion as those Lenders
who are not Defaulting Lenders, except with respect to (x) any amendment,
modification or other action or plan of reorganization which by its terms
deprives any Defaulting Lender of its pro rata share of any payment to which all
lenders of the same Tranche are entitled and (y) any amendment, modification,
waiver or other action that by its terms adversely affects any Defaulting Lender
in its capacity as a Lender in a manner that differs in any material respect
from, and is more adverse to such Defaulting Lender than it is to, other
affected Lenders, in which case the consent of such Defaulting Lender shall be
required.

 

-194-



--------------------------------------------------------------------------------

Unless in writing also signed by the Required Revolving Lenders, no such
amendment, waiver or consent shall be effective, where the effect would be to:

(a) waive any Default or Event of Default for purposes of Section 4.02 in
respect of a Credit Extension under the Revolving Credit Commitments;

(b) amend or waive any mandatory prepayment on the Obligations under the
Revolving Credit Facility under Section 2.05(b); or;

(c) amend or waive the provisions of this paragraph of Section 10.01 or the
definition of “Required Revolving Lenders” (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
paragraph of Section 10.01, technical amendments which do not adversely affect
the rights of the Revolving Credit Lenders).

Unless in writing also signed by the Required Term Lenders, no such amendment,
waiver or consent shall be effective, where the effect would be to:

(a) amend or waive any mandatory prepayment on the Term Loans under
Section 2.05(b); or;

(b) amend or waive the provisions of this paragraph of Section 10.01 or the
definition of “Required Term Lenders” (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
paragraph of Section 10.01, technical amendments which do not adversely affect
the rights of the Term Lenders).

Notwithstanding anything herein to the contrary, no Lender consent is required
to effect any amendment or supplement to any Pari Passu Intercreditor Agreement,
any Other Intercreditor Agreement or intercreditor arrangement permitted under
this Agreement (i) that is for the purpose of, in connection with the incurrence
by any Loan Party of any Indebtedness of such Loan Party that is permitted to be
secured by the Collateral pursuant to Sections 7.01 and 7.03 of this Agreement,
(x) adding the holders thereof (or a Senior Representative with respect thereto)
as parties thereto, as expressly contemplated by the terms of any such
intercreditor agreement or other arrangement permitted under this Agreement, as
applicable, and/or (y) causing such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents) (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement or other arrangement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any such intercreditor agreement or other intercreditor agreement permitted
under this Agreement; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent.

 

-195-



--------------------------------------------------------------------------------

This Section 10.01 shall be subject to any contrary provision of Sections 1.03,
2.14, 2.15, 2.16, 2.17, 2.18, 2.21 and 7.12 and the Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in order to give
effect to, and the reflect the existence of, any Revolving Facility Increase
pursuant to Section 2.14, any Term Facility Increase pursuant to Section 2.15,
any Incremental Commitment pursuant to Section 2.16, any Incremental Equivalent
Debt pursuant to Section 2.17, any Extension pursuant to Section 2.18, any
Specified Refinancing Debt pursuant to Section 2.21, in each case in accordance
with the terms set forth therein (including the addition thereof as a “Tranche”
and/or “Facility” hereunder, if applicable). In addition, notwithstanding
anything else to the contrary contained in this Section 10.01, (a) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error, omission or defect of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, (b) the Administrative
Agent and the Borrower shall be permitted to amend any provision of any
Collateral Document to better implement the intentions of this Agreement and the
other Loan Documents, and in each case, such amendments shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof and (c) the Administrative
Agent and the Borrower shall be permitted to make such technical amendments to
this Agreement as are necessary to effectuate the assumption of the Obligations
of the Borrower hereunder by the Successor Borrower in accordance with
Section 10.24.

Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to all the Lenders of
any Facility that would, if and to the extent accepted by any such Lender,
(a) change the All-In Yield with respect to the Loans and Commitments under such
Facility (in each case solely with respect to the Loans and Commitments of
accepting Lenders in respect of which an acceptance is delivered) and (b) treat
the Loans and Commitments so modified as a new “Facility” and a new “Tranche”
for all purposes under this Agreement (a “Loan Modification”); provided that
(i) such loan modification offer is made to each Lender under the applicable
Facility on the same terms and subject to the same procedures as are applicable
to all other Lenders under such Facility (which procedures in any case shall be
reasonably satisfactory to the Administrative Agent) and (ii) no Loan
Modification shall affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent, any L/C Issuer or the Swing Line Lender,
without its prior written consent.

In connection with any such Loan Modification, the Borrower and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the

 

-196-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent and shall be effective only with respect
to the applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to which any such Lender has accepted the loan modification offer)) to the
extent necessary or appropriate, in the judgment of the Administrative Agent, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable Loan Modification (including the addition of such modified Loans
and/or Commitments as a “Facility” or a “Tranche” hereunder). No Lender shall
have any obligation whatsoever to accept any loan modification offer, and may
reject any such offer in its sole discretion. On the effective date of any Loan
Modification applicable to the Revolving Credit Facility, the Borrower shall
prepay any Revolving Credit Loans, Swing Line Loans or L/C Advances outstanding
on such effective date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans or L/C Advances, as the case may be, ratable with any revised Pro Rata
Share of a Revolving Credit Lender in respect of the Revolving Credit Facility
arising from any nonratable Loan Modification to the Revolving Credit
Commitments under this Section 10.01. Notwithstanding the foregoing, no Loan
Modification referred to above shall become effective unless the Administrative
Agent, to the extent reasonably requested by the Administrative Agent, shall
have received legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent in all material respects with those
delivered on the Closing Date under Section 4.01 with respect to the Borrower
and all Material Subsidiary Guarantors (other than changes to such legal
opinions resulting from a change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent).

Section 10.02 Notices; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone or electronic mail shall be made to
the applicable telephone number or electronic mail address, as the case may be,
as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, fax number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address, fax
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties hereto, as provided in
Section 10.02(d); and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

 

-197-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent-Related Person;
provided, however, that in no event shall any Agent-Related Person have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

-198-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
each L/C Issuer may change its address, fax, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, fax, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and each L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, fax number and electronic mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer, Swing Line Lender and Other
Lenders. The Administrative Agent, the L/C Issuer, the Swing Line Lender and the
other Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, the Swing Line Lender, each
other Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower to the extent required
by Section 10.05. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided hereunder and under each other Loan Document, are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
Law. Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent or any Supplemental Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) each L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer) hereunder and
under the other Loan Documents, (c) the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as the
Swing Line Lender) hereunder and under the other Loan Documents, (d) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan

 

-199-



--------------------------------------------------------------------------------

Party under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c), (d) and (e) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04 Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the other Agents for all reasonable and documented
or invoiced out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents (including reasonable expenses incurred in connection with
due diligence and travel, courier, reproduction, printing and delivery
expenses), and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel
(limited to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one primary counsel to the Agents and, if necessary, one local
counsel in each relevant jurisdiction), and (b) to pay or reimburse the
Administrative Agent, the other Agents and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including, without duplication of Taxes or Other Taxes paid or
indemnified pursuant to Sections 3.01 and 3.04, any proceeding under any Debtor
Relief Law or in connection with any workout or restructuring and all
documentary Taxes associated with the Facilities, but excluding any Excluded
Taxes), including the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel (limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Administrative Agent, the other Agents and the Lenders taken as a whole,
and, if necessary, of one local counsel in each relevant jurisdiction and, in
the event of any actual or perceived conflict of interest where the Agent or
Lender affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, one additional counsel in each relevant
jurisdiction for each group of Lenders and Agents similarly situated taken as a
whole), in each case without duplication for any amounts paid (or indemnified)
under Section 3.01. The foregoing costs and expenses shall include, without
duplication of Indemnified Taxes or Other Taxes paid or indemnified pursuant to
Sections 3.01 and 3.04, all reasonable search, filing, recording, title
insurance and appraisal charges and fees and Taxes (other than any Excluded
Taxes) related thereto, and other out-of-pocket expenses incurred by any Agent.
All amounts due under this Section 10.04 shall be paid within 30 days after
invoiced or demand therefor (with a reasonably detailed invoice with respect
thereto) (except for any such costs and expenses incurred prior to the Closing
Date, which shall be paid on the Closing Date to the extent invoiced at least
three Business Days prior to the Closing Date (or such shorter period reasonably
agreed by the Borrower)). The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

 

-200-



--------------------------------------------------------------------------------

Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless each Arranger, each Agent-Related Person, each Lender, each L/C
Issuer, each of their respective Affiliates and each of their respective
officers, directors, employees, partners, trustees, advisors, shareholders,
agents, controlling persons and other representatives (collectively, the
“Indemnitees”) from and against (and will reimburse each Indemnitee, as and when
incurred, for) any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs (including settlement costs),
disbursements, and reasonable and documented or invoiced out-of-pocket fees and
expenses (including the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel (limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Indemnitees taken as a whole, and, if reasonably necessary, of one local
counsel in each relevant jurisdiction and, in the event of any actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel,
one additional counsel in each relevant jurisdiction for each group of affected
Indemnitees similarly situated taken as a whole) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against any such Indemnitee in any way relating to or arising out of or
in connection with or by reason of (x) the transactions contemplated hereby, the
Facilities or the use or proposed use thereof, or any actual or prospective
claim, dispute, litigation, investigation or proceeding in any way relating to,
arising out of, in connection with or by reason of any of the following, whether
based on contract, tort or any other theory (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding): (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby or (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); provided that such
indemnity shall not, as to any Indemnitee (or any of its Affiliates, or any of
its or their respective officers, directors, employees, partners, trustees,
advisors, shareholders, agents, controlling persons or other representatives),
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, disbursements,
fees or expenses (A) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from (i) the bad faith, gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
any of its or their respective officers, directors, employees, partners,
trustees, advisors, shareholders, agents, controlling persons or other
representatives or (ii) the material breach of such Indemnitee’s or any of its
Affiliates’ or any of its or their respective officers’, directors’, employees’,
partners’, trustees’, advisors’, shareholders’, agents’, controlling persons’ or
other representatives’ obligations hereunder, (B) any dispute that is among
Indemnitees (other than any dispute involving claims against the Administrative
Agent, any Arranger or any other Agent, or any L/C Issuer or the Swing Line
Lender, in each case in their respective capacities as such, or arising out of
any act or omission on the part of the Borrower or any of its Subsidiaries or
Affiliates) or (C) Taxes, except for Taxes necessary to hold an Indemnitee
harmless from and against any and all Indemnified Liabilities with respect to
any non-Tax claim or (y) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
the

 

-201-



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary, or any Environmental Liability related in
any way to the Borrower or any Restricted Subsidiary (clause (x) and (y),
collectively, the “Indemnified Liabilities”) in all cases, whether or not caused
by or arising, in whole or in part, out of the negligence of the Indemnitee and
regardless of whether such Indemnitee is a party thereto, and whether or not
such proceedings are brought by the Borrower, its equity holders, its
Affiliates, creditors or any other third person. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials obtained through the Platform or other information
transmission systems (including electronic telecommunications) in connection
with this Agreement unless determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any such Indemnitee’s
Affiliates or any of its or their respective officers, directors, employees,
agents, advisors, controlling persons or other representatives, nor shall any
Indemnitee or the Borrower (or the Subsidiaries or Affiliates of the Borrower)
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that such waiver of special, punitive, indirect or
consequential damages shall not limit the indemnification obligations of the
Loan Parties to the extent such special, punitive, indirect or consequential
damages are included in any third party claim with respect to which the
applicable Indemnitee is entitled to indemnification under this Section 10.05.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnitee or any
other Person, and whether or not any Indemnitee is otherwise a party thereto.
Should any investigation, litigation or proceeding be settled, or if there is a
judgment against an Indemnitee in any such investigation, litigation or
proceeding, the Borrower shall indemnify and hold harmless each Indemnitee in
the manner set forth above. Each Indemnitee shall promptly notify the Borrower
upon receipt of written notice of any claim or threat to institute a claim;
provided that any failure by any indemnified person to give such notice shall
not relieve the Borrower from the obligation to indemnify such Indemnitee. All
amounts due under this Section 10.05 shall be payable within 30 days after
demand therefor. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent, to any L/C Issuer or any Lender, or any
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such

 

-202-



--------------------------------------------------------------------------------

payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (other than as contemplated by
Section 10.24 or as a result of a transaction consummated in accordance with
Section 7.04) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of Section 10.07(b), (ii) by way of participation in accordance
with the provisions of Section 10.07(d), (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.07(f) or (iv) to
an SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations) at the time owing to it);
provided that:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount shall need be assigned, and (B) in
any case not described in clause (b)(i)(A) of this Section 10.07, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, in each case unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a)
or Section 8.01(f) or (g) (with respect to the Borrower) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) except such consent by the Borrower shall not
be required if such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

-203-



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment unless (1) an Event of Default
under Section 8.01(a) or Section 8.01(f) or (g) (with respect to the Borrower)
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund under
the applicable Facility; provided that the Borrower shall be deemed to have
consented to any such assignment unless it objects thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof; (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment unless
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
related thereto under the applicable Facility (provided that the Administrative
Agent shall acknowledge such assignment) and (C) the consent of each L/C Issuer
and the Swing Line Lender (each such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving Credit
Facility;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of contemporaneous assignments by any Lender
to one or more Approved Funds, only a single processing and recording fee shall
be payable for such assignments, (y) in the case of assignments by any of the
Initial Lenders or any of their Affiliates and (z) the Administrative Agent, in
its sole discretion, may elect to waive such processing and recording fee in the
case of any assignment);

(v) no such assignment shall be made (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) to any
natural person or (C) to any Disqualified Lender (provided that the list of
Disqualified Lenders has been posted to the Lenders);

(vi) no Revolving Credit Commitments or Revolving Credit Loans may be assigned
to the Borrower or any Subsidiary of any of the foregoing;

 

-204-



--------------------------------------------------------------------------------

(vii) the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit and indemnity reasonably acceptable to the Borrower evidencing
such Loans to the Borrower or the Administrative Agent; and

(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share; provided that notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits (and subject to the obligations) of a Lender
under Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, and to
be subject to the obligations set forth in Section 10.08 and 3.01(e)). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) or Section 3.07(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.03, owing to, each Lender pursuant to the

 

-205-



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as Defaulting Lender. The Register
shall be available for inspection by the Borrower, any Agent and any Lender
(with respect to itself), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Disqualified Lender (provided that the list of
Disqualified Lenders has been posted to the Lenders) or a Person that the
Administrative Agent has identified in a notice to the Lenders as a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) for the avoidance of doubt, the
Administrative Agent shall have no oversight or responsibility of any kind for
ensuring that the Lenders do not sell participations in violation of the
foregoing provisions of this Section 10.07(d). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that directly affects such Participant.
Subject to Section 10.07(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections and Sections 3.07 and 3.01(e),
and it being understood that the documentation required under Section 3.01(e)
shall be delivered solely to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) A Participant shall not be entitled to receive (and no Loan Party shall be
required to make) any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent that such
entitlement to receive a greater payment results from a change in or in the
interpretation of any Law that occurs after the Participant acquired the
applicable Participation.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

-206-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and the limitations of such Sections and Sections 3.07 and
3.01(e), and it being understood that the documentation required under
Section 3.01(e) shall be delivered solely to the Granting Lender); provided that
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including under Section 3.01, 3.04 or
3.05), except to the extent that such entitlement to receive a greater payment
results from a change in or in the interpretation of any Law that occurs after
the grant of such option to such SPC. Each party hereto further agrees that
(i) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (ii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the Lender of record
hereunder. Other than as expressly provided in this Section 10.07(g), (A) such
Granting Lender’s obligations under this Agreement shall remain unchanged,
(B) such Granting Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agents
and the other Lenders shall continue to deal solely and directly with such
Granting Lender in connection with such Granting Lender’s rights and obligations
under this Agreement. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will
not, other than in respect of matters unrelated to this Agreement or the
transactions contemplated hereby, institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its rights hereunder with respect to any Loan to the
Granting Lender and (ii) subject to Section 10.08, disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if

 

-207-



--------------------------------------------------------------------------------

any, held by it to the trustee for holders of obligations owed, or securities
issued, by such Fund as security for such obligations or securities; provided
that unless and until such trustee actually becomes a Lender in compliance with
the other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents, and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

(i) Notwithstanding anything to the contrary herein, any Lender may assign all
or any portion of its Term Loans hereunder to the Borrower or any of its
Subsidiaries, but only if:

(i) (A) such assignment is made pursuant to a Dutch Auction open to all Lenders
holding Term Loans of the specified Tranche on a pro rata basis or (B) such
assignment is made as an open market purchase on a non-pro rata basis and the
aggregate amount of all such open market purchases does not exceed 20% of the
outstanding principal amount of all Term Loans;

(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(iii) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower or any of its Subsidiaries;
and

(iv) the Borrower and its Subsidiaries do not use the proceeds of the Revolving
Credit Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14, extended pursuant to Section 2.18 or refinanced
pursuant to Section 2.20) to acquire such Term Loans.

(j) Notwithstanding anything to the contrary herein, any L/C Issuer may, upon 30
days’ notice to the Borrower and the Lenders, resign as a L/C Issuer; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer shall have identified a successor L/C
Issuer willing to accept its appointment as successor L/C Issuer, and the
effectiveness of such resignation shall be conditioned upon such successor
assuming the rights and duties of the L/C Issuer. If any L/C Issuer resigns as
L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and (B) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit issued by the resigning L/C
Issuer, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

(k) The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and

 

-208-



--------------------------------------------------------------------------------

address of (i) each SPC (other than any SPC that is treated as a disregarded
entity of the Granting Lender for U.S. federal income tax purposes) that has
exercised its option pursuant to Section 10.07(g) and (ii) each Participant, and
the amount of each such SPC’s and Participant’s interest in such Lender’s rights
and/or obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the Borrower and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of the applicable rights and/or
obligations of such Lender under this Agreement, notwithstanding notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors and other Affiliates, on a need to
know basis (it being understood that the Persons to whom such disclosure is made
by such Lender or Agent will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Section 10.08 and such Agent or Lender will be
responsible for their compliance herewith); (b) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process,
in each case based on the advice of counsel (in which case such Agent or Lender,
as applicable, agrees (except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, to inform the Borrower promptly thereof prior to
disclosure); (c) to any other party to this Agreement; (d) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder (in which case, Borrower is
notified in advance of such disclosure, to the extent permitted by law);
(e) subject to an agreement containing provisions substantially the same (or at
least as restrictive) as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any Eligible Assignee of, pledgee or
Participant in, or any prospective Eligible Assignee of, pledgee or Participant
in, any of its rights or obligations under this Agreement (provided that no such
disclosure shall be made by such Lender or such Agent or any of their respective
Affiliates to any such person that is a Disqualified Lender) or prospective
direct or indirect controlled counterparties under Swap Contracts to be entered
into in connection with the Loans made hereunder; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to the extent that
such information is received by an Agent or Lender from a third party that is
not, to such Agent’s or Lender’s knowledge, subject to contractual or fiduciary
contractual obligations owning to any Loan Party; (i) to any state, federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or
(j) to any rating agency when required by it (it being

 

-209-



--------------------------------------------------------------------------------

understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender). In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from or on behalf of
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof (including any information relating to their respective
businesses and operations), other than any such information that (i) is publicly
available to any Agent or any Lender prior to such disclosure other than as a
result of a breach of this Section 10.08 by such Lender or Agent, (ii) was
already in the possession of any Agent or any Lender or (iii) was independently
developed by any Agent or any Lender. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Assumption, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, each Arranger and each Lender
until the second anniversary of such Administrative Agent, Arranger or Lender
ceasing to be an Administrative Agent, Arranger or Lender, respectively. For the
avoidance of doubt, in no event shall any disclosure of such information
referred to above be made to any Disqualified Lender.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
the Borrower or a Subsidiary thereof, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party is authorized at any time and from time to time
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), other than
deposits in fiduciary accounts as to which a Loan Party is acting as fiduciary
for another Person who is not a Loan Party, at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in

 

-210-



--------------------------------------------------------------------------------

trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Secured Party agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Secured Party; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Secured Party under
this Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Secured Party may have.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by fax or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
fax or other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by fax or other
electronic transmission.

Section 10.12 Integration; Effectiveness. This Agreement and the other Loan
Documents, and those provisions of the Engagement Letter that, by its terms,
survive the termination or expiration of the Engagement Letter and/or the
execution and delivery of the Credit Documentation (as defined in the Engagement
Letter), constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. It is
expressly agreed and confirmed by the parties hereto that the provisions of the
Fee Letters shall survive the execution and delivery of this Agreement, the
occurrence of the Closing Date, and shall continue in effect thereafter in
accordance with their terms. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the

 

-211-



--------------------------------------------------------------------------------

respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Without
limiting Section 4.01, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations as to
which no claim has been asserted and obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized).

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, then such provisions shall be
deemed to be in effect only to the extent not so limited.

Section 10.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY LETTER
OF CREDIT TO WHICH IT IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK
SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN THE COUNTY OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND
TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE
COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON

 

-212-



--------------------------------------------------------------------------------

THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 10.15 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN
ANOTHER COURT HAVING JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR
PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR
PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 10.15 WOULD OTHERWISE REQUIRE
TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.15. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT

 

-213-



--------------------------------------------------------------------------------

ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17 Binding Effect. When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender and their respective
successors and permitted assigns (including the Successor Borrower, as
contemplated by Section 10.24); provided that, except as contemplated by
Section 10.24 or as a result of a transaction consummated in accordance with
Section 7.04, the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Administrative Agent and each Lender.

Section 10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges and agrees
that it has informed its Affiliates, that: (i) (A) no fiduciary, advisory or
agency relationship between the Borrower and its Subsidiaries and any Agent or
any Arranger is intended to be or has been created in respect of any of the
transactions contemplated hereby and by the other Loan Documents, irrespective
of whether any Agent or any Arranger has advised or is advising the Borrower and
its Subsidiaries on other matters, (B) the arranging and other services
regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Subsidiaries,
on the one hand, and the Agents and the Arrangers, on the other hand, (C) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (D) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Agent and Arranger is and has been acting solely as a principal and, except as
may otherwise be expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither any Agent
nor any Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither any Agent nor any Arranger has any
obligation to disclose any of such interests and transactions to the Borrower or
any of its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agents and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.19 Affiliate Activities. The Borrower acknowledges that each Agent
and each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, any of them may make or

 

-214-



--------------------------------------------------------------------------------

hold a broad array of investments and actively trade debt and equity securities
(or related derivative securities) and/or financial instruments (including bank
loans) for their own account and for the accounts of customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Affiliates, as well as of other entities and persons and their
Affiliates which may (i) be involved in transactions arising from or relating to
the transactions contemplated hereby and by the other Loan documents, (ii) be
customers or competitors of the Borrower and its Affiliates or (iii) have other
relationships with the Borrower and its Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of the Borrower and its Affiliates
or such other entities. The transactions contemplated hereby and by the other
Loan Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 10.20.

Section 10.20 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.21 Lender Action. Each lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent (which shall not be withheld in contravention of
Section 9.04). The provision of this Section 10.22 is for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

Section 10.22 PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

-215-



--------------------------------------------------------------------------------

Section 10.23 Intercreditor Agreement. Each of the Lenders and the other Secured
Parties (a) authorizes and instructs the Administrative Agent to enter into
intercreditor agreements (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured by the
Collateral pursuant to Sections 7.01 and 7.03 of this Agreement, in order to
permit such Indebtedness to be secured by a valid, perfected Lien (with such
priority as may be designated by such Loan Party, to the extent such priority is
permitted by the Loan Documents)) as collateral agent and on behalf of such
Person, and by its acceptance of the benefits of the Collateral Documents,
hereby acknowledges that any such intercreditor agreement is or will be, as
applicable, binding upon it and (b) agrees that it will be bound by and will
take no actions contrary to the provisions of such intercreditor agreements (and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be secured by the Collateral pursuant to Sections 7.01 and 7.03 of
this Agreement, in order to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.

Section 10.24 Successor Borrower Assumption. A wholly owned Subsidiary of the
Borrower may assume the Obligations of the Borrower hereunder (such Subsidiary,
the “Successor Borrower”); provided that (i) the Successor Borrower shall be
organized or existing under the Laws of the United States, (ii) the Successor
Borrower’s and its wholly owned domestic Subsidiaries’ assets shall include the
electronics business of Johnson Controls Inc., (iii) the Successor Borrower
shall expressly assume all of the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iv) the Successor Borrower and its Subsidiaries shall
become subject to the terms and conditions of this Agreement, including, without
limitation, Articles V, VI and VII hereof (unless any such Subsidiary is an
Unrestricted Subsidiary), (v) each Guarantor shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
the Loan Documents, (vi) the Borrower hereunder shall shall have by a supplement
to the Security Agreement and other applicable Collateral Documents pledged its
assets to secure the Parent Guaranty, (vii) the Borrower shall execute and
deliver a parent guaranty agreement (the “Parent Guaranty”) in form and
substance reasonably satisfactory to the Administrative Agent acknowledging that
it will guarantee the Obligations hereunder, (viii) if requested by the
Administrative Agent, each mortgagor of a Mortgaged Property shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
the Financing Agreements, (ix) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate stating that such assumption and
such supplements to this Agreement or any Collateral Document comply with this
Agreement, (x) no Default shall exist

 

-216-



--------------------------------------------------------------------------------

or result from such assumption and (xi) the Successor Borrower shall be in Pro
Forma Compliance with the Successor Borrower Total Net Leverage Requirement;
provided, further, that, if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement.

Section 10.25 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-217-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first written above.

 

VISTEON CORPORATION, as Borrower

By:

 

Name: Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, L/C Issuer and a Lender

By:

 

Name: Title: By:

 

Name: Title:

 

2 Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and a Lender

By:

 

Name: Title: By:

 

Name: Title:

 

3 Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

Name: Title:

MORGAN STANLEY BANK, N.A., as a Lender

By:

 

Name: Title:

UBS AG, STAMFORD BRANCH, as a Lender

By:

 

Name: Title: By:

 

Name: Title:

COMERICA BANK, as a Lender

By:

 

Name: Title:

COMPASS BANK, as a Lender

By:

 

Name: Title:

 

4 Signature Page to Credit Agreement



--------------------------------------------------------------------------------

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

By:

 

Name: Title:

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:

 

Name: Title: THE BANK OF NOVA SCOTIA, as a Lender By:

 

Name: Title:

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender

By:

 

Name: Title

 

5 Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

Name: Title:

 

6 Signature Page to Credit Agreement